Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21       Page 1 of 200 PageID 523



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

MICAH BROWN,                             §
                   Petitioner,           §
                                         §
v.                                       §         No. 3:19-cv-02301-L-BN
                                         §           *CAPITAL CASE*
BOBBY LUMPKIN,                           §
Director, Texas Department               §
of Criminal Justice,                     §
Correctional Institutions Division,      §
                    Respondent.          §

                     RESPONDENT LUMPKIN’S ANSWER
                         WITH BRIEF IN SUPPORT

KEN PAXTON                                   ERICH DRYDEN
Attorney General of Texas                    Assistant Attorney General
                                             Criminal Appeals Division
BRENT WEBSTER                                Counsel of Record
First Assistant Attorney General
                                             P.O. Box 12548, Capitol Station
JOSH RENO                                    Austin, Texas 78711-2548
Deputy Attorney General                      (512) 936-1400
For Criminal Justice                         erich.dryden@oag.texas.gov

EDWARD L. MARSHALL
Chief, Criminal Appeals Division


                              Attorneys for Respondent
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21                                      Page 2 of 200 PageID 524



                                             TABLE OF CONTENTS

TABLE OF AUTHORITIES ....................................................................................... v

ANSWER ....................................................................................................................... 1

BROWN’S ALLEGATIONS ........................................................................................ 1

STATEMENT OF THE CASE .................................................................................... 2

STATEMENT OF FACTS .......................................................................................... 3

    I.         Facts of the Crime ...................................................................................... 3

    II.        Facts Pertaining to Punishment........................................................... 11

          A.        State’s case ........................................................................................... 11

          B.        Defense’s case ...................................................................................... 12

               1.        Lay witnesses ................................................................................. 12

               2.        Experts ............................................................................................. 17

                    a.          Dr. Paula Lundberg-Love ....................................................... 17

                    b.          Dr. Mark Cunningham ............................................................ 21

                         i.         Transgenerational factors ................................................ 22

                         ii.        Neurodevelopmental factors ............................................ 23

                         iii.       “The Bridge” ........................................................................ 24

                         iv.        Violence risk assessment .................................................. 25

ARGUMENT ............................................................................................................... 26

    I.         Brown’s Claim That Trial Counsel Were Ineffective at the
               Guilt-Innocence Phase of His Trial Is Procedurally Defaulted
               and Meritless. ............................................................................................ 28

          A.        Brown’s claim is unexhausted and defaulted. ............................. 30



                                                                i
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21                                  Page 3 of 200 PageID 525



        B.        Trial counsel were not ineffective. ................................................. 33

             1.        Counsel were not deficient.......................................................... 35

                  a.        Counsel were not deficient because expert
                            testimony premised on Brown’s new factors to
                            negate the aggravating element likely would not
                            have been admissible under state law. ............................... 35

                  b.        Likewise, federal precedent undermines Brown’s
                            IATC claim. ................................................................................ 39

                  c.        Counsel were not        deficient because they
                            investigated and presented a valid defense theory. ........ 43

                       1.       The investigation was sufficient. .................................... 44

                       2.       Counsel’s defensive theory at guilt-innocence was
                                informed and reasonable based on the facts and
                                circumstances of the case. ................................................ 54

                  d.        Brown’s additional arguments are meritless..................... 61

             2.        Brown fails to demonstrate prejudice. ..................................... 72

        C.        Brown’s claim of cumulative error is meritless. .......................... 77

  II.        Trial Counsel Were Not Ineffective at Punishment. ........................ 79

        A.        State court findings .......................................................................... 81

        B.        Trial counsel were not ineffective. ............................................... 86

             1.        Counsel were not deficient.......................................................... 87

                  a.        The mitigation case was extremely thorough. .................. 87

                  b.        Counsel’s failure to present evidence of ASD does
                            not amount to ineffectiveness. .............................................. 95

                  c.        Trial counsel’s punishment strategy was sound. .............. 98

                  d.        Brown’s additional arguments are meritless................... 103



                                                            ii
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21                                    Page 4 of 200 PageID 526



             2.       Counsel’s performance did not result in any prejudice. .... 111

  III.       Brown’s Claim That Counsel Labored Under a Conflict of
             Interest Is Procedurally Defaulted and Meritless. ......................... 114

  IV.        Trial Counsel Were Not Ineffective for Not Moving for a
             Change of Venue, and Brown Was Not Deprived of Due
             Process by the Trial Court’s Failure to Change Venue. ................ 121

        A.        State court findings .......................................................................... 122

        B.        Trial counsel were not ineffective. ............................................... 127

             1.       Trial counsel were not deficient. ............................................. 128

             2.       At any rate, Brown fails to demonstrate prejudice. ............ 130

        C.        Brown’s claim of trial court error is defaulted and
                  meritless. ............................................................................................ 132

  V.         Brown’s Claims of Prosecutorial Misconduct Are Defaulted
             and Meritless. .......................................................................................... 134

        A.        The prosecution did not improperly comment on Brown’s
                  failure to testify................................................................................. 136

        B.        Brown’s Eighth Amendment arguments are meritless. ........... 141

        C.        The prosecution’s remarks did not deprive Brown of due
                  process. ................................................................................................ 146

             1.       Brown’s claim of burden shifting lacks merit....................... 146

             2.       The State’s religious references were invited....................... 147

             3.       The alleged inflammatory remarks were a reasonable
                      deduction from the evidence, plea for law enforcement,
                      and invited by the defense. ....................................................... 149

        D.        Brown’s cumulative error argument is defaulted and
                  meritless. ............................................................................................. 151

  VI.        Brown’s Claims Pertaining to His Confession and Channel 11
             Interview Are Defaulted and/or Meritless. ....................................... 152

                                                             iii
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21                                   Page 5 of 200 PageID 527



          A.        In addition to being defaulted, Brown’s claims of trial
                    court error are meritless. ................................................................ 154

               1.       Brown did not unequivocally request counsel. .................... 154

               2.       If Brown’s remark is construed as a request for counsel,
                        he subsequently waived that right and chose to speak
                        with police. .................................................................................... 160

               3.       Brown’s claim that he did not knowingly, voluntarily,
                        or intelligently waive his Miranda rights is defaulted
                        and meritless. ............................................................................... 162

               4.       Brown fails to demonstrate any harm. ................................... 163

          B.        Brown’s claim that the trial court erred in admitting his
                    television interview is defaulted and meritless. ........................ 165

          C.        Trial counsel were not ineffective. ............................................... 168

    VII.       Brown’s Claim of Juror Misconduct Is Inadequately Briefed,
               Conclusory, and Meritless. ................................................................... 170

    VIII. Brown’s Claim Challenging the Texas Special Issues Is
          Partially Defaulted and Meritless. ..................................................... 173

    IX.        Brown’s Claim That the Texas Sentencing Scheme Is
               Unconstitutional Because It Fails to Narrow the Class of
               Death Eligible Defendants and Is Arbitrarily and
               Disproportionately Applied Is Defaulted and Meritless. .............. 176

    X.         Brown’s Claims That He Was Deprived of Effective Assistance
               of State Habeas Counsel and That Other Infirmities Occurred
               In His State Habeas Proceeding Are Not Cognizable. ................... 179

    XI.        Brown’s Claim of Cumulative Error Is Procedurally
               Defaulted and Meritless. ...................................................................... 181

CONCLUSION ......................................................................................................... 182

CERTIFICATE OF SERVICE ............................................................................... 183




                                                             iv
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21                                Page 6 of 200 PageID 528



                                       TABLE OF AUTHORITIES

Cases

Abdul-Kabir v. Quarterman, 550 U.S. 233 (2007) ............................................ 143, 144

Adekeye v. Davis, 938 F.3d 678 (5th Cir. 2019) .......................................................... 53

Alexander v. Johnson, 211 F.3d 895 (5th Cir. 2000) ................................................ 182

Alexander v. McCotter, 775 F.2d 595 (5th Cir. 1985) ............................................... 119

Allen v. Vannoy, 659 F. App’x 792 (5th Cir. 2016) ..................................................... 79

Anderson v. Collins, 18 F.3d 1208 (5th Cir. 1994)...................................................... 70

Anderson v. Harless, 459 U.S. 4 (1982) ....................................................................... 31

Andrews v. Collins, 21 F.3d 612 (5th Cir. 1994) ............................................... 126, 131

Andrus v. Texas, 140 S. Ct. 1875 (2020) ..................................................................... 30

Barnes v. Johnson, 160 F.3d 218 (5th Cir. 1998) ..................................................... 159

Basso v. Stephens, 555 F. App’x 335 (5th Cir. 2014) .................................................. 28

Battaglia v. Stephens, No. 3-09-CV-1904-B, 2013 WL 5570216
   (N.D. Tex. Oct. 9, 2013) .......................................................................................... 38

Beatty v. Stephens, 759 F.3d 455 (5th Cir. 2014).................................................. 32, 77

Beazley v. Johnson, 242 F.3d 248 (5th Cir. 2001)..................................... 170, 175, 180

Beets v. Scott, 65 F.3d 1258 (5th Cir. 1995) .............................................................. 115

Blakely v. City of Laurel, 644 F. App’x 319 (5th Cir. 2016) ..................................... 170

Blue v. Thaler, 665 F.3d 647 (5th Cir. 2011) .................................................... 174, 175

Bobby v. Van Hook, 558 U.S. 4 (2009) ........................................................................ 34

Borjan v. State, 787 S.W.2d 53 (Tex. Crim. App. 1990) ................................... 111, 140

Boyde v. California, 494 U.S. 370 (1990) .................................................................. 145

                                                           v
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21                                    Page 7 of 200 PageID 529



Brecht v. Abrahamson, 507 U.S. 619 (1993) ..................................................... 163, 164

Broadnax v. Lumpkin, 987 F.3d 400 (5th Cir. 2021) ............................... 166, 167, 168

Brown v. Thaler, 684 F.3d 482 (5th Cir. 2012) ......................................................... 43

Buchanan v. Angelone, 522 U.S. 269 (1998) ............................................................. 143

Busby v. Dretke, 359 F.3d 708 (5th Cir. 2004) .................................................. 132, 133

Caldwell v. Mississippi, 472 U.S. 320 (1985) ............................................................ 143

Carter v. Johnson, 131 F.3d 452 (5th Cir. 1997) .............................................. 162, 163

Carter v. Stephens, 805 F.3d 552 (5th Cir. 2015) ..................................................... 175

Clark v. Arizona, 548 U.S. 735 (2006)................................................................... 39, 40

Cobb v. Thaler, 682 F.3d 364 (5th Cir. 2012) ........................................................... 178

Coble v. Quarterman, 496 F.3d 430 (5th Cir. 2007) ............................... 57, 77, 84, 139

Colburn v. Cockrell, 37 F. App’x 90, 2002 WL 1021891
   (5th Cir. 2002)......................................................................................................... 52

Coleman v. Thompson, 501 U.S. 722 (1991) ....................................................... Passim

Colorado v. Connelly, 479 U.S. 157 (1986) ....................................................... 162, 163

Coyler v. State, 428 S.W.3d 117 (Tex. Crim. App. 2014) .................................. 171, 172

Creel v. Johnson, 162 F.3d 385 (5th Cir. 1998) ........................................................ 167

Crutsinger v. Thaler, No. 4:07-CV-703-Y, 2012 WL 369927
   (N.D. Tex. Feb. 6, 2012).................................................................................... 40, 41

Cullen v. Pinholster, 563 U.S. 170 (2011) ........................................................... Passim

Cuyler v. Sullivan, 446 U.S. 335 (1980) ............................................................ 115, 120

Darden v. Wainwright, 477 U.S. 168 (1986) ............................................................. 144

Davila v. Davis, 137 S. Ct. 2058 (2016) .................................................... 133, 153, 180



                                                             vi
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21                             Page 8 of 200 PageID 530



Davila v. Davis, 650 F. App’x 860 (5th Cir. 2016) .................................................... 175

Davis v. United States, 512 U.S. 452 (1994) ....................................................... Passim

De La Rosa v. Texas, 743 F.2d 299 (5th Cir. 1984)................................................... 172

Dewberry v. State, 4 S.W.3d 735 (Tex. Crim. App. 1999) ......................................... 123

Dobbert v. Florida, 432 U.S. 282 (1977)............................................................ 127, 130

Dodson v. Stephens, 611 F. App’x 168 (5th Cir. 2015) ............................................... 78

Donnelly v. DeChristoforo, 416 U.S. 637 (1974) ....................................................... 135

Dowthitt v. Johnson, 230 F.3d 733 (5th Cir. 2000) .............................................. 83, 98

Doyle v. Thaler, No. 3:08-CV-138-B, 2009 WL 3028574
  (N.D. Tex. Sep. 21, 2009) ............................................................................ 41, 45, 46

Druery v. Thaler, 647 F.3d 535 (5th Cir. 2011) ...................................... 68, 96, 97, 175

Duncan v. Henry, 513 U.S. 364 (1995) ........................................................................ 31

Eddings v. Oklahoma, 455 U.S. 104 (1982) .............................................................. 112

Edwards v. Arizona, 451 U.S. 477 (1981) ........................................................... Passim

Enoch v. Gramley, 70 F.3d 1490 (7th Cir. 1995) ...................................................... 161

Escamilla v. State, 143 S.W.3d 814 (Tex. Crim. App. 2004) .................................... 166

Evitts v. Lucey, 469 U.S. 387 (1985) .......................................................................... 153

Ex parte Flores, 387 S.W.3d 626 (Tex. Crim. App. 2012) ........................................... 84

Ex parte Martinez, 195 S.W.3d 713 (Tex. Crim. App. 2006) ...................................... 83

Ex parte Sheppard, No. WR-78,132-01, 2013 WL 5568434
   (Tex. Crim. App. Oct. 9, 2013)................................................................................ 83

Ex parte Soffar, Nos. WR-29,980-03, WR-29,980-04, 2012 WL 4713562
   (Tex. Crim. App. Oct. 3, 2012)................................................................................ 84

Ex parte Woods, 176 S.W.3d 224 (Tex. Crim. App. 2005) .......................................... 83

                                                        vii
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21                            Page 9 of 200 PageID 531



Floyd v. Vannoy, 894 F.3d 143 (5th Cir. 2018) ........................................................... 28

Franklin v. Lynaugh, 487 U.S. 164 (1988) ............................................................... 176

Freeman v. State, 340 S.W.3d 717 (Tex. Crim. App. 2011) ...................................... 111

Givens v. Cockrell, 265 F.3d 306 (5th Cir. 2001) ...................................................... 153

Goodwin v. Johnson, 132 F.3d 162 (5th Cir. 1997) .................................................. 164

Gonzales v. State, 222 S.W.3d 446 (Tex. Crim. App. 2007) .............................. 123, 126

Gonzales v. Stephens, 606 F. App’x 767 (5th Cir. 2015) ....................................... 94, 97

Graham v. Collins, 506 U.S. 461 (1993) ................................................................... 176

Green v. Johnson, 160 F.3d 1029 (5th Cir. 1998) ..................................................... 139

Green v. Thaler, 699 F.3d 404 (5th Cir. 2012) ............................................................ 28

Greer v. Miller, 483 U.S. 756 (1987) .......................................................................... 135

Gregory v. Thaler, 601 F.3d 347 (5th Cir. 2010) ....................................................... 119

Hardy v. Cross, 565 U.S. 65 (2011) ............................................................................. 26

Harrington v. Richter, 562 U.S. 86 (2011) .......................................................... Passim

Harris v. Cockrell, 313 F.3d 238 (5th Cir. 2002) ...................................................... 152

Haynes v. Davis, 733 F. App’x 766 (5th Cir. 2018) ..................................................... 58

Haynes v. Quarterman, 526 F.3d 189 (5th Cir. 2008) .............................................. 180

Henderson v. Stephens, 791 F.3d 567 (5th Cir. 2015) .............................................. 179

Hendricks v. Calderon, 70 F.3d 1032 (9th Cir. 1995) ................................................. 52

Henness v. Bagley, 644 F.3d 308 (6th Cir. 2011) ...................................................... 158

Herbst v. State, 941 S.W.2d 371 (Tex. App.—Beaumont 1997, no pet.) .................. 126

Hernandez v. Stephens, 537 F. App’x 531 (5th Cir. 2013) .......................................... 33



                                                       viii
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21                           Page 10 of 200 PageID 532



Hernandez v. Johnson, 108 F.3d 554 (5th Cir. 1997) ............................................... 115

Hill v. Davis, 781 F. App’x 277 (5th Cir. 2019)..................................................... 78, 79

Hinton v. Alabama, 571 U.S. 263 (2014) .................................................................... 33

Hoffman v. Cain, 752 F.3d 430 (5th Cir. 2014) .................................................... 84, 98

Hogue v. State, No. 11-11-00143-CR, 2013 WL 1748836
  (Tex. App.⎯Eastland Apr. 18, 2013, no pet.) ...................................................... 159

Hopkins v. Cockrell, 325 F.3d 579 (5th Cir. 2003) ...................................................... 43

Hudson v. Quarterman, 273 F. App’x 331 (5th Cir. 2008) ......................................... 28

Hughes v. Dretke, 412 F.3d 582 (5th Cir. 2005)........................................................ 170

Hummel v. Davis, 908 F.3d 987 (5th Cir. 2018),
  cert. denied, 140 S. Ct. 160 (2019) ....................................................................... 174

In re Gentras, 666 F.3d 910 (5th Cir. 2012) ...................................................... 179, 180

In re Murchison, 349 U.S. 133 (1955) ....................................................................... 127

In re Sepulvado, 707 F.3d 550 (5th Cir. 2013).......................................................... 132

Irvin v. Dowd, 366 U.S. 717 (1961) ........................................................... 127, 131, 172

Jackson v. Johnson, 194 F.3d 641 (5th Cir. 1999) .................................................... 138

Jackson v. State, 160 S.W.3d 568 (Tex. Crim. App. 2005) ................................... 35, 38

Jackson v. State, 877 S.W.3d 768 (Tex. Crim. App. 1994) ....................................... 127

Johnson v. Cockrell, 306 F.3d 249 (5th Cir. 2002) ..................................................... 39

Johnson v. Quarterman, 306 F. App’x 116 (5th Cir. 2009) ........................................ 70

Johnson v. Texas, 509 U.S. 350 (1993)...................................................................... 176

Jones v. Barnes, 463 U.S. 745 (1983) .......................................................................... 70

Jones v. United States, 527 U.S. 373 (1999) ............................................................. 175



                                                       ix
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21                           Page 11 of 200 PageID 533



Jurek v. Texas, 428 U.S. 262 (1976) .......................................................... 176, 177, 178

Kansas v. Marsh, 548 U.S. 163 (2006) .............................................................. 176, 177

Kernan v. Hinojosa, 136 S. Ct. 1603 (2016) ................................................................ 26

Kerr v. Thaler, 384 F. App’x 400 (5th Cir. 2010) ...................................................... 174

Kinsel v. Cain, 647 F.3d 265 (5th Cir. 2011) ............................................................ 180

Koch v. Puckett, 907 F.2d 524 (5th Cir. 1990) .................................................... Passim

Kotteakos v. United States, 328 U.S. 750 (1946)....................................................... 164

Ladd v. Stevens, 748 F.3d 637 (5th Cir. 2014) .......................................................... 179

Leal v. Dretke, 428 F.3d 543 (5th Cir. 2005) ........................................................... 174

Lewis v. Thaler, 701 F.3d 783 (5th Cir. 2012) ............................................................ 28

Lockett v. Ohio, 438 U.S. 586 (1978) ................................................................. 112, 143

Lowenfield v. Phelps, 484 U.S. 231 (1988) ................................................................ 178

McNeil v. Wisconsin, 501 U.S. 171 (1991) ................................................................ 157

Martinez v. Dretke, 404 F.3d 878 (5th Cir. 2005) ............................................... Passim

Martinez v. Ryan, 566 U.S. 1 (2012) ................................................................... Passim

Mays v. State, 318 S.W.3d 368 (Tex. Crim. App. 2010) .................................. 35, 37, 38

Milam v. State, No. AP-76,379, 2012 WL 1868458
   (Tex. Crim. App. May 23, 2012) ............................................................................. 51

Miller v. Johnson, 200 F.3d 274 (5th Cir. 2000) ......................................... 39, 106, 120

Miranda v. Arizona, 384 U.S. 436 (1966) ........................................................... Passim

Munoz v. State, 803 S.W.2d 755
  (Tex. App.–Houston [14th Dist.] 1991, pet. ref'd) ............................................... 111

Murphy v. Davis, 732 F. App’x 249 (5th Cir. 2018) .................................................. 132



                                                        x
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21                             Page 12 of 200 PageID 534



Murphy v. Florida, 421 U.S. 794 (1975) ........................................................... 127, 131

Murray v. Carrier, 477 U.S. 478 (1986) ............................................ 133, 135, 153, 181

Neal v. Puckett, 286 F.3d 230 (5th Cir. 2002) ....................................................... 27, 86

Nethery v. State, 692 S.W.2d 686 (Tex. Crim. App. 1985) ........................................ 126

Newbury v. Stephens, 756 F.3d 850 (5th Cir. 2014) ................................................... 94

Nelson v. Davis, 4:16-CV-904-A, 2017 WL 1187880
   (N.D. Tex. Mar. 29, 2017) ..................................................................................... 134

Nikmanesh v. State, No. 05-16-00363-CR, 2017 WL 2774445
   (Tex. App.—Dallas June 27, 2017, no pet.) ........................................................... 37

Nobles v. Johnson, 127 F.3d 409 (5th Cir. 1997) ............................................ 31, 32, 77

Norman v. Stephens, 817 F.3d 226 (5th Cir. 2016) ............................................ 59, 118

Oregon v. Bradshaw, 462 U.S. 1039 (1983) .............................................................. 161

Oregon v. Elstad, 470 U.S. 298 (1985) ...................................................................... 163

Oregon v. Mathiason, 429 U.S. 492 (1977) ............................................................... 166

Paez v. State, 681 S.W.2d 34 (Tex. Crim. App. 1984) ............................................... 166

Pape v. Thaler, 645 F.3d 281 (5th Cir. 2011) .............................................. 57, 102, 130

Paredes v. Quarterman, 574 F.3d 281 (5th Cir. 2009) ..................................... 146, 174

Pennsylvania v. Finley, 481 U.S. at 555 (1987) ........................................................ 180

Perillo v. Johnson, 205 F.2d 775 (5th Cir. 2000) .............................................. 115, 120

Plazinich v. Lynaugh, 843 F.2d 836 (5th Cir. 1988)......................................... 160, 161

Pondexter v. Quarterman, 537 F.3d 511 (5th Cir. 2008) ................................ 61, 62, 79

Powell v. State, 898 S.W.2d 821 (Tex. Crim. App. 1994) .......................................... 126

Pulley v. Harris, 465 U.S. 37 (1984) .......................................................................... 178



                                                         xi
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21                             Page 13 of 200 PageID 535



Pyles v. Johnson, 136 F.3d 986 (5th Cir. 1998) ........................................................ 172

Ramey v. Davis, 942 F.3d 241 (5th Cir. 2019) ............................................................ 33

Reed v. Stephens, 739 F.3d 753 (5th Cir. 2014) .................................... 52, 98, 132, 175

Richards v. Quarterman, 566 F.3d 553 (5th Cir.2009) .................................... 102, 113

Richardson v. Marsh, 481 U.S. 200 (1987) ............................................................... 144

Rideau v. Louisiana, 373 U.S. 723 (1963) ........................................................ 130, 131

Roach v. Quarterman, 220 F. App’x 270 (5th Cir. 2007) .......................................... 178

Robertson v. Cain, 324 F.3d 297 (5th Cir. 2003) ...................................................... 164

Robison v. Johnson, 151 F.3d 256 (5th Cir. 1998) ................................................ 38, 69

Ross v. Estelle, 694 F.2d 1008 (5th Cir. 1983) ............................................................ 37

Ruffin v. State, 270 S.W.3d 586 (Tex. Crim. App. 2008) ...................................... 35, 38

Ruiz v. Davis, No. 3:12-CV-5112-N, 2018 WL 6591687
  (N.D. Tex. Dec. 14, 2018)...................................................................................... 170

Santellan v. Cockrell, 271 F.3d 190 (5th Cir. 2001) ................................................. 113

Sawyer v. Whitley, 505 U.S. 333 (1992) .................................................................... 181

Scheanette v. Quarterman, 482 F.3d 815 (5th Cir. 2007) ....................................... 142

Schumacher v. State, 72 S.W.3d 43 (Tex. App.—Texarkana 2001, pet. ref’d) ....... 156

Sheppard v. Davis, 967 F.3d 458 (5th Cir. 2020),
   cert. filed Jan 5, 2021 (No. 20-6786) ...................................................................... 94

Skilling v. United States, 561 U.S. 358 (2010) ................................................. 127, 131

Skinner v. Quarterman, 576 F.3d 214 (5th Cir. 2009) ............................................... 83

Smith v. Cockrell, 311 F.3d 661 (5th Cir. 2002) ......................................................... 83

Smith v. Illinois, 469 U.S. 91 (1984) ......................................................... 157, 159, 160



                                                        xii
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21                              Page 14 of 200 PageID 536



Smith v. Texas, 543 U.S. 37 (2004) ......................................................................... 142

Sonnier v. Quarterman, 476 F.3d 349 (5th Cir. 2007).............................. 174, 176, 177

Sprouse v. Stephens, 748 F.3d 609 (5th Cir. 2014) ........................................... 173, 174

Stevens v. Epps, 618 F.3d 489 (5th Cir. 2010) .......................................................... 180

Stout v. Director, TDCJ-CID, No. 6:07-CV-23, 2007 WL 1005979
   (E.D. Tex. Mar. 30, 2007) ....................................................................................... 38

Strickland v. Washington, 466 U.S. 668 (1984) .................................................. Passim

Styron v. Johnson, 262 F.3d 438 (5th Cir. 2001) ...................................................... 136

Swarthout v. Cooke, 562 U.S. 216 (2011) .................................................................. 133

Tanner v. United States, 483 U.S. 107 (1987) .......................................................... 172

Taylor v. Thaler, 397 F. App’x 104 (5th Cir. 2010) ................................................... 174

Teague v. Lane, 489 U.S. 288 (1989) ................................................................... Passim

Tennard v. Dretke, 542 U.S. 274 (2004) .............................................................. 83, 142

Tercero v. Stephens, 738 F.3d 141 (5th Cir. 2013) .................................................... 179

Teixeira v. State, 89 S.W.3d 190 (Tex. App.—Texarkana 2002, pet. ref’d)................ 84

Thompson v. State, 9 S.W.3d 808 (Tex. Crim. App. 1999) ...................................... 127

Trevino v. Johnson, 168 F.3d 173 (5th Cir. 1999) ...................................................... 28

Trevino v. Thaler, 569 U.S. 413 (2013) ............................................................... Passim

Trottie v. Stephens, 720 F.3d 231 (5th Cir. 2013) ......................................... 59, 98, 136

Tuilaepa v. California, 512 U.S. 967 (1994) ............................................................. 143

Turner v. Epps, 412 F. App’x 696 (5th Cir. 2011) ....................................................... 83

Turner v. Quarterman, 481 F.3d 292 (5th Cir. 2007) ................................... 77, 78, 152

United States v. Agurs, 427 U.S. 97 (1976) ............................................................... 135

                                                         xiii
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21                                 Page 15 of 200 PageID 537



United States v. Bagley, 473 U.S. 667 (1985) ........................................................... 135

United States v. Blocker, 104 F.3d 720 (5th Cir. 1997) ............................................ 168

United States v. Bourgeois, 537 F. App’x 604 (5th Cir. 2013) .................................... 51

United States v. Cameron, 907 F.2d 1051 (11th Cir. 1990) ................................. 39, 41

United States v. Carrillo, 660 F.3d 914 (5th Cir. 2011) ........................................... 158

United States v. Davis, 609 F.3d 663 (5th Cir. 2010) ............................... 138, 139, 141

United States v. Fleming, No. H-07-513-1, 2009 WL 10680618
  (S.D. Tex. Apr. 13, 2009) ........................................................................................ 41

United States v. Garcia, 762 F.2d 1222 (5th Cir. 1985) ............................................. 69

United States v. Garcia-Jasso, 472 F.3d 239 (5th Cir. 2006) ................................... 121

United States v. Gibson, 108 F. App’x 975 (5th Cir. 2004)....................................... 158

United States v. Gonzales-Gomez, 703 F. App’x 335 (5th Cir. 2017) ....................... 163

United States v. Grosz, 76 F.3d 1318 (5th Cir. 1996) ............................................... 139

United States v. Hall, 152 F.3d 381 (5th Cir. 1998) ................................................. 170

United States v. Havlik, 710 F.3d 818 (8th Cir. 2013) ............................................. 158

United States v. Herbst, 460 F. App’x 387 (5th Cir. 2012) ......................................... 41

United States v. Lipscomb, 299 F.3d 303 (5th Cir. 2002) ......................................... 132

United States v. Medoc Health Services LLC, 470 F.Supp.3d 638
  (N.D. Tex. 2020) .................................................................................................... 170

United States v. Mendoza, 522 F.3d 482 (5th Cir. 2008) ........................................ 109

United States v. Montes, 602 F.3d 381 (5th Cir. 2010) ............................................. 158

United States v. Mullins, 315 F.3d 449 (5th Cir. 2002).............................................. 69

United States v. Newell, 315 F.3d 510 (5th Cir. 2002) ............................................. 115



                                                           xiv
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21                         Page 16 of 200 PageID 538



United States v. Pohlot, 827 F.2d 889 (3d Cir. 1987) ........................................... 39, 41

United States v. Thomas, 724 F.3d 632 (5th Cir. 2013) ............................................. 77

United States v. Robinson, 485 U.S. 25 (1988) ......................................................... 140

United States v. Valas, 822 F.3d 228 (5th Cir. 2016) ............................................... 146

United States v. Williams, 446 F. App’x 587 (4th Cir. 2011) ................................... 158

Valdez v. Cockrell, 274 F.3d 941 (5th Cir. 2001) ........................................................ 28

Ward v. Dretke, 420 F.3d 479 (5th Cir. 2005) ........................................... 110, 140, 149

Ward v. State, No. AP-75750, 2010 WL 454980
  (Tex. Crim. App. Feb. 10, 2010) ................................................................. 35, 37, 38

Ward v. Stephens, 777 F.3d 250 (5th Cir. 2015) ................................................... 82, 98

Warger v. Shauers, 574 U.S. 40 (2014) ..................................................................... 172

Weeks v. Angelone, 528 U.S. 225 (2000) ............................................................ 144, 147

White v. Thaler, 522 F. App’x 226 (5th Cir. 2013) ............................................ 158, 174

White v. Thaler, 610 F.3d 890 (5th Cir. 2010) .............................................. 78, 79, 113

Wiggins v. Smith, 539 U.S. 510 (2003) ........................................................... 30, 84, 86

(Terry) Williams v. Taylor, 529 U.S. 362 (2000) ................................................... 26, 27

Wong v. Belmontes, 558 U.S. 15 (2009) ............................................................... 83, 94

Woodford v. Visciotti, 537 U.S. 19 (2002).................................................................... 27

Woods v. Donald, 575 U.S. 312 (2015) ...................................................................... 167

Woods v. Johnson, 75 F.3d 1017 (5th Cir. 1996) .............................................. 177, 178

Woodson v. North Carolina, 428 U.S. 280 (1976) ..................................................... 112

Yohey v. Collins, 985 F.2d 222 (5th Cir. 1993) ................................................... 78, 102

Young v. Davis, 835 F.3d 520 (5th Cir. 2016) ........................................................... 172

                                                      xv
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21                                    Page 17 of 200 PageID 539



Zimmerman v. Cockrell, 69 F. App’x 658, 2003 WL 21356018
   (5th Cir. 2003)......................................................................................................... 79

Statutes

Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) .................... Passim

28 U.S.C. § 2254 ................................................................................................... Passim

Tex. Code Crim. Proc. art. 31.01 ............................................................................... 133

Tex. Code Crim. Proc. art. 37.071 ......................................................... 2, 173, 174, 175

Tex. Code Crim. Proc. art. 38.22 ............................................................................. 166

Tex. Penal Code § 19.02 ............................................................................................. 36

Tex. Penal Code § 19.03 ................................................................................. 36, 38, 177

Rules

Fed. R. Evid. 606 ........................................................................................................ 172

Tex. R. Evid. 403 .................................................................................................... 35, 38

Tex. R. Evid. 801 .......................................................................................................... 82

Tex. R. Evid. 802 .......................................................................................................... 82

Constitutional Provisions

U.S. Const. amend. IV ............................................................................................... 168

U.S. Const. amend. V ........................................................................................... Passim

U.S. Const. amend. VI ....................................................................................... 127, 166

U.S. Const. amend. VIII ...................................................................................... Passim

U.S. Const. amend. XIV ............................................................................. 112, 127, 163




                                                             xvi
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 18 of 200 PageID 540




                                      ANSWER

      Petitioner Micah Brown was convicted and sentenced to death for the brutal

murder of his ex-wife Stella Ray. Brown now challenges his capital murder conviction

and death sentence by filing a petition for writ of habeas corpus pursuant to 28 U.S.C.

§ 2254. Respondent Lumpkin (the Director) denies all of Brown’s assertions of fact

except those supported by the record or admitted herein. Further, some of Brown’s

claims are procedurally barred because they were not properly raised in state court,

and he has failed to show that any of his claims have merit or that he is entitled to

further factual development. The Director respectfully requests that Brown’s petition

be denied with prejudice and that he be denied a certificate of appealability (COA).

                            BROWN’S ALLEGATIONS

      The Director understands Brown to assert the following claims for relief:

      1.     He received ineffective assistance of counsel at the guilt phase of
             his capital trial because counsel failed to investigate, develop, and
             present critical evidence that would have undermined the capital
             murder charge.

      2.     He received ineffective assistance of counsel at the punishment
             phase of his capital trial because counsel failed to investigate and
             present powerful mitigating evidence.

      3.     His counsel were ineffective due to a conflict of interest on the
             defense team, denying him his constitutional right to competent
             and unconflicted representation.

      4.     Due to pervasive and extremely prejudicial pre-trial and trial
             publicity, his trial was conducted in an atmosphere that rendered
             it inherently unfair, and trial counsel were ineffective for failing
             to move for a change of venue.

      5.     His constitutional rights were violated due to prosecutorial
             misconduct during the penalty phase of his capital trial.
                                           1
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21            Page 19 of 200 PageID 541



       6.     His constitutional rights were violated by permitting the State to
              introduce statements obtained from him in violation of Miranda1
              and Edwards,2 and his counsel were ineffective for failing to move
              to exclude the statements.

       7.     Juror misconduct at his guilt- and penalty-phase proceedings
              deprived him of his rights to a fair and impartial jury, the
              assistance of counsel, confrontation, equal protection, and a fair
              trial.

       8.     He was tried and sentenced to death under an unconstitutional
              statutory scheme, and the trial court erred in denying the defense
              motion to declare Texas Code of Criminal Procedure article
              37.071 unconstitutional.

       9.     Because his sentence was imposed under a sentencing scheme
              that does not narrow the class of death-eligible defendants and is
              arbitrarily and disproportionately applied, his sentence is
              unconstitutional.

       10.    He was deprived of due process and effective assistance of counsel
              in his state habeas proceedings.

       11.    His conviction and sentence must be vacated because of the
              cumulative prejudicial effect of all the errors in this case.

                             STATEMENT OF THE CASE

       Brown was indicted, convicted, and sentenced to death in the 354th Judicial

District Court of Hunt County, Texas, for murdering Stella Michelle Ray during the

course of committing or attempting to commit obstruction, retaliation, or terroristic

threat. 1 CR 35; 3 CR 694–96; 44 RR 72; 48 RR 68; 49 RR 4.3 The Texas Court of


1      Miranda v. Arizona, 384 U.S. 436 (1966).

2      Edwards v. Arizona, 451 U.S. 477 (1981).

3      CR” refers to the clerk’s record, preceded by volume number and followed by the page
number(s). “RR” refers to the reporter’s record of transcribed trial proceedings, preceded by
volume number and followed by page number(s). “SX” refers to the State’s exhibits, followed
by exhibit number and page number(s) where applicable. “SHCR” refers to the state habeas

                                             2
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21            Page 20 of 200 PageID 542



Criminal Appeals (CCA) affirmed Brown’s conviction and sentence on direct appeal.

Brown v. State, No. AP-77,019, 2015 WL 5453765 (Tex. Crim. App. Sept. 16, 2015)

(unpublished). Brown filed a state application for writ of habeas corpus. 1 SHCR 22–

145. Following an evidentiary hearing, the trial court entered findings-of-fact and

conclusions-of-law recommending that relief be denied. 14 SHCR 5706–63. The CCA

issued an order adopting the trial court’s findings and conclusions, and, based on

those findings and its own review, denied Brown habeas relief. Ex parte Brown, WR-

85,341-01, 2019 WL 4317041 (Tex. Crim. App. Sept. 11, 2019) (unpublished). These

proceedings follow.

                              STATEMENT OF FACTS

I.     Facts of the Crime

       The CCA extensively summarized the facts of the crime as follows:

       In July 2011, [Brown’s] ex-wife, Stella Ray, was living in her house in
       Greenville with their two children, two-year-old Willow and three-year-
       old Colten. She also resided with Wesley Williams, her fourteen-year-
       old son fathered by her first husband, Tracy Williams. Ray planned to
       begin new employment in another town, and [Brown] testified that he
       was concerned about his ability to see Willow and Colten on a regular
       basis when Ray moved away. However, he testified that, when Ray
       found her new job, she told [Brown] that he “would be going with her.”

       Wesley testified that Ray and his father, Williams, had been divorced
       for many years, but they remained friends. He also testified that, at
       some point in July, Ray allowed Williams to stay at their house because
       Williams “had nowhere else to go.” [Brown] testified that, when [Brown]
       was married to Ray, Williams caused problems in [Brown’s] relationship
       with Ray. He also testified that he and Ray maintained a sexual

clerk’s record—the transcript of pleadings and documents filed with the court during Brown’s
state habeas proceeding—preceded by volume number and followed by page number(s).
“EHRR” refers to the reporter’s record from the state court evidentiary hearing, preceded by
volume number and followed by page number(s).


                                             3
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21           Page 21 of 200 PageID 543



      relationship after they divorced in 2010, but that Ray became “cold” and
      “distant” towards him when Williams moved in. [Brown’s] mother,
      Brenda Crofford, testified that [Brown] became “very upset” when
      Williams moved in. Wesley testified that about a week before the
      instant offense, [Brown] started coming to Ray’s house in the early
      morning hours and “banging on windows and doors.” When [Brown] did
      this, they “[i]gnored him until he left.”

      On July 15, [Brown] came to Ray’s house to pick up Willow and Colten.
      Wesley testified that [Brown] entered the house without knocking and
      argued with Ray. [Brown] also walked past Williams twice and “hit him
      with his shoulder real hard.” Ray and Williams asked [Brown] to leave,
      but he refused. Wesley testified that Williams and [Brown] “wound up
      getting into a fight” when [Brown] walked by Williams, stepped on his
      foot, and “put his shoulder in him” a third time. [Brown] and Williams
      were “grabbing each other,” and Wesley thought that Williams was
      choking [Brown] at one point. [Brown] testified that Williams “grabbed
      [him] in the choke hold and choked [him] out.” Eventually, Williams
      forced [Brown] outside and locked the door. Wesley testified that
      [Brown] then “acted like he was about to mess with [Williams’] truck,”
      so Williams walked outside and told him to leave. [Brown] got into his
      car and left. Williams thereafter left Ray’s house and went to stay with
      his brother in Louisiana.

      [Brown] testified that he went home after fighting with Williams and
      called the police.      Officer Randy Gray of the Greenville Police
      Department testified that he spoke with [Brown] at his home, and
      [Brown] declined to file charges. Gray testified that Ray had also called
      the police, but at her request no charges were filed.

      [Brown] testified that on July 16, he had a phone conversation with Ray
      in which he told her that he was going to kill himself. Ray called the
      police, and Officer Gray again went to [Brown’s] house. [Brown]
      testified that he knew that Ray had called the police after their phone
      conversation. He told Gray he was not really suicidal and he only said
      that to make Ray feel guilty. While Gray was at [Brown’s] residence, he
      observed a black bag on the floor which contained a loaded sawed-off
      shotgun and ammunition.4 Gray arrested [Brown] for possession of a
      prohibited weapon. In the living room, Gray saw glass pipes commonly
      used to smoke methamphetamine. [Brown] also had a small amount of
      marijuana in his pocket at the time of his arrest. Gray, however, did not

4      [Brown] testified that he sawed off his shotgun because he was angry at Williams and
he planned “to go back and get him with it.”


                                            4
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21            Page 22 of 200 PageID 544



       charge [Brown] with possession of drugs or drug paraphernalia.

       When [Brown] was released from jail on July 17, his neighbor, Loren
       Homerstead, asked him why the police had been at his house on the
       previous day. Homerstead testified that [Brown] told her that Ray
       called the police and had him arrested because she thought he was
       suicidal. Homerstead testified that she tried to calm [Brown] and
       reassure him that Ray would continue to let him see his children.

       [Brown] testified that he returned to Ray’s house on July 19 to pick up
       Willow and Colten. He admitted that he used methamphetamines the
       previous night, but he denied drinking alcohol that day. Wesley,
       however, testified that [Brown] was “drunk” when he came to their
       house. [Brown] testified that after he put Colten in his car, he argued
       with Ray “about when [Williams] was there in the past and [Ray] not
       doing anything to ... stop [Williams] from choking [Brown].” [Brown]
       testified that Ray said [Brown] was “too mad,” and she removed Colten
       from his car. [Brown] testified that while Ray was holding Colten, he
       “flicked her nose” twice, and then he got into his car and left. [Brown]
       denied punching Ray in the eye, but Wesley testified that Ray and
       Colten “both had a black eye” after the incident.

       Ray thereafter called the police and made a report of family violence.5
       Wesley testified that the police came to their house that night. [Brown],
       however, testified that he spoke to Ray later that night and she did not
       tell him that she had called the police. Photographs from Ray’s camera
       which depicted her face after the incident were introduced into evidence
       at trial.

       [Brown] testified that he returned to Ray’s house on the morning of July
       20, and she let him come inside for about 20 minutes to see his children.
       After he left, he climbed a tree in an isolated field, where he drank
       alcohol most of the day and tried to get the courage to hang himself. He
       had been using methamphetamines and drinking alcohol and was
       agitated and paranoid because he had not slept in three days. He called
       and texted Ray throughout the day, but she did not respond. Ray’s
       mother, Donna Ray, testified that [Brown] called her around 7:00 p.m.

5      Investigator Felicia White of the Greenville Police Department testified that, at the
time of Ray's murder on July 20, there was a pending family-violence case in the system
regarding the incident on July 19, with [Brown] listed as the perpetrator. She testified that
part of the allegations involved injury to a child, Colten. White acknowledged that she did
not contact [Brown] on July 20 about the family-violence incident because the case had not
yet been assigned to her.


                                             5
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 23 of 200 PageID 545



      and said that he was looking for Ray and his children.

      [Brown] testified that, when he “ran out of alcohol,” he returned to Ray’s
      house. The door was unlocked, and no one was home. He went inside
      and took a basket containing marijuana and Ray’s camera. He also took
      Wesley’s shotgun from his room. He left Ray’s house, stopped at a gas
      station to buy more alcohol, and returned home around 8:00 p.m.
      [Brown] then sawed off Wesley’s shotgun “so [Brown] could reach the
      trigger and still point it at [his own] head.” He continued to call and text
      Ray, asking how their children were and what they were doing. Ray did
      not respond. [Brown] then decided he would return to the tree and shoot
      himself. He testified that he saw Ray drive past his house as he was
      placing the shotgun in his car. He tried to call her again, but she did
      not answer. He testified, “I thought she was looking for me so I jumped
      in [my car] to chase her down, flag her down so I could ask her where
      the kids [were].”

      [Brown] testified that he was flashing his lights and driving next to Ray,
      asking her to roll down her window and tell him where their children
      were. When they eventually stopped, [Brown] pulled his car next to hers
      and saw that she was talking on the phone. He testified that he felt
      “[h]urt and angry” because she had her phone and was not answering
      his calls. [Brown] had his window down and was yelling at Ray when
      he saw a police car behind him with its lights on. At that point, he “stuck
      the shotgun out the window and pulled the trigger,” deliberately aiming
      for Ray’s head. He denied that he shot Ray because she called the police.
      He testified he “lost [his] mind” because he was angry that Ray had not
      responded to his calls and texts asking about his children. He testified
      that he did not know that Willow and Colten were in the back seat of
      Ray’s car when he shot her because her car windows were tinted and he
      did not have a clear view into the vehicle. As he drove away after
      shooting Ray, [Brown] assumed that she was fatally wounded because
      he observed in his rearview mirror that her car “started rolling forward.”
      On cross-examination, [Brown] acknowledged that he believed it was
      Ray’s fault that he shot her. He explained that Ray “pushed [him] to a
      limit to where [he] took her life[.]”

      The evidence showed that Ray was making a 9-1-1 call when she was
      shot. Heather Doty, a dispatcher for the Greenville Police Department,
      testified that she received Ray’s call around 10:20 p.m. A recording of
      the call was admitted into evidence and played for the jury. During the
      call, Ray reported that her ex-husband was following her down Sayle
      Street, flashing his lights at her and trying to get her to pull over, and
      that she was afraid that he was going to run into her car. She said that

                                           6
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21              Page 24 of 200 PageID 546



       she had been “driving around ... looking for [her] son” when she saw
       [Brown] “in the neighborhood,” and he started following her. She
       explained that [Brown] had been harassing her and that she had already
       filed a police report against him when he punched her in the eye the
       previous night. She stated, “I told him I was calling the police. So he
       knows I’m talking to ya’ll.” At one point during the call, Ray said that
       [Brown] had “cornered [her] in” and was yelling, “Where are the kids.”
       Doty heard children in the car, and she told Ray that a police officer was
       on the way. When Doty asked Ray if she saw an officer, Ray responded,
       “Yeah, there’s lights.”

       Officer Gregory Hughes responded to the scene and pulled up behind
       two vehicles parked parallel to each other in the north lane on Sayle
       Street. Ray’s car was next to the curb, and [Brown’s] car was on her
       driver’s side. Hughes heard a gunshot, then [Brown] drove away and
       Ray’s car “began to roll.” Ray’s car veered to the right and ran into the
       curb. When Hughes exited his car and approached Ray’s vehicle, he
       “found a bullet hole through the driver’s window and the driver was
       shot.” The doors were locked, and two small children were in the back
       seat. Another officer who arrived at the scene pushed through the
       broken side window so they could unlock the doors. Hughes testified
       that Ray was unresponsive and appeared to have “a bullet wound in the
       head.” Howard Roberson, a passerby who had witnessed [Brown]
       driving away from the scene, obtained [Brown’s] license-plate number
       and gave it to Hughes. Ray died at the scene. The medical examiner
       testified that Ray’s cause of death was “a shotgun wound to the head.”
       The shot entered her left cheek and exited “on the back of the right [side
       of the] head.”

       [Brown] testified that after he left the scene, he called Ray’s mother,
       Donna, and said: “I just shot [Ray] in the head, she’s dead, you shouldn’t
       have lied to me about my kids.” [Brown] also texted Homerstead: “I shot
       her in head bitch is dead TOLD her not to fuck with my kids.”6 He called
       Williams and left him a voicemail stating “she’s dead” and, “I shot her
       in the head, which is what I had intended for you.” He added, “I’ll
       probably be dead soon. Otherwise, you’re a dead man.” He also left
       Williams a second voicemail in which he threatened Williams and his
       brothers. Donna testified that [Brown] called her again later that night
       and said, “See, I told you.”


6       Homerstead testified that she called the police after receiving [Brown’s] text message.
When questioned by the prosecutor, she acknowledged that she also told police that [Brown]
said, “It’s true I did it, I’m not dead yet, going to go, DPS are all over me.”


                                              7
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21           Page 25 of 200 PageID 547



      [Brown] testified that he also called his mother, Crofford, and told her
      that he had shot Ray. In an interview with Investigator Felicia White
      of the Greenville Police Department, Crofford recounted what [Brown]
      told her about what had happened before the shooting. According to
      Crofford, [Brown] said that Ray told him, “Micah, I’m calling the police.”
      [Brown] said that he told Ray, “I know you are,” and “I see the police.”

      [Brown] testified that he backed his car into a grove of trees, where he
      hid for a few hours. He then knocked out his headlights and drove on
      Highway 69 until he ran out of gasoline. He went to a house and asked
      for gasoline, then he “took off on foot” when that proved unsuccessful.
      He put on a vest and brought his flashlight, shotgun, ammunition, and
      pocket knives, which were items he thought he needed to “survive in the
      wilderness.” Officer Perry Sandlin testified that [Brown’s] abandoned
      car was located on County Road 1033 at 3:30 or 4:00 a.m. on July 21,
      with an empty shotgun-shell box on the ground nearby. Investigator
      White testified that Ray’s camera, which contained the photographs
      that Ray took on July 19, was recovered from the back seat of [Brown’s]
      car.7

      [Brown] testified that he walked along some railroad tracks, where he
      lost his cell phone. When he heard helicopters, he got into a pond to
      avoid “being located by the infrared.” He came upon a vacant house and
      hid in it for a while. Eventually, he went “next door” to Cactus Saddlery,
      a business located about five to six miles north of Greenville on Highway
      69.

      Cactus Saddlery employee Efrain Girardot testified that he encountered
      [Brown] outside the building at around 6:00 a.m. on July 21. [Brown]
      walked towards Girardot carrying a shotgun and a knife, and he asked
      him for water and to use the phone. Girardot told [Brown] to put his
      weapons down, and [Brown] laid them on the ground in the parking lot.
      When they went inside the building, Girardot offered [Brown] water and
      let him use the phone in his office. Girardot testified that [Brown] called
      his mother and told her that he was tired and he wanted her to pick him
      up. Another employee, Gary Magennis, called the police when Girardot
      made him aware that [Brown] had a gun. Girardot went outside with
      [Brown] and sat with him while [Brown] smoked a cigarette.
      Meanwhile, Magennis picked up [Brown’s] weapons and ran towards the
      SWAT team that had arrived at the front gate. [Brown] then walked
      towards the SWAT team with his hands up. He complied when he was
      told to get on the ground, and he was handcuffed and taken into custody.

7     In her interview with White, Crofford said that [Brown] told her that “he had [Ray’s]
camera” in his vehicle and “was looking at the pictures.”

                                            8
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21          Page 26 of 200 PageID 548



      Investigators White and Jamie Fuller conducted a videotaped interview
      of [Brown] at the Greenville Police Department on July 21. [Brown] told
      them that, before the offense, he had unsuccessfully called Ray to ask
      about his children. He saw Ray drive by his house, so he “jumped in
      [his] truck and tried to stop her and chase her down,” but “she wouldn't
      stop.” He stated, “And, obviously, I could tell she called-was up with the
      police on the phone.” When he “finally got [Ray] to pull over,” he asked
      her to roll down her window and tell him where the children were. He
      stated, “[S]he didn’t do it. And I saw the police lights pulling up behind
      me, so I just—I shot her.” [Brown] said that he was angry at Ray
      because she planned to move away with the children, allowed Williams
      to stay at her house, and failed to stop Williams from fighting with him
      and choking him. He explained, “There’s a number of things like that
      that added up,” and “I lost it.” While questioning [Brown] about his
      actions after the shooting, White asked, “Was there any point in time
      where you planned on killing yourself or having the cops shoot you or
      shoot at them?” [Brown] answered that he “was going to fire, like, a
      warning shot just to, I guess, [commit] suicide by cop.”

      While in jail on July 22, [Brown] agreed to be interviewed by a reporter
      from a news station in the Dallas/Fort Worth area. During the televised
      interview, [Brown] admitted that he murdered Ray because he “wanted
      her dead.” He stated that when he was following Ray and trying to get
      her to stop, “she was on the phone” and he “figured it was with the
      police.” He added:

         I finally got her to pull over, just trying to convince her, just tell
         me where are my kids, and she never would say. I saw the police
         and then the lights in my rearview mirror, so I just pulled the
         gun—gun out and shot her ... It was kinda—it was just spur of
         the moment. I always told her, you know, if anybody ever tries to
         come between me and my kids, that I would kill someone over
         that. I didn’t do anything to deserve her not to tell me where they
         are or anything, and I meant it when I said it. I just got so mad
         that I did it.

      When the reporter asked [Brown] if he knew his children were in the
      back seat, he said that he looked but did not see them. He said, “I would
      have never done that in front of them.” The reporter asked, “So you
      regret that you killed her in front of your kids, but you don’t regret that
      you killed her[?]” [Brown] answered, “No.”

      [Brown] told the reporter that “a lot of things built up inside of [him],”
      like the fact that Ray let Williams stay with her, she did nothing to stop

                                           9
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 27 of 200 PageID 549



      Williams from choking [Brown], and she planned to move away with
      their children on “August 1st.” He stated, “It just drove me crazy, I
      guess, not being able to see my kids.” When [Brown] acknowledged that
      he had been suicidal, the reporter asked him why he felt that way.
      [Brown] answered:

         I’ve been suicidal in the past. And the only two things that, you
         know, I’m still here is my kids and they’re about to be taken away
         from me.

         The other—the other problem, I want to say was I wanted to go
         hunting and she called the police on me saying I was suicidal.
         And they came in the house and they found a sawed off shotgun.
         So that’s a felony. So I can’t—I wasn’t able to go hunting
         anymore.

         Anyways, I can’t be around my kids. I can’t do—I mean, the two
         things—the reason I was stripped away from me and—

      The reporter later asked [Brown], “Is there anything else you want to
      say?” [Brown] added:

         And then, like I said, I guess I just—I went crazy. I couldn’t stand
         the fact of, you know, only being able to see my kids four days a
         month. And [I] just don’t know how it went from calling the cops
         on me and this and that from she was going to take me with her
         if she found—when she found a job and moved off.

      [Brown] also described his involvement in the offense and demonstrated
      a lack of remorse in a letter he wrote to a fellow jail inmate. [Brown]
      testified that “Casper” was an inmate in a neighboring cell who asked
      him what happened. In the letter, [Brown] recited in part that Ray was
      moving away, that she let Williams move in, that he and Williams
      fought, that he felt suicidal, and that Ray stopped answering his calls.
      With regard to the instant offense, he explained:

         I chased her down and made her pull over. She wouldn’t look at
         me and she was on the phone. I knew it was the cops and for some
         reason when I saw the red and blues behind me I put the shot gun
         [sic] out the window and blew her head off. Clean off.

      He stated in the letter, “I still don’t regret it one bit.” He added, “To be
      honest, I would do the same to [Williams] if I had the chance.” [Brown]
      also instructed Casper to “flush” the letter after reading it.

                                          10
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21       Page 28 of 200 PageID 550



Brown v. State, 2015 WL 5453765, at *1–*6 (footnotes in original and footnotes

omitted).

II.   Facts Pertaining to Punishment.

      A.     State’s case

      The State presented three witnesses at punishment.        William Ray, Ray’s

father, testified that he had another daughter named Cindy and that he is very close

to his daughters. 45 RR 20–21. He stated that he felt an unbelievable loss due to

Ray’s death. 45 RR 21.

      Tamara Burton, a friend of Ray’s, testified that she was the maid of honor at

Ray’s wedding. 45 RR 22. On July 20th, she received a call from Ray’s mother,

informing her that Ray had been shot and killed. A friend named Sandra also told

her, “Doc is dead, he shot her.” 45 RR 23–34. Burton was attending a family function

for her birthday but left and went to the hospital to be with Ray’s family. 45 RR 24.

Hospital personnel would not let the family see Ray because of her wounds. 45 RR

25. Then, Burton and Ray’s family went to the crime scene to get the young children,

who were still with police. Id. The family went back to the hospital and then to the

police station, where they met up with Tracy Williams. 45 RR 27. The family was

then escorted to a safe house. Id. At one point, Burton and Tracy went to Donna’s

house to pick up some medication for Donna. Burton was frightened because she did

not know where Brown was. 45 RR 28–29. After getting the items, she and Tracy

drove back to the safe house. 45 RR 29.




                                          11
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21      Page 29 of 200 PageID 551



      Cindy Kemp, Ray’s sister, testified that she was very close to Ray and saw her

regularly. 45 RR 34–35. She did not expect that Brown would ever kill Ray. 45 RR

35. Kemp described Ray as quiet, sensitive, and a dog lover. She also said Ray was

an excellent mother. Id. However, Ray’s life changed after she had kids; she was

working full time and taking care of the children, which overwhelmed her. 45 RR 36.

Ray was also working on her doctorate when she got pregnant. 45 RR 36–37. Ray

was very happy when she eventually obtained her doctorate, and the family threw

her a party. 45 RR 37. Ray planned on getting a job at a college teaching English—

her doctorate was in British literature. 45 RR 37–38. Cindy stated that she is seven

years older than Ray and often helped take care of her when Ray was a child. 45 RR

38. Her fondest memory of Ray was that Ray volunteered to be an egg donor when

Cindy was having fertility problems. 45 RR 39–40.

      B.    Defense’s case

            1.     Lay witnesses

      Amberly Lago, Brown’s sister, testified that she was in disbelief when she

heard her brother killed Ray. 45 RR 45. She said that, as a child, Brown made people

laugh, was the class clown, and was liked by all. 45 RR 46. She also said Brown was

an incredible father and spent a lot of time with Colten and Willow. 45 RR 47. She

was aware that Brown had started using drugs, but she did not know what he was

taking. Id. According to Lago, Brown changed after he married Ray in that he was

not as happy and talkative. She also did not have as much contact with Brown. 45 RR

49. On cross-examination, Lago stated that it would surprise her if Brown informed



                                        12
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21       Page 30 of 200 PageID 552



Dr. Mark Cunningham that she drinks alcohol daily and abuses oxycodone. Lago

stated that the accusation was not true, that she only takes oxycodone for a medical

condition. 45 RR 50.

      Edward “Biff” Brown, Brown’s father, testified that he and Brown’s mother

divorced at one point, and he lived in a different town. 45 RR 55–56. Nevertheless,

he enjoyed and loved Brown, and he tried to spend as much time with him as possible.

45 RR 56. He was shocked when he found out that Brown killed Ray. Id. About ten

days prior to the crime, he traveled to Greenville and met with Brown because his

other son, Corey, advised him that Brown might be suicidal. 45 RR 57–58. Biff spent

about an hour with Brown, but he was unable to “reach” Brown. 45 RR 58. He had

heard Brown was using drugs and knew Brown had gone to rehab. 45 RR 59. He

also heard Brown was going to the hospital the following day. 45 RR 60. Biff Brown

stated that he has no explanation for why his son murdered Ray and that he did not

believe Brown would have done this when he was younger. 45 RR 60–61. On cross-

examination, Brown stated that he talked to Ray on July 20th and told her Brown

would not be coming back to her house. 45 RR 62. He also said that Brown was more

withdrawn in the two years before the murder. 45 RR 63.

      Brenda Crofford, Brown’s mother, testified that Brown was full of joy as a child

and was never expelled from school. 45 RR 67. She was shocked that Brown killed

Ray. Id. She was aware that Brown was using drugs, but she did not know what

drugs he was taking. Id. She also said that Brown and Ray used drugs together. Id.

Crofford stated that she helped Brown go to drug rehab at one point, which was



                                         13
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21        Page 31 of 200 PageID 553



successful for a short time. However, he started abusing drugs again. 45 RR 68. She

also saw Brown in the days prior to the shooting and tried to talk to him. 45 RR 68–

69. She did not know that he had been up for three days using methamphetamine,

but she was aware that his anger was escalating at the time. Id.

      Morris Beene, a licensed counselor, testified that he had been counseling

Brown since October of 2011. 46 RR 6–8. Beene stated:

      [Brown] really began with dealing with the anxiety and the depression
      that he was dealing with initially when he was first arrested, worked
      through that. Mostly working from a spiritual perspective. I’m an
      ordained minister as well as a licensed professional counselor so we
      talked a lot about his spiritual circumstance, his spiritual state and
      God’s direction in his life at this point in his life.

46 RR 8–9. Brown now considered himself to be a Christian, his conversion occurring

several weeks after he was arrested. 46 RR 9. Beene stated that he believed Brown

was sincere in his new-found beliefs. 46 RR 10. Brown also volunteered information

about the crime that was similar to his trial testimony. 46 RR 10–11, 13. Regarding

the counseling, Beene said: “Micah is doing very well. He’s worked through the

depression. The anxiety issues don’t seem to be a problem at this point. If I were to

characterize Micah right now, he’s a man at peace with where he’s at, not with what

he’s done but with where he’s at.” 46 RR 12. Beene also stated that Brown did not

like jail but felt safe there because he was able to focus on his life and did not have

access to drugs. Id.   He also believed Brown made progress dealing with his drug

issues. 46 RR 13–14. Further, Brown expressed regret for his actions, and Beene

considered Brown to be sincere. 46 RR 14–15. Brown also completed “homework”

assignments on addiction and invested himself in completing these lessons. 46 RR

                                          14
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21      Page 32 of 200 PageID 554



15–17. Finally, Beene said he did not have any concerns about Brown being a danger

to anyone in prison. 46 RR 23.

      On cross-examination, Beene said Brown did not tell him about any of the

incidents occurring before the murder. 46 RR 18–20. And although he did not believe

Brown exhibits sociopathic tendencies, Beene said that Brown “sure looked like [a

sociopath]” in the Channel 11 interview. 46 RR 20–21, 26–27. On re-direct, Beene

stated that Brown was a different person than the person on the Channel 11 video,

and he was not surprised that Brown looked bad on the video knowing his drug

history. 46 RR 26. He then reiterated that he does not believe Brown is a sociopath.

46 RR 27. On re-cross-examination, Beene conceded that he would be surprised to

hear that Brown testified that Ray was responsible for her own murder and that

Brown attempted to paint Ray in a negative light. 46 RR 28–29.

      Randy Meeks, the Sheriff of Hunt County, testified that Brown did not cause

any problems in jail, was cooperative and polite, and was a model inmate. 46 RR 33–

35. Sheriff Meeks further said that, based on his interactions with Brown, if he did

not know that Brown had committed murder, he would be surprised to find out that

Brown actually did murder Ray. 46 RR 37.

      Heather Kietrell testified that she grew up with Brown. 46 RR 49. Brown was

“very, very nice,” and she never saw him be mean to anyone. 46 RR 50. When she

was nine years old, she had a life-threatening incident where she started choking on

some food. Brown came over, gave her the Heimlich maneuver, and saved her life.




                                        15
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21      Page 33 of 200 PageID 555



46 RR 50–51. On cross-examination, she agreed that the person who saved her life

is quite different than the man who killed Ray. 46 RR 56.

      Tony Mock testified that he met Brown in the Hunt County Jail because they

were in adjoining cells. 46 RR 58–59. They would talk and sometimes read scripture

or listen to the radio. 46 RR 59. Mock described his experience with Brown as “good”

because Brown helped him with depression. 46 RR 60–61. Brown also contacted

Mock’s wife during times when Mock was unable to do so. Mock said Brown did this

just to be a good guy and a friend. 46 RR 62. Brown helped Mock get through his

time in administrative segregation and got him interested in the Bible. 46 RR 63–

64. Finally, Mock never noticed Brown being rude or obnoxious to anyone. 46 RR 65.

      Doris Mock, Tony Mock’s wife, testified that Mock had a psychotic “break” and

instead of taking him to a mental hospital, the police took him to jail. 46 RR 69.

While in jail, Mock had a confrontation with a guard and was put in administrative

segregation. 46 RR 70. Doris said that Brown helped her husband by keeping him

from having another psychotic break. 46 RR 70–71. She and her husband still keep

in contact with Brown, she visits Brown when his family is unable, and she sends

Brown materials to read, including Bible scripture. 46 RR 71–72. Doris also believed

that Brown had a positive influence on her husband because her husband started

going back to church. 46 RR 73.

      Jerry Stevens, an assistant jail administrator for Hunt County, testified that

he was responsible for transporting inmates to and from court. 46 RR 75–76. He was

with Brown 99 percent of the time during transport, and Brown never gave him any



                                        16
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21        Page 34 of 200 PageID 556



problems, attempted to escape, or hurt anyone. 46 RR 77–78. Stevens “could say”

that Brown was a model prisoner. 46 RR 78.

      John Robinson, employed by the sheriff’s department, testified that he was also

with Brown every time he was transported to and from court. 46 RR 88, 89. Brown

was always respectful, did not complain, and did not misbehave once. 46 RR 92–94.

      Jason Hammock, a school teacher and licensed minister, testified that he

visited Brown in jail at Brown’s mother’s request. 46 RR 97–98. During their visits,

they talked about the Bible and God, and Hammock believed Brown was sincere.

46 RR 98–99. Brown was very friendly, polite, and remorseful. 46 RR 100–01.

Hammock stated that Brown had “gotten right with God” and appeared sincere.

46 RR 102–04. On cross-examination, Hammock said it would surprise him to know

Brown still blamed Ray for her death. 46 RR at 107.

      Marley Brown testified that Brown was her favorite uncle. 46 RR at 111–12.

During family get-togethers, Brown was funny and made everyone smile. 46 RR 112.

They would write each other and discuss school, God, or anything going on in her life.

46 RR 112–13. Marley also stated that she thought Brown was trying to be a positive

influence and that she had learned from him. 46 RR 114–15.

             2.    Experts

                   a.     Dr. Paula Lundberg-Love

      Dr. Paula Lundberg-Love testified that she was a professor of psychology and

licensed professional counselor, with specific training in psychopharmacology. 46 RR

116–17.   After explaining the basics regarding how drugs alter the brain, she



                                         17
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21        Page 35 of 200 PageID 557



specifically addressed the use of cocaine and methamphetamine. 46 RR 119–47. In

short, chronic methamphetamine and cocaine use induce a paranoid psychotic state

with symptoms similar to paranoid schizophrenia. 46 RR 145–46.

      Dr. Lundberg-Love stated that she viewed the Channel 11 interview, Brown’s

interviews with detectives, video of the shooting, and text messages.       She also

interviewed Brown on November 10, 2012, for four hours. 46 RR 147–48. She

received family history from Brown and got his substance abuse history from hospital

and rehab records. 46 RR 148. In discussing Brown’s behavior before, during, and

after the crime, she stated that methamphetamine suppresses the brain’s reflective

reactive system—the portion of the brain responsible for rational reflection—and

overstimulates the reward reactive system. 46 RR 149–52. The drug makes a person

more impulsive and less likely to consider consequences. 46 RR 152. The resulting

behavior is often described as someone “snap[ping],” although she did not believe that

drugs made Brown pull the trigger. 46 RR 152–53. When the drug is stopped, the

brain starts healing. 46 RR 154. A prison environment would probably be free from

drugs, and while Brown was in jail, he did not take any drugs. As a result, he now

has some ability to understand what he did and is more reflective. 46 RR 155.

      Dr. Lundberg-Love noted that Brown calling Donna after the crime and telling

her he killed Ray was an example of him having no filter due to drug use. 46 RR 156.

Also, methamphetamine causes sleep deprivation, which in turn leads to impulsive

behavior. 46 RR 156–57. Alcohol further contributes to impulsivity, aggression, and

inappropriate behavior. 46 RR 157–58. Because of Brown’s drug use, he would not



                                         18
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21        Page 36 of 200 PageID 558



have been amenable to rational discussion. For example, he would not have believed

statements from his mother and Ray that he would still be able to see his children.

46 RR 159. Further, addiction is a disease of relapse and is influenced by triggers

and genetic factors. 46 RR 159–64.

      Dr. Lundberg-Love visited with Brown about his family history of stressors.

Brown was a victim of sexual abuse at age twelve by his step-brother Nathan. 46 RR

165. There is also a history of substance abuse on his father’s side of the family and

a history of anxiety and depression on his mother’s side. 46 RR 166. Nonetheless,

science cannot explain why one person can take drugs and not engage in murder

while another person will. 46 RR 167. But when a person is in the thralls of

addiction, the brain does not work properly and might cause a person to engage in

out-of-character behaviors.    This could explain why Brown’s family members

expressed shock that he killed Ray. 46 RR 167–68. If drugs are removed from the

picture, the reflective system can repair itself, which decreases the probability of

future violent behavior.   46 RR 169–70.       Therefore, if Brown is in a controlled

environment without access to the “fuel” of drugs, there is a lower probability he will

be violent, particularly if evidence suggests that he was violent only when taking

drugs. 46 RR 171. Dr. Lundberg-Love concluded that if Brown no longer abuses

drugs, it is highly unlikely that he is going to commit violent crimes. 46 RR 171–72.

       On cross-examination, Dr. Lundberg-Love stated that there are no guarantees

Brown will no longer be violent, but he does not have a history of violent behavior;

drugs did not cause Brown to murder Ray or threaten Tracy; Brown’s behavior was



                                          19
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21        Page 37 of 200 PageID 559



consistent with impulsivity, not sociopathy; it is, however, possible Brown’s behavior

was consistent with one who has no emotions or feelings; there were times during

Brown’s life when he had repressed bad behaviors based on his desire to change; and

there was no cause and effect between child abuse and murder. 46 RR 174–80. She

further stated that Brown did not tell her he stole Wesley’s gun to kill Ray, and she

agreed that this information could be emotionally damaging to Wesley. 46 RR 193–

94. Brown also told Dr. Lundberg-Love that he was not paranoid when he killed Ray,

but she disagreed. 46 RR 196. Importantly, Brown did not tell Dr. Lundberg-Love

that he blamed Ray for the murder, and she said she would be surprised if Brown

made that remark. 46 RR 200.

      On re-direct, Dr. Lundberg-Love suggested that drug abuse leads to delusional

thinking, such that one would assign blame to another. 46 RR 201–02. She further

reiterated that Brown does not have a history of impulsivity or violence apart from

drugs, and that he has never been diagnosed as a sociopath. 46 RR 205, 207–10.

Also, Brown was currently being treated with medications for depression and anxiety,

and he would keep receiving the treatment in a controlled environment. 46 RR 206.

On re-cross-examination, Dr. Lundberg-Love said that Brown started using drugs

when he was a teenager and had been abusing them most of his life. 46 RR 211–14.

Brown also had no documented history of attention deficit hyperactivity disorder

(ADHD), which increases the risk for substance abuse. 46 RR 215.




                                         20
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21        Page 38 of 200 PageID 560



                   b.     Dr. Mark Cunningham

      The last witness for the defense was Dr. Mark Cunningham, a clinical and

forensic psychologist.   47 RR 9, 11.   He was asked to evaluate two issues: the

damaging factors in Brown’s life that adversely affected the direction of his life or

would be associated with his offense, and the likelihood that Brown would commit

serious violence in prison. 47 RR 24. Dr. Cunningham interviewed Brown for six

hours and interviewed thirteen others, including family, friends, and co-workers.

47 RR 25–26. He also reviewed a voluminous amount of records pertaining to all

aspects of the case and Brown’s history. 47 RR 26–27. Dr. Cunningham focused on

“damaging impairing factors” that affected Brown’s choices. 47 RR 34. Those factors

were transgenerational or genetic, neurodevelopmental, family and parenting,

community, and disturbed trajectory. 47 RR 35–36.

      In Brown’s case, “There are three transgenerational [family dysfunction]

adverse factors: [h]ereditary predisposition for alcohol and drug abuse or dependence,

hereditary predisposition to personality pathology and also to mood disorder.” 47 RR

40–41. Dr. Cunningham found three neurodevelopmental factors present in Brown:

symptoms of ADHD, delayed physical growth, and chronic psychosocial immaturity,

which is prevalent in other family members. 47 RR 42. With respect to family and

parenting factors, Dr. Cunningham noted eight of significance: the divorce of Brown’s

parents; the marital dysfunction between his mother and step-father, Chuck; Brown’s

observation of Chuck’s emotional abuse of his mother; Brown’s observation of Chuck’s

physical and emotional abuse of Corey, Brown’s older brother; Chuck’s sexual abuse



                                         21
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21      Page 39 of 200 PageID 561



of Amberly Lago; the sexual abuse of Brown by his step-brother, Nathan; Chuck’s

abandonment of the family right before Brown graduated from high school; and the

corruptive influence of Corey, who gave Brown alcohol when he was thirteen-years

old. 47 RR 44–45. Dr. Cunningham identified three corruptive community factors

relevant to Brown: teen peer harassment, alcohol and drug abusing peers, and the

drug epidemic common to many communities. 47 RR 45.

                         i.    Transgenerational factors

      Dr. Cunningham found evidence of significant hereditary pre-disposition for

alcohol and drug abuse. 47 RR 56. He discussed Brown’s family tree in relation to

this factor noting, for example, that “of the kids who are actually out in the

community, all four of the children, the three community-capable siblings of Micah

have also had issues with alcohol and/or drug abuse.” 47 RR 64. Dr. Cunningham

further addressed in detail seven family members, including Brown, who supposedly

have problems with alcohol or substance abuse. 47 RR 72–74. He also found that

five family members have a predisposition to mood disorders.        47 RR 76–79.

Additionally, Brown’s father, Biff, once committed an act of violence toward Chuck

that was reminiscent of Brown’s murder of Ray, even though no one was hurt. But

Dr. Cunningham found this incident significant because, in his opinion, Biff is

generally passive like Brown. 47 RR 79–82.

      Next, Dr. Cunningham addressed the tendency of Brown and his family to

become involved in dysfunctional relationships. He found eight relationships in the

family beset by infidelity, verbal and physical abuse, drug abuse, antagonism, and



                                        22
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21       Page 40 of 200 PageID 562



general dysfunction. 47 RR 84–87. For instance, he noted that Brown’s step-father,

Chuck, was his primary father figure, and Chuck was abusive toward everyone in the

household. 47 RR 86. He concluded that the high “saturation of very troubled marital

relationships in this family system . . . interacts with sequential damage and the

passive personality issues and substance dependence” which creates a “volatile” and

“dysfunctional” mix. 47 RR 87.

      Dr. Cunningham addressed the significance of the sexual abuse Brown

sustained from his step-brother Nathan. To Brown, Nathan was, or should have

been, a person of trust, but Brown was forced to endure his abuse. 47 RR 94–95. And

sexual abuse can lead to feelings of betrayal and powerlessness. Thus, when Brown

felt Ray betrayed and manipulated him, those feelings have roots in the abuse and

family dysfunction. 47 RR 96. “So essentially, [when] you take vulnerabilities that

were present already and then you are using a drug that undermines your

psychological integration, [it] makes you much more suspicious and paranoid and

activates you to react in an aggressive fashion.” 47 RR 97.

                          ii.    Neurodevelopmental factors

      Dr. Cunningham believed Brown has ADHD. According to Dr. Cunningham,

Brown’s preschool director said that he had an inability to focus and a tendency

toward impulsivity. 47 RR 88–93. Brown’s mother Brenda recalled that he did not

apply himself in school, which indicates that he was not staying focused on tasks.

Further, Brown was a “class clown” and was always more immature than his peers.

Social immaturity is an expression of ADHD. 47 RR 88–89.



                                         23
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21          Page 41 of 200 PageID 563



      Dr. Cunningham stated that boys with ADHD are about twice as likely to have

been arrested, three times more likely to be convicted, and fifteen times more likely

to be incarcerated. 47 RR 92. A 2010 study showed that forty percent of long-term

prison inmates had histories of ADHD. Of the forty percent, all of them described

having a substance use disorder or were identified as abusing amphetamines, just

like Brown. Mood, anxiety, and personality disorders, such as Brown’s, were common

among the inmates. 47 RR 92–93.

                           iii.   “The Bridge”

      Next, Dr. Cunningham addressed his concept of “the bridge”, which was his

way of conceptualizing Brown’s life and why the crime occurred. Essentially, “the

bridge” refers to what people can tolerate before they break, and it is a function of its

“concrete” or supports. 47 RR 97. He stated: “Now, as we think about [Brown’s]

bridge, the span is fundamentally weakened by genetic predispositions to substance

abuse and personality disturbance and mood disorder, to ADHD symptoms, delayed

growth and development and chronic immaturity. That’s kind of what we start out

with.” 47 RR 97–98. Then, factors such as alcoholism, drug abuse, immaturity as a

father, marital conflict, and sexual abuse add more weight. 47 RR 98–99. Brown’s

support was not substantial because he was harassed by his peers in school, he

started becoming dependent on drugs and alcohol, and his marriage fell apart. 47 RR

99.    In the final two months before the murder, Brown started using

methamphetamines heavily, which eroded his underlying support, “unhinge[d]

emotion,” and “promote[d] paranoia and suspiciousness.” 47 RR 98. He then got



                                           24
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21          Page 42 of 200 PageID 564



“mixed signals” about his marital relationship; he was humiliated when Williams

choked him in front of his children; he was paranoid and suspicious from drug abuse;

“[a]nd then Doc drives by and this system collapses.” 47 RR 98–100. According to

Dr. Cunningham, this would explain why Brown might have “snapped.” 47 RR 100.

                           iv.    Violence risk assessment

      Last, Dr. Cunningham addressed Brown’s risk for committing future acts of

violence. He stated: “The bottom line is that there is a very low likelihood that he

would exhibit serious violence confined for life in the Texas prison system” based on

the following factors: Brown is thirty-four-years old; he had a nonviolent adjustment

during the twenty-two months he was in the Hunt County Jail; Brown has a high

school diploma; he has a history of community employment; he will have continuing

visitation and contact with family; and he will be serving life without parole in prison.

47 RR 101–02, 106–14. Age “is the most powerful descriptive factor in identifying

who is going to be violent in prison,” and studies show that violence in prison declines

with age. 47 RR 106–07. Moreover, research reveals that individuals convicted of

capital murder have very low rates of serious violence in prison. 47 RR 114, 116.

      Dr. Cunningham stated that Brown is in the lowest 7.8 percent of incoming

inmates to engage in potentially violent misconduct.            47 RR 130.       Indeed,

Dr. Cunningham believed that Brown was at a lower risk of committing an act of

violence “than either the general inmates or the other capital offenders that we would

compare him with.” 47 RR 133–34. Brown would also have access to treatment for

ongoing psychological disorders. 47 RR 132.



                                           25
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21          Page 43 of 200 PageID 565



                                    ARGUMENT

      “The statutory authority of federal courts to issue habeas corpus relief for

persons in state custody is provided by 28 U.S.C. § 2254, as amended by the

Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA).” Harrington v.

Richter, 562 U.S. 86, 97 (2011). AEDPA “requires a state prisoner seeking federal

habeas relief first to ‘exhaus[t] the remedies available in the courts of the State.’”

Kernan v. Hinojosa, 136 S. Ct. 1603, 1604 (2016) (per curiam) (alteration in original).

State court adjudication, in turn, requires review under § 2254(d). Richter, 562 U.S.

at 98–99. This section “imposes a highly deferential standard of review for evaluating

state court rulings and demands that state court decisions be given the benefit of the

doubt,” Hardy v. Cross, 565 U.S. 65, 66 (2011) (per curiam) (quotation omitted), and

“is limited to the record that was before the state court.”        Cullen v. Pinholster,

563 U.S. 170, 181 (2011).

      Under § 2254(d), relief may not be granted unless the state court adjudication

(1) “‘was contrary to’ federal law then clearly established in the holdings of” the

Supreme Court, (2) “‘involved an unreasonable application of’ such law,” or (3) “‘was

based on an unreasonable determination of the facts’ in light of the record before the

state court.”    Richter, 562 U.S. at 100 (quoting § 2254(d)(1)–(2)) (citing

(Terry) Williams v. Taylor, 529 U.S. 362, 412 (2000)).

      A state court decision is contrary to clearly established federal law if it “applies

a rule that contradicts the governing law set forth in [the Supreme Court’s] cases” or

confronts facts that are “materially indistinguishable” from relevant Supreme Court



                                           26
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21           Page 44 of 200 PageID 566



precedent yet reaches an opposite result. (Terry) Williams, 529 U.S. at 405–06. A

state court unreasonably applies clearly established federal law if it correctly

identifies the governing Supreme Court precedent but unreasonably applies it to the

facts of a particular case. Id. at 407–09. To analyze unreasonable application, a

federal court “must determine what arguments or theories supported or . . . could

have supported[] the state court’s decision[] and then it must ask whether it is

possible fairminded jurists could disagree that those arguments or theories are

inconsistent with the holding in a prior decision of [the Supreme] Court.”

Richter, 562 U.S. at 102. Thus, “a state court’s determination that a claim lacks merit

precludes federal habeas relief so long as fairminded jurists could disagree” on the

correctness of the state court’s decision. Id. at 101 (quotation omitted).

       Further, it is the state court’s “ultimate decision” that is to be tested for

unreasonableness and not every jot of its reasoning. Neal v. Puckett, 286 F.3d 230,

246 (5th Cir. 2002) (en banc). Indeed, state courts are presumed to “know and follow

the law.” Woodford v. Visciotti, 537 U.S. 19, 24 (2002). And, even if the state court’s

decision lacks reasoning, § 2254(d) applies and the petitioner must overcome it.

Richter, 562 U.S. at 98.

       AEDPA also provides that state court factual findings “shall be presumed to

be correct” unless an inmate carries “the burden of rebutting the presumption of

correctness by clear and convincing evidence.” § 2254(e)(1). “The presumption of

[factual] correctness not only applies to explicit findings of fact, but it also applies to




                                            27
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21             Page 45 of 200 PageID 567



those unarticulated findings which are necessary to the state court’s conclusions of

mixed law and fact.” Valdez v. Cockrell, 274 F.3d 941, 948 n.11 (5th Cir. 2001).8

I.     Brown’s Claim That Trial Counsel Were Ineffective at the Guilt-
       Innocence Phase of His Trial Is Procedurally Defaulted and Meritless.

       In his first claim, Brown alleges that trial counsel were ineffective at the guilt-

innocence stage for failing to investigate and present a cohesive theory to rebut the

aggravating element alleged by the State that Brown murdered Ray “during the

course of committing or attempting to commit obstruction, retaliation, or terroristic



8       Brown makes several claims about the standard of review that are erroneous. For
instance, he alleges that he does not have the burden of proof. ECF 29 at 7–8. That is
incorrect. See Pinholster, 563 U.S. at 181 (“The petitioner carries the burden of proof” with
respect to claims under § 2254(d)); Coleman v. Thompson, 501 U.S. 722, 748 (1991) (“[A] state
procedural default of any federal claim will bar federal habeas unless the petitioner
demonstrates cause and actual prejudice.”) (emphasis added); Floyd v. Vannoy, 894 F.3d 143,
160 (5th Cir. 2018) (“A state prisoner seeking federal habeas relief pursuant to 28 U.S.C.
§ 2254 carries the heavy burden of demonstrating entitlement to that relief.”). Brown also
argues that the Court should look at the merits first and then apply AEDPA. ECF 29 at 8.
This was rejected by Richter, 562 U.S. at 101–02 (finding the lower court erred in treating
“the unreasonableness question as a test of its confidence in the result it would reach under
de novo review”); see also Lewis v. Thaler, 701 F.3d 783, 787 n.1 (5th Cir. 2012).
        Brown also argues that the claims he presented to the state court were not adjudicated
on the merits because the state court adopted verbatim the State’s proposed findings, and
there was no “judge-made decision on the merits.” ECF 29 at 9–10. As Brown concedes, this
is a claim the Fifth Circuit has repeatedly rejected. ECF 29 at 10 n.3; Green v. Thaler,
699 F.3d 404, 415–16 (5th Cir. 2012) (holding that the Supreme Court has never held that a
state court’s verbatim adoption of findings of fact are entitled to less deference under the
AEDPA); Hudson v. Quarterman, 273 F. App’x 331, 335 (5th Cir. 2008) (rejecting claim that
less deference was owed where state court adopted respondent’s proposed findings)
(unpublished) (citing Trevino v. Johnson, 168 F.3d 173, 180 (5th Cir. 1999)). Further, Brown
makes “no showing that the state habeas court failed independently to consider and evaluate
the state’s proposed findings before adopting them as its own,” Hudson, 273 F. App’x at 335,
particularly considering that the state court conducted a week-long evidentiary hearing and
extensive evidentiary development. The CCA also stated that it denied relief based on its
“own review.” Ex parte Brown, 2019 WL 4317041, at *1. Moreover, deference is afforded a
state court decision under § 2254 “where the decision ‘is unaccompanied by an explanation.’”
Basso v. Stephens, 555 F. App’x 335, 342 (5th Cir. 2014) (unpublished) (quoting Richter,
562 U.S. at 98).


                                             28
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 46 of 200 PageID 568



threat.” Brown complains repeatedly that, to rebut the aggravating element, trial

counsel settled on a flawed theory of “the bitch deserved it,” ECF 29 at 16–17; in other

words, that Ray was a bad person who simply provoked Brown to kill her.

      Brown claims that counsel’s guilt-innocence theory was untenable. He argues

that counsel should have enlisted the help of a mitigation investigator to develop

evidence and then presented one or more experts to testify that Brown committed

murder due to a host of mental and emotional impairments that caused him to “spiral

downward” and murder Ray. For instance, Brown states that “counsel had abundant

information on valuable avenues of investigation,” including severe mental illness,

decompensation, and psychiatric distress; sexual abuse that affected Brown

throughout his life; a neurodevelopmental disorder; evidence of “clear emotional and

psychological dysregulation at the time of the murder”; and a possible familial genetic

disorder and toxic exposure that altered his brain functioning. ECF 29 at 49. Brown

states: “All of these avenues of investigation would have supported a defense that

would have directly addressed the charges Brown was facing by undermin[ing] the

State’s allegation that Brown was acting with the requisite intent for capital murder

when he killed Ray.” Id. Thus, Brown claims that counsel should have used these

alleged impairments to rebut the mens rea element for the aggravating factor.

      There are multiple problems with Brown’s claim. First, it is unexhausted and

procedurally defaulted because he never raised this claim in state court. Second, it

is doubtful this type of evidence would have been admissible at the guilt-innocence

phase of Brown’s trial because Texas law does not permit the admission of evidence



                                          29
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21        Page 47 of 200 PageID 569



that fails to negate mens rea. In approximately forty-five pages of briefing, Brown

never offers a concrete explanation for how evidence of these alleged impairments

would have rebutted the aggravating element, at least in any way that would have

convinced to the jury. In fact, Brown’s claim actually pertains to punishment and

mitigation because that is how he frames it—as a failure to conduct a proper

mitigation investigation that could have been utilized at guilt-innocence in some

ambiguous fashion. This is evidenced by his discussions of Wiggins v. Smith9 and

Andrus v. Texas,10 ECF 29 at 48–49, 51–52, which involve claims of counsel’s failure

to investigate and present mitigating evidence. In fact, Brown eventually concedes

that “[w]hile this [approach] may not have affected the guilt-phase outcome,” there is

a reasonable probability that the jury having heard this evidence “would have voted

differently on the sentence for Ray’s death.” Id. at 60–61. Brown, thus, acknowledges

that his claim is unconvincing. Third, contrary to Brown’s allegations, counsel did

investigate the case and presented the only viable theory for why the aggravating

element did not apply—Brown murdered Ray because he feared she was taking away

his children and he “snapped,” not because he was engaged in act of retaliation.

Finally, for the reasons addressed below, Brown cannot demonstrate any prejudice.

      A.     Brown’s claim is unexhausted and defaulted.

      Habeas relief “shall not be granted” under any circumstances unless it appears

that “the applicant has exhausted the remedies available in the courts of the State.”



9     539 U.S. 510 (2003).

10
      140 S. Ct. 1875 (2020).

                                         30
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 48 of 200 PageID 570



28 U.S.C. § 2254(b)(1). A petitioner must have first provided to the highest court of

the state a fair opportunity to apply (1) the controlling federal constitutional

principles to (2) the same factual allegations before a federal court will entertain the

alleged errors. Duncan v. Henry, 513 U.S. 364, 365–66 (1995).

          In order to satisfy exhaustion, all of the grounds raised in a federal habeas

application must have been “fairly presented” to the state courts prior to being

presented to the federal courts. Id.; Nobles v. Johnson, 127 F.3d 409, 420 (5th Cir.

1997).    Moreover, “[t]he exhaustion requirement is not satisfied if the prisoner

presents new legal theories or factual claims in his federal habeas petition.” Nobles,

127 F.3d at 420 (citing Anderson v. Harless, 459 U.S. 4, 6–7 (1982)).

         On state habeas review, Brown alleged that trial counsel were ineffective for

failing to present all available evidence to negate the aggravating element. But

Brown argued that trial counsel should have presented additional evidence from four

of his relatives, including his mother and father, to show his behavior before the

murder, that he killed Ray because he feared losing his children, and that he was on

a downward spiral from depression and drug use. 1 SHCR 87–90. The instant claim

is different—trial counsel were ineffective for failing to investigate and present

mitigation-type evidence from an expert about Brown’s alleged mental, emotional,

and physiological impairments to rebut or negate evidence of the aggravating

element. ECF 29 at 14–61. Brown does not claim that counsel failed to present




                                           31
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21              Page 49 of 200 PageID 571



additional evidence from his relatives. Id. Thus, the instant claim is factually

distinct and unexhausted.11

       Further, Brown’s unexhausted claim is procedurally defaulted for the purposes

of federal habeas review because if he returned to state court in order to exhaust his

claim by filing a successive state application, the application would be dismissed for

abuse of the writ. Coleman, 501 U.S. at 735 n.1; Beatty v. Stephens, 759 F.3d 455,

465 (5th Cir. 2014); Nobles, 127 F.3d at 422.

       Brown argues that to the extent this claim is not exhausted, he can overcome

his default via the equitable exception announced in Martinez v. Ryan, 566 U.S. 1

(2012). See also Trevino v. Thaler, 569 U.S. 413 (2013). In Martinez, the Supreme

Court found for the first time an equitable exception to the general rule that an error

by an attorney in a state postconviction proceeding does not qualify as cause to excuse

a procedural default. 566 U.S. at 9. Trevino held that this limited equitable exception

applies to Texas capital cases. 569 U.S. at 417. To meet the Martinez/Trevino

exception, Brown must show that (1) his underlying ineffective-assistance-of-trial

counsel (IATC) claim is “substantial,” meaning he “must demonstrate that the claim

has some merit,” Martinez, 566 U.S. at 14; and (2) his initial state habeas counsel

was ineffective in failing to present this claim in his first state habeas

application. See id.; Trevino, 569 U.S. at 429. “To demonstrate that his [IATC] claim

‘has some merit,’ [the petitioner] must also show that he was ‘actual[ly] prejudiced’



11      Should this Court determine that the instant allegation is substantially similar to the
claim Brown raised on state habeas review, AEDPA deference to the state court decision
rejecting the claim applies.

                                              32
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21          Page 50 of 200 PageID 572



by trial counsel’s allegedly ineffective assistance.” Ramey v. Davis, 942 F.3d 241, 255

(5th Cir. 2019). “Proving ‘actual prejudice’ requires a prisoner to ‘establish not merely

that the errors at his trial created a possibility of prejudice, but that they worked to

his actual and substantial disadvantage, infecting his entire trial with error of

constitutional dimensions.’”      Id. at 255–56 (citing Hernandez v. Stephens,

537 F. App’x 531, 542 (5th Cir. 2013) (unpublished)). Brown cannot satisfy this

exception because, for the reasons addressed below, his ineffectiveness claim lacks

merit, and state habeas counsel was not ineffective for not raising it. He also cannot

demonstrate actual prejudice.

      B.     Trial counsel were not ineffective.

      Claims of ineffective assistance of counsel are governed under the familiar

standard enunciated in Strickland v. Washington, 466 U.S. 668 (1984). A defendant’s

claim that he was denied constitutionally effective assistance requires him to

affirmatively prove both that (1) counsel rendered deficient performance, and (2) his

actions resulted in actual prejudice. Id. at 687–88, 690. Importantly, failure to prove

either deficient performance or resultant prejudice will defeat an ineffectiveness

claim, making it unnecessary to examine the other prong. Id. at 687.

      Regarding deficient performance, Brown must show that in light of the

circumstances as they appeared at the time of the conduct, “counsel’s representation

fell below an objective standard of reasonableness,” i.e., “prevailing professional

norms.” Id. at 689–90; see also Hinton v. Alabama, 571 U.S. 263, 273 (2014) (per

curiam) (emphasizing that the “performance inquiry must be whether counsel’s



                                           33
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21          Page 51 of 200 PageID 573



assistance was reasonable considering all the circumstances”) (citation omitted). The

Supreme Court has held that judicial scrutiny of counsel’s performance “must be

highly deferential,” with every effort made to avoid “the distorting effect of hindsight.”

Strickland, 466 U.S. 689–90; Richter, 562 U.S. at 105 (“It is ‘all too tempting’ to

‘second-guess counsel’s assistance after conviction or adverse sentence.’”). Thus,

there is a “strong presumption” that the alleged deficiency “falls within the wide

range of reasonable professional assistance.” Strickland, 466 U.S. at 689.

      Even if deficient performance can be established, Brown must still

affirmatively prove prejudice that is “so serious as to deprive [him] of a fair trial, a

trial whose result is reliable.” Id. at 687. He must show a reasonable probability that

but for counsel’s deficiencies, “the result of the proceeding would have been different.”

Id. at 694. A “reasonable probability” is one sufficient to undermine confidence in the

outcome. Id. And as explained by the Supreme Court, the question in conducting

Strickland’s prejudice analysis “is not whether a court can be certain counsel’s

performance had no effect on the outcome or whether it is possible a reasonable doubt

might have been established if counsel [had] acted differently.” Richter, 562 U.S. at

111 (emphasis added and citations omitted). Rather, “[t]he likelihood of a different

result must be substantial, not just conceivable.” Id. at 112 (citation omitted).

      Finally, Brown repeatedly refers to the American Bar Association (ABA)

Guidelines for performance of counsel in death penalty cases. See, e.g., ECF 29 at

18–19, 21–22. However, these guidelines are not controlling. Bobby v. Van Hook,

558 U.S. 4, 17 (2009) (per curiam).



                                           34
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21          Page 52 of 200 PageID 574



             1.     Counsel were not deficient.

                    a.     Counsel were not deficient because expert
                           testimony premised on Brown’s new factors to
                           negate the aggravating element likely would
                           not have been admissible under state law.

      The first problem with Brown’s argument is that had counsel gone down the

path he now desires—expert testimony focused on mental and emotional

impairments to negate mens rea—it is unlikely this evidence would have been

admitted. Under Texas law, relevant evidence that negates the mens rea element of

an offense, including evidence of a defendant’s history of mental illness, may be

presented to a jury. See Ruffin v. State, 270 S.W.3d 586, 593–97 (Tex. Crim. App.

2008); see also Jackson v. State, 160 S.W.3d 568, 574 (Tex. Crim. App. 2005) (“As with

the other elements of the offense, relevant evidence may be presented which the jury

may consider to negate the mens rea element.”). But mental-illness evidence must

still meet the general requirements for admission under the Texas Rules of Evidence,

and it may be excluded if it does not actually negate the required mens rea of the

offense. Mays v. State, 318 S.W.3d 368, 381–82 (Tex. Crim. App. 2010) (trial court

not required to admit expert testimony concerning defendant’s mental illness during

guilt stage of trial where “it d[oes] not directly rebut his culpable mens rea”); Jackson,

160 S.W.3d at 574–75 (trial court has discretion to exclude mental-illness evidence

which does not negate element of mens rea ); see also Ward v. State, No. AP-75750,

2010 WL 454980, at *2 (Tex. Crim. App. Feb. 10, 2010) (evidence of mental illness

“may be excluded under Rule 403 if the probative value of the evidence is

substantially outweighed by the danger of unfair prejudice, confusion of the issues,

                                           35
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 53 of 200 PageID 575



or misleading the jury” and “[s]uch evidence may also be excluded if it does not

actually negate the applicable mens rea”) (footnotes omitted) (unpublished).

      The elements for Brown’s offense are whether “[a] person . . . commits murder

as defined under Section 19.02(b)(1) and . . . the person intentionally commits the

murder in the course of committing or attempting to commit . . . obstruction or

retaliation, or terroristic threat . . .” Tex. Penal Code § 19.03(a)(2). Brown concedes

that he committed murder. ECF 29 at 18. Thus, Brown must show his alleged

impairments prevented him from forming the intent to commit murder in the course

of committing or attempting to commit obstruction or retaliation, or terroristic threat.

However, Brown only offers tenuous, wholly speculative, and ambiguous theories for

how his evidence could have negated intent. See, e.g., ECF 29 at 15, 26, 28–29, 37,

39–40, 44. One example is as follows:

      Within Brown’s testimony was evidence of extreme emotional
      dysregulation in reaction to fraught interpersonal interaction, especially
      regarding masculinity, control and perceptions of weakness, which
      should have alerted counsel that Brown may have been experiencing the
      ongoing effects of the trauma of childhood sexual abuse and a profound
      sense of powerlessness. Brown’s inability to articulate why he did things
      the day of the murder, or even events that occurred, should have alerted
      counsel to his severe dissociation and mental distress. His limited
      emotional range should have been a red flag for [Autism Spectrum
      Disorder or] ASD. His suicidality evidenced clear mental illness, and
      indicated his brain was in a state of hyperarousal (otherwise known as
      fight-or-flight response), resulting in his acting out without
      understanding why. If counsel had spoken at length with Brown, they
      would have recognized the necessity of an adequate investigation, full
      utilization of a mitigation investigator, and psychological and
      neurological evaluation to be able to effectively explain to the jury the
      “whydunit” of the crime.




                                          36
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21               Page 54 of 200 PageID 576



ECF 29 at 39.12 The briefing from the above page citations are of the same tenor.

       What is sorely lacking from Brown’s arguments is any legitimate explanation

for how these unpresented disorders actually negate the aggravating factor. The

closest Brown comes to an explanation is that counsel failed to provide the jury

“context” for Brown’s actions. But under state law, Brown’s alleged disorders must

do more than provide an excuse or justification for him forming the requisite intent;

rather, he must show that he was prevented from forming the requisite intent.

See Mays, 318 S.W.3d at 381 (mental-illness evidence did not rebut culpable mental

element of either capital murder or murder; mental-illness evidence only showed why

defendant intentionally and knowingly killed law enforcement officer); see also Ward,

2010 WL 454980, at *4 (forensic psychologist’s testimony “presented only an excuse

for the crime: that [defendant] intentionally killed [the complainant] because he was

so paranoid that he thought [the complainant] ... was out to get him”); Nikmanesh v.

State, No. 05-16-00363-CR, 2017 WL 2774445, at *3–4 (Tex. App.—Dallas June 27,

2017, no pet.) (expert testimony concerning defendant’s “major depressive disorder or

obsessive-compulsive personality disorder could only offer an explanation or motive

for [his] actions but could not negate intent” for offense of murder) (mem. op.,

unpublished). Moreover, given the ambiguity of this evidence to the issue of intent

and the possibility of confusion of the issues, it would not have been an abuse of



12      The Director also notes that many of Brown’s assertions of his alleged mental and
emotional problems are just that—assertions. Most are made without citations to the record
or to a declaration from an expert who has reached these conclusions. Absent that support,
the assertions are conclusory and, thus, do not state a claim for habeas relief. Koch v. Puckett,
907 F.2d 524, 531 (5th Cir. 1990); Ross v. Estelle, 694 F.2d 1008, 1011–12 (5th Cir. 1983).

                                               37
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 55 of 200 PageID 577



discretion if the trial court refused to admit it under Texas Rule of Evidence 403.

Mays, 318 S.W.3d at 380–82; Ward, 2010 WL 454980, at *2; Jackson, 160 S.W.3d at

574–75.

      Thus, the evidence Brown proffers does not negate the requisite mens rea for

the offense of capital murder. In Ruffin, on the other hand, evidence was presented

that the defendant suffered from both auditory and visual delusions such that when

he shot at police officers, he thought he was shooting at “Muslims.” 270 S.W.3d at

594. The CCA held this evidence was relevant to rebut the element that Ruffin

intended to shoot police officers and would, if believed, lessen the crime from a first-

degree aggravated assault of a police officer to a second-degree aggravated assault.

Id. at 596–97. Brown’s evidence, on the other hand, at best amounts to an excuse; it

does nothing to actually negate any element of the crime under Article 19.03(a)(2).

      In sum, trial counsel is not ineffective for presenting evidence that is

inadmissible. See Robison v. Johnson, 151 F.3d 256, 260–61 (5th Cir. 1998); see also

Battaglia v. Stephens, No. 3-09-CV-1904-B, 2013 WL 5570216, at *25 (N.D. Tex. Oct.

9, 2013) (“Because state law would have rendered this evidence inadmissible, counsel

could not be ineffective for failing to offer inadmissible evidence, even if it were not

inconsistent with their trial strategy.”) (unpublished); Stout v. Director, TDCJ-CID,

No. 6:07-cv-23, 2007 WL 1005979, at *6 (E.D. Tex. March 30, 2007) (“[T]he dispositive

factor is that an affidavit from Williams would have been inadmissible, and counsel

was not ineffective for failing to offer an inadmissible affidavit.”) (unpublished). And

it is settled that trial counsel is not ineffective for not engaging in futile actions.



                                          38
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21          Page 56 of 200 PageID 578



Johnson v. Cockrell, 306 F.3d 249, 255 (5th Cir. 2002); Koch, 907 F.2d at 527. Finally,

because Brown never specifically explains how any of his new evidence negates the

aggravating element, his allegation is conclusory. Miller v. Johnson, 200 F.3d 274,

282 (5th Cir. 2000) (holding that “conclusory allegations of ineffective assistance of

counsel do not raise a constitutional issue in a federal habeas proceeding”).

                    b.     Likewise, federal precedent             undermines
                           Brown’s IATC claim.

      Courts have long recognized the problems inherent in attempting to use

psychiatric maladies to negate an element of a specific-intent crime. Specifically,

such evidence “(1) will only rarely negate specific intent, (2) presents an inherent

danger that it will distract [juries] from focusing on the actual presence or absence of

mens rea, and (3) ‘may easily slide into wider usage that opens up the jury to theories

of defense more akin to justification.’” United States v. Cameron, 907 F.2d 1051, 1067

(11th Cir. 1990) (quoting United States v. Pohlot, 827 F.2d 889, 904–05 (3d Cir. 1987)).

      The Supreme Court has also expressed similar reservations.            In Clark v.

Arizona, the Court determined that Arizona law prohibiting the admission of mental-

health evidence to dispute mens rea did not violate the Due Process Clause. 548 U.S.

735 (2006). The Court emphasized that such evidence has the potential to mislead

jurors because mental-disease classifications “may suggest something very

significant about a defendant’s capacity, when in fact the classification tells us little

or nothing about the ability of the defendant to form mens rea or to exercise the

cognitive, moral, or volitional capacities that define legal sanity.” Id. at 775. As a

result, it is not unreasonable to confine such evidence solely to the issue of insanity,

                                           39
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21          Page 57 of 200 PageID 579



on which a defendant usually has the burden of persuasion. Id. at 776. The Court

then addressed the reliability of expert opinions regarding capacity to form mens rea:

      Unlike observational evidence bearing on mens rea, capacity evidence
      consists of judgment, and judgment fraught with multiple perils: a
      defendant’s state of mind at the crucial moment can be elusive no matter
      how conscientious the enquiry, and the law’s categories that set the
      terms of the capacity judgment are not the categories of psychology that
      govern the expert’s professional thinking. . . . And even when an expert
      is confident that his understanding of the mind is reliable, judgment
      addressing the basic categories of capacity requires a leap from the
      concepts of psychology, which are devised for thinking about treatment,
      to the concepts of legal sanity, which are devised for thinking about
      criminal responsibility. . . . In sum, these empirical and conceptual
      problems add up to a real risk that an expert’s judgment in giving
      capacity evidence will come with an apparent authority that
      psychologists and psychiatrists do not claim to have.

Id. at 776–77 (citations omitted).

      Federal district courts in Texas, including this Court, have likewise rejected

the argument that trial counsel is necessarily ineffective for failing to present mental-

health evidence to negate mens rea. In Crutsinger v. Thaler, this Court assumed that

the petitioner’s mental-impairment evidence was admissible under Texas law to

negate intent. No. 4:07-CV-703-Y, 2012 WL 369927, at *10 (N.D. Tex. Feb. 6, 2012)

(unpublished). However, the evidence must truly negate mens rea. Id. (citing Ruffin,

270 S.W.3d at 594, 596). This Court found that “[e]vidence of general cognitive

impairment, unconnected to Petitioner’s intent during the commission of the offense,

does not negate the allegation that he intended to cause the victims’ deaths.” Id.

Indeed, the expert’s findings revealed the opposite because they confirmed that

“[p]etitioner intentionally caused the victims’ death during an alcoholic rage because




                                           40
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 58 of 200 PageID 580



they would not hire him to work.” Id. Thus, counsel were not ineffective for failing

to present this evidence to negate the culpable mental state.

      In Doyle v. Thaler, this Court rejected the petitioner’s request for a hearing on

his IATC claim that trial counsel were ineffective for not presenting mental-health

evidence to rebut mens rea. No. 3:08-CV-138-B, 2009 WL 3028574, at *6 (N.D. Tex.

Sep. 21, 2009) (unpublished). This Court held that the petitioner failed to show that

a mens rea defense “would have been available at trial, even with the additional

evidence developed after the trial. The state court found that the proffered evidence

‘does not negate his intent to kill but merely shows lack of impulse control or motive.

Thus, the evidence would not have been admissible’” under Texas law. Id.; see also

United States v. Fleming, No. H-07-513-1, 2009 WL 10680618, at *4 (S.D. Tex. Apr.

13, 2009) (declining to admit expert testimony because “[a]ll of the evidence proposed

by Fleming goes not to negate mens rea, but to show she had no ‘meaningful

understanding of her actions and their consequences.’ As in Pohlot and Cameron her

‘lack of self-reflection does not mean a lack of intent and does not negate mens rea.’”)

(unpublished) (quoting Cameron, 907 F.2d at 1067 & Pohlot, 827 F.2d at 907). The

Fifth Circuit, citing to Cameron and Pohlot, has also rejected the claim that a trial

court erred in refusing to admit testimony from an expert that failed to connect how

manipulation of the defendant affected the defendant’s knowledge, which would only

have served to confuse the jury. United States v. Herbst, 460 F. App’x 387, 395 (5th

Cir. 2012) (unpublished).




                                          41
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21       Page 59 of 200 PageID 581



      Here, trial counsel were not ineffective because, as discussed above, Brown

offers multiple lengthy assertions about what counsel allegedly did not do, but he

fails to connect his alleged impairments to intent to commit the aggravating element.

Moreover, even if the trial court would have deemed the evidence admissible, had

counsel attempted to convince the jury that sexual abuse and terms such as

“emotional   dysregulation,”   “neurodevelopmental    disorders,”   and   “Asperger’s

Syndrome” actually factored into the elements of the crime, this would have only

confused the jury. Even worse, the jury might have believed the defense was offering

an excuse for Brown’s actions, which would have harmed him at punishment.

      Also, Brown claims that with this proposed evidence, he could have shown “he

was acting out on those he knew intimately, based on perceived threats stemming

from the lifelong effects of negligence and abuse”; the murder was “a deeply personal

act that was committed by an individual that had been spiraling out of control and

whose suicidality had led him to lashing out at those around him and murder”; and

he “was acting out personal fears and angers due to his neurological and traumatic

state.” ECF 29 at 39–40, 44 (emphases added). The worst case scenario is that a jury

would not have merely considered this an excuse but an actual explanation for why

he murdered Ray—he retaliated due to perceived threats, personal fears and anger

caused by neurological and psychological impairments.         The jury could have

interpreted it as evidence supporting the State’s case, which is surely how the State

would have framed it. Indeed, during the state habeas hearing, Brown’s counsel

asked Toby Wilkinson, Brown’s lead trial attorney, if the defense considered Brown’s



                                         42
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21              Page 60 of 200 PageID 582



supposed autism in its guilt-innocence theory. Wilkinson responded: “You have to

understand that with a layperson, if you start talking about psychological problems,

autism, based upon some of the responses from the jury selection, that’s psychobabble

and that is not mitigating to many of -- a lot of people. It’s aggravating.” 10 EHRR

30.13 Regarding punishment, co-counsel Katherine Ferguson considered it in the

same light. 10 EHRR 266–68 (recognizing the double-edged nature of autism and

mental impairments); Brown v. Thaler, 684 F.3d 482, 499 (5th Cir. 2012); Hopkins v.

Cockrell, 325 F.3d 579, 586 (5th Cir. 2003). Indeed, she stated: “[M]y experience with

Hunt County juries, is you start getting into things like autism and not real well

defined that everybody understands issues, and they kind of look at it like you’re

talking about voodoo.” 10 EHRR 267. Clearly, this is not a strategy counsel wanted

to pursue regarding guilt-innocence. Given the above precedent, this decision was

not unreasonable.

                     c.      Counsel were not deficient because they
                             investigated and presented a valid defense
                             theory.

       Brown repeatedly complains that counsel failed to conduct a sufficient

investigation and did not seek to understand how a “mitigation” investigation into

Brown’s various alleged problems would have supported the defense’s guilt-innocence


13     Although the Director believes the instant claim is unexhausted, the state habeas
hearing testimony is relevant to this claim, particularly given the overlap between the
instant claim and Brown’s state habeas claim that trial counsel were ineffective for failing to
investigate and present mitigating evidence. And many of the hearing citations in the instant
answer are contained in the state habeas findings. See 14 SHCR 5707–27. Thus, even if the
deferential scheme of § 2254(d) does not apply to this claim, § 2254(e)(1) still applies—the
findings of fact are presumed to be correct, and it is Brown’s burden to rebut the findings
with clear and convincing evidence. 28 U.S.C. § 2254(e)(1). As shown, he has failed to do so.

                                              43
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21       Page 61 of 200 PageID 583



strategy. See ECF 29 at 26–47. As shown above, Brown fails to adequately explain

how any of this evidence negates mens rea. At any rate, his claims are baseless

because counsel clearly investigated and presented a tenable defense theory.

                          1.    The investigation was sufficient.

      Brown’s claim is undermined by the sheer breadth of witnesses counsel

presented at trial. As shown in the Statement of Facts, supra, counsel presented four

defense witnesses at guilt-innocence, including Brown himself.      At punishment,

counsel presented fourteen witnesses including family, friends, a counselor, a school

teacher, law enforcement officials, and two experts. The first expert, Dr. Lundberg-

Love, testified about the effects of Brown’s drug and alcohol abuse on his state of

mind. She interviewed Brown for four hours, received Brown’s family history, and

got his substance abuse history from hospital and rehab records. 46 RR 148. Her

testimony comprises about 100 pages of the reporter’s record. 46 RR 116–215. The

defense’s second expert, Dr. Mark Cunningham, testified for almost one full day of

the trial, and his testimony comprises nearly 200 pages of the reporter’s record.

47 RR 9–196. As shown, Dr. Cunningham’s testimony covered a host of topics Brown

claims counsel failed to investigate, including ADHD and neurodevelopmental issues,

psychosocial immaturity, family dysfunction, sexual abuse, predisposition to

substance abuse, dysfunctional relationships, marital conflict, lack of support, and

Brown’s methamphetamine use that promoted paranoia and suspiciousness. And

Dr. Cunningham’s own investigation into the case was as follows:

      I interviewed a Micah Brown, the Defendant, for approximately six
      hours on February the 12th of this year. I interviewed Biff Brown, his

                                         44
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21        Page 62 of 200 PageID 584



      father, for approximately two and a half hours on February 10th of this
      year. I interviewed Richard Sumrow, who is a paternal second cousin,
      for a half hour on February 10th of this year. I interviewed Audra Nicole
      Waddle, a friend, for an hour on February 10th of this year. I
      interviewed Jennifer Smith, another friend, for an hour and 15 minutes
      on February 10th of this year. I interviewed Roger Gilby who had
      contracted with Micah Brown to do sign work. I talked to him for 15
      minutes on February 11th of this year. I interviewed Lois Crawford, the
      maternal grandmother, for 65 minutes on February 11th of this year. I
      interviewed Jim Crawford, a paternal uncle, for 40 minutes on February
      11th of this year. I interviewed Ivanna Ott, who is a paternal aunt. I
      interviewed her for 70 minutes on February 12th of this year. I
      interviewed Brenda Simms, who is a family friend and had been a
      preschool director where Micah was in preschool. And her son dated
      Taylor and so lots of connections with the family. I interviewed her for
      an hour and 20 minutes on February 13th of this year. I interviewed
      Taylor Gafford Harmon, who is Micah’s younger maternal half sister. I
      interviewed her for two hours and 20 minutes on February 13th of this
      year. I interviewed Brenda Crofford, Micah’s mother. I interviewed her
      for three hours and 20 minutes on February 13th of this year. I
      interviewed Corey Brown, Micah’s brother. I interviewed him for 50
      minutes on February 15th of this year. I reviewed voluminous records.
      I reviewed police interview narratives, affidavits, e-mail traffic, crime
      scene video, videos of Micah Brown being interviewed, audios that had
      been part of the investigation process or transcripts of those,
      handwritten letters that Micah Brown had done, mental health records
      from Green Oaks Hospital where he was hospitalized in January of
      2011, Homeward Bound, which is a drug rehab where he had been
      treated on two occasions in 2010 and also in 2009 for about three weeks
      and then four days of detox in 2010, June of 2010. I interviewed -- again,
      the transcripts of the interviews of a number of individuals that had
      been done as part of the investigation process. I interviewed[sic] the
      medical examiner’s report, crime scene photos. The materials that I
      brought that are specific to this case were two binders and then two
      other big binders I thinned and didn’t bring with me but instead
      extracted the records that were most important to me.

47 RR 25–27. These facts alone undermine Brown’s allegation. For instance, in

Doyle, this Court held:

      While Doyle contends that his attorneys did not investigate mental
      health evidence for purposes of defending mens rea, the same evidence
      was the subject of Dr. Kessner’s investigation for mitigation purposes

                                         45
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 63 of 200 PageID 585



      and was fully available to trial counsel, and made the subject of
      extensive testimony during the punishment phase of his trial.
      Therefore, these matters appear to have been adequately investigated
      and the information that the attorneys had in their possession fully
      sufficient to make an informed judgment about the strategic use of this
      evidence and what, if any, additional investigation was needed.

2009 WL 3028574, at *6.

      At the state habeas evidentiary hearing, counsel elaborated on their

investigation. Wilkinson testified that “we investigated and talked to everybody we

could talk to, every relative, friend, witness, about [Brown].” 9 EHRR 24–25.

Wilkinson stated that he was able to spend a lot of time with Brown and his family

primarily during jury selection when they were together for the entire day. 9 EHRR

53. Specifically: “[W]hen we did jury selection, that was, for the most part, a full day

for weeks at a time with Mr. Brown, myself. We discussed all kinds of things. In jail

I talked to him, and in the courtroom I talked to him. So yes, I had a lot of time with

him.” 10 EHRR 165. Brown “told us all about his childhood, his dad, stepdad, mom.

He gave us the names of people to go visit.” 9 EHRR 118. Wilkinson stated that he

and investigator James Smith “interviewed a lot of witnesses and those names were

all made available to Dr. Cunningham, Dr. Love and [mitigation specialist]

Ms. Griffin.” 9 EHRR 144. Smith “was tasked [ ] to locate all possible witnesses,

whether it be guilt/innocence, mitigation and whatever else an investigator does,

including getting records and things such as that.” 9 EHRR 36. As a result, the

defense team spoke to more than eighty-two people. 10 EHRR 162. Wilkinson also

met with Brown’s mother Brenda on multiple occasions and spoke with her during




                                          46
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21            Page 64 of 200 PageID 586



jury selection. 10 EHRR 193. He further noted that there was a lot of “crossover”

between guilt-innocence and mitigation witnesses. 10 EHRR 163.

       Regarding the defense’s experts, “we told everybody, do whatever you need to

do to do your job; if that includes testing, then you test him.” 9 EHRR 70–71. Asked

specifically about Dr. Cunningham, Wilkinson stated that “we gave him all of the

files, access to all of the people[.]”           9 EHRR 70–71.          Wilkinson “hired

[Dr. Cunningham] to do whatever a person of his professionalism does, and if that

means testing, testing. If it doesn’t mean testing, then no testing.” 9 EHRR 72.

Wilkinson had several discussions with Dr. Cunningham prior to trial, and he would

have had Brown tested had Dr. Cunningham requested that it be done. To his

recollection, Dr. Cunningham did not request it, 10 EHRR 190–91, which is supported

by Dr. Cunningham’s state habeas declaration that he conducted no testing on

Brown. 13 SHCR 5132–33.14 Wilkinson said he met with Dr. Cunningham on at

least three occasions not including trial. 10 EHRR 201. Investigator Smith gathered

Brown’s entire family history, and the defense provided “Dr. Cunningham with a list

of all the witnesses or people that we felt he should talk to. Those names and

addresses were also provided to [Ms. Griffin].” 9 EHRR 95–96. Wilkinson said:

“When we took all the records including lists of witnesses, etcetera, to




14      Dr. Cunningham’s state habeas declaration was admitted for record purposes only
and was not evidence considered by the state habeas court because Brown had an opportunity
to call Dr. Cunningham to testify at the hearing and did not. The trial court sustained the
State’s objection to the declaration on the ground that admitting it would deprive the State
of any opportunity to cross-examine Dr. Cunningham. 10 EHRR 240–45.

                                            47
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 65 of 200 PageID 587



[Dr. Cunningham’s] office . . . we sat down and talked to him about the case and what

we -- what was going on.” 9 EHRR 111.

      Co-counsel Ferguson testified that Dr. Cunningham was hired to do

mitigation, 10 EHRR 260, including “everything about [Brown’s] background, his

psychological history and condition, the drug abuse, his relationships with his family

and his ex-wife.” 11 RR 44. Ferguson explained that Dr. Cunningham was going to

“incorporate everything, including the drugs aspects and then the other parts of

[Brown], that he was going to kind of tie it all together . . . in a nice package with a

bow” to make it understandable for the jury, and “[t]o show them how all the pieces

fitted together so that it wasn’t just that we were flinging excuses out like Frisbees

and hoping that one of them hit.” 12 EHRR 23–24. Regarding her contact with

Dr. Cunningham, she stated:

      I was actively talking either to him in his office to make sure that he
      was getting documents that he needed, that he had gotten the discovery
      in the case. There may even be a reference in some of my e-mails to --
      there was a box of materials that I believe [Griffin] had gathered that
      we FedExed out to his office.

12 EHRR 55.

      Regarding hiring Dr. Lundberg-Love, Ferguson stated she wanted her as an

expert because it “was apparent” Brown had been on a drug “binge” prior to the

murder, and “I wanted someone to be able to explain the effect of drugs on the brain’s

ability to make decisions, on -- that it would also explain potentially why he looked

so awful in that [television] interview.” 12 EHRR 36.




                                          48
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 66 of 200 PageID 588



      About her contact with Brown, Ferguson testified that she met with Brown on

several occasions or “multiple hours” before trial ever started to keep him informed

about what was going on and to ask questions. 12 EHRR 67. She had a good working

relationship with Brown, who was friendly and forthcoming. 12 EHRR 68. Ferguson

was also responsible for preparing Brown to testify, and she “spent a lot of time” with

him in the process. 12 EHRR 29. Ferguson further stated she felt free to discuss

anything with Wilkinson, and they discussed all issues regarding jury selection, guilt-

innocence, and punishment, and they discussed all of those issues with Brown.

12 EHRR 32–33.

      Both attorneys also elaborated on why they did not conduct psychological

testing on Brown.     Wilkinson stated: “[E]verybody we talked to from the very

beginning -- every family member, every friend, Micah himself -- told us he never

ever, ever had any psychological problems.” 10 EHRR 14, 193. Wilkinson had no

reason to question Brown’s competence or cognitive skills.         10 EHRR 165–66.

Wilkinson met with Brown’s family several times, and while they noted that Brown

may have been bullied as a child due to his small stature, no one provided evidence

that would call his mental competence or cognitive skills into question. 10 EHRR

194. No one, to Wilkinson’s knowledge, ever brought up the possibility that Brown

had autism. 9 EHRR 139. Wilkinson also believed that testing should be for a specific

objective, i.e., not just for the sake of trying to find something. 10 EHRR 27. Further,

in addition to stating that autism testimony might amount to “psychobabble” that

juries might not understand, he said that even if he had been aware of Brown’s



                                          49
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 67 of 200 PageID 589



purported autism, he would have likely used the same strategy given the news video

and Brown’s good behavior in pre-trial confinement. 9 EHRR 139.

      Ferguson testified that, even had they known Brown suffered from ASD, she

did not know if they would have pursued this line of defense at trial. 10 EHRR 266.

She explained:

      The problem with if he had an organic brain dysfunction issue, it’s a
      double-edged sword, because it enables the State to argue that you can’t
      fix him, that he is the way he is and can’t be fixed. And I was wanting
      to present to the jury, look, you have nothing to worry about giving him
      life without parole because he’s not going to be around women pushing
      his button about his kids and he’s not going to be loaded up on cocaine,
      meth, and alcohol. And so, you know, take those two extreme factors
      out of his life and he’s not a risk for harming anybody. Yes, it may have
      been helpful. I don’t know. . . . But I can see it being used just as easily
      against [Brown].

Id. She further testified that, because they already had evidence demonstrating that

Brown was a model prisoner, she would have had to consult with an expert about

using this information because “I don’t know if slapping an ASD label on him would

do more harm than good from the standpoint of the State saying, ‘well, you can’t fix

him, he’s deadly, you’ve got to execute him.’” 10 EHRR 267. And, again, she stated

that her “experience with Hunt County juries, is you start getting into things like

autism and not real well defined that everybody understands issues, and they kind

of look at it like you’re talking about voodoo.” Id.

      Ferguson also testified that counsel did not request testing for Brown because

the family had not indicated that there were ever any issues and concerns about him;

they were able to determine that he had not been in special education at school; and

Wilkinson was informed at a seminar that you “don’t just go scattershot running a

                                           50
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 68 of 200 PageID 590



psychological eval on your client unless you have reason to believe there’s something

there.” 10 EHRR 256–57. Ferguson did not come across anything that made her

think there was an issue that required psychological testing. 12 SHRR 27. She also

testified that she did not recall a conversation with Griffin where Griffin indicated

she believed Brown might suffer from Asperger’s Syndrome.              12 EHRR 231.

Specifically: “No. I would have -- I would have remembered a mental -- a conversation

referencing a mental impairment. I would have documented that and had sent an e-

mail or sent something to somebody about that. I would have covered that.” 12 EHRR

235. She further said that had she been told Brown had a mental disorder that would

have impacted his ability to appreciate the situation he was in, “I would have

immediately communicated that to Mr. Wilkinson, along with – it would have been

kind of an, Oh, holy crap, do we need to get an expert, because I’ve just been told that

they think he’s – not competent or not capable of understanding. 12 EHRR 235–36.

      Of course, ultimately, Dr. Cunningham could have conducted testing on Brown

had he deemed it necessary or referred Brown for additional testing, which he was

certainly qualified to do. See, e.g., United States v. Bourgeois, 537 F. App’x 604, 633–

34 (5th Cir. 2013) (where Dr. Cunningham was told defendant “experienced recurrent

‘rage’ episodes, accompanied by violent assaults and verbal aggression” from

childhood “which worsened in severity following the head injury,” he “recommended

that trial counsel obtain a comprehensive neurological and neuropsychological

evaluation of Bourgeois”) (unpublished); Milam v. State, No. AP-76,379, 2012 WL

1868458, at *17 (Tex. Crim. App. May 23, 2012) (noting that Dr. Cunningham



                                          51
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21          Page 69 of 200 PageID 591



testified that defendant met the diagnostic criteria for intellectual disability and that

his methamphetamine abuse led to psychotic symptoms that looked similar to

schizophrenia, such as delusions and hallucinations) (unpublished). Wilkinson said

he informed the experts to do any testing that they saw fit, and there is no evidence

trial counsel advised Dr. Cunningham not to do so.          Further, Dr. Cunningham

testified that Brown had ADHD, a predisposition to substance abuse, and a

predisposition to personality pathology and mood disorder, 47 RR 40–44, but he did

not mention ASD. Thus, while trial counsel decided not to pursue psychological

testing themselves, they hired a qualified expert who could have conducted the

testing or informed counsel that, upon assessing Brown, additional testing was

necessary. This was not a neglected avenue. See Reed v. Stephens, 739 F.3d 753, 775

(5th Cir. 2014) (holding trial counsel not ineffective because “[t]his is not a case of

counsel failing to retain an expert or retaining an expert who could not address the

issues disputed at trial”); Colburn v. Cockrell, 37 F. App’x 90, 2002 WL 1021891, at

*11 (5th Cir. 2002) (“Where a previous mental health examination appears to be very

thorough, where counsel has no reason to suspect that another expert might reach a

different conclusion, and where the original expert conclusion comports with

counsel’s own perceptions and observations of the defendant, counsel is not deficient

in not seeking another expert.”) (unpublished); see also Hendricks v. Calderon,

70 F.3d 1032, 1038 (9th Cir. 1995) (“To now impose a duty on attorneys to acquire

sufficient background material on which an expert can base reliable psychiatric

conclusions, independent of any requests for information from an expert, would defeat



                                           52
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21        Page 70 of 200 PageID 592



the whole aim of having experts participate in the investigation.”). Brown’s claim

that counsel should have “taken the advice of their mitigation specialist to have

Brown evaluated . . . before they chose a defense strategy,” ECF 29 at 51 (emphasis

added), is nonsensical in light of the fact that they had an psychological expert for

that very purpose. See also id. at 26, 28 (claiming counsel ignored “red flags” that

“should have alerted counsel that Brown needed to be evaluated by mental health,

trauma, and neuropsychological experts to assist in a defense to intentional or

knowing capital murder.”), 56 (claiming again that counsel failed to consult an expert

to evaluate Brown).

      In sum, a more than sufficient investigation was conducted in this case.

Brown’s allegations deriding the investigation are not supported by the record.

Finally, “[a] defendant who alleges a failure to investigate on the part of his counsel

must allege with specificity what the investigation would have revealed and how it

would have altered the outcome of the trial.” Adekeye v. Davis, 938 F.3d 678, 683 (5th

Cir. 2019) (internal quotations and citation omitted).       Brown alleges what an

additional investigation would have revealed, although much of it mimics what

Dr. Cunningham found. But he wholly fails to show that the jury, or even one juror,

would have found such evidence sufficient to negate the mens rea for the aggravating

element. Moreover, as shown, it likely would not have been admissible under Texas

law had counsel attempted to present this testimony via an expert. And it is evident

that counsel would not have pursued this strategy even if it was available given their




                                          53
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21       Page 71 of 200 PageID 593



skepticism that a Hunt County jury would have found it persuasive. Because Brown

does not carry his burden, his claim fails.

                           2.    Counsel’s defensive theory at guilt-
                                 innocence was informed and reasonable
                                 based on the facts and circumstances of
                                 the case.

      In the instant claim, Brown boils down the defense’s guilt-innocence strategy

to the following: “the bitch deserved it.” He uses this phrase approximately eight

times in briefing this claim. ECF 29 at 17, 31–32, 34, 36, 52. Brown latches on to

this phrase because trial counsel used it at the evidentiary hearing, essentially

quoting what Brown said to one witness following the crime.        See 9 EHRR 23.

However, the remark is divorced from context, as will be discussed below.

Nonetheless, Brown is arguing that counsel’s guilt-innocence theory was to “blame

the victim,” which is incorrect. Ray’s supposed manipulation of Brown, or “pushing

his buttons,” may have been a minor part of the defense’s case, but trial counsel’s

actual theory was as follows: Brown did not kill out of retaliation, obstruction, or

terroristic threat but because he feared Ray was taking away his children.

      Through cross-examination of the State’s witnesses and presentation of

defense witnesses, the defense attempted to show that Brown murdered Ray because

he feared losing his children and “snapped.” This was the defense’s persistent theme.

See 40 RR 42 (cross-examination of 911 dispatcher Heather Doty who said she could

hear a man say repeatedly, “Where are the kids?”); 40 RR 178–79 (cross-examination

of Donna Ray who stated that Brown called her the night of the murder asking if she

knew where his children were); 41 RR 15–16 (cross-examination of Officer White who

                                          54
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 72 of 200 PageID 594



stated that Brown expressed a lot of anger because Ray was moving with the kids,

she allowed Williams to stay with her, Ray did not break up the fight between them,

and he “lost it”; Brown did not say he killed out of retaliation because Ray was going

to be a witness against him); 41 RR 17–18 (Officer White reading a portion of the

Channel 11 interview where Brown says he killed in “the spur of the moment”

because he thought Ray was coming between him and his kids); 41 RR 18–19 (Brown

indicating in Channel 11 interview that he killed out of selfishness but essentially for

his kids); 41 RR 19–20 (Brown stating in interview he was suicidal because of the

situation with his kids); 43 RR 12 (testimony from Taylor Harmon that Brown did

not complain about Ray having him arrested but rather that Ray would not let him

see his children); 43 RR 26 (Harmon stating she was aware Brown was frequently

calling Ray wanting to see his kids); 43 RR 47 (Brenda Crofford testifying that Brown

was heartbroken and suicidal over the situation with his children); 43 RR 70–71

(testimony from Loren Homerstead that Brown called her after the murder and said

“I shot the bitch, I told her not to fuck with my kids”); 43 RR 73 (Homerstead stating

that Brown expressed his concerns about not having access to children); 43 RR 75–

76 (Homerstead testifying that Brown’s text messages to her after the crime

mentioned his kids and not the police). And Brown testified that he murdered Ray

because various factors, including fear of losing his kids and Ray’s failure to respond

to him, caused him to “snap.” 43 RR 91, 119, 125, 129–30, 131, 135–37, 141, 155,

201–02.




                                          55
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 73 of 200 PageID 595



      During closing argument, trial counsel Wilkinson and Ferguson returned to

this theme time and time again. 44 RR 34, 37-52. For instance:

      ●     “It’s not a whodunit, it’s a whydunit. Why did he do it? Because
      he was upset with her. He was mad that she was taking the kids.”
      44 RR 34.

      ●     “He had those kids every day and in his mind those kids were
      being ripped from him and he lost it. He told you, I snapped.” 44 RR
      37–38.

      ●     “The only evidence is he did it because she messed with his kids.”
      44 RR 39.

      ●     “Why did he do it? He didn’t have to be right. He didn’t have to
      be correct that Stella was going to yank those kids from him and take
      them away forever.” 44 RR 39–40.

      ●      “Look at the transcript of his mother from her interview with
      Detective White. It’s in evidence. You can read it. His kids, his kids,
      his kids. I tried to talk to him. He wouldn’t listen. Of course not, you’re
      hopped up on meth, you’re not rational, you’re not going to listen to
      reason.” 44 RR 42.

      ●     “Rightly or wrongly he blamed Stella for a lot; but calling the cops,
      being a witness against him, those weren’t the reasons. The reasons
      were the children.” 44 RR 43.

      ●      “He may be a murderer, but he’s not lying to you. He’s telling you
      the truth, I killed her because I thought she was taking my kids from
      me.” 44 RR 45.

      ●      “He told you what he was thinking. He told you what he was
      thinking six, seven times to different people consistently. Donna Ray up
      here testifying, Micah said he killed her and then he said he called her
      because she lied to me about my kids or that his message to her was
      something about, I called Donna Ray, Stella’s mother, because she lied
      to me about my kids. It’s the kids again.” 44 RR 47.

      ●      “What’s the simplest solution here? He mistakenly believed
      Stella was going to take his kids away from him; and in his drug-induced
      paranoia, anger, panic, he committed a horrible act, which he’s owned



                                          56
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21        Page 74 of 200 PageID 596



      up to. That, ladies and gentlemen, I submit to you, is the simplest
      solution because it is the solution. It’s the truth.” 44 RR 48–49.

      ●     “He knowingly and intentionally shot Stella Ray on July 20th,
      2011; but he didn’t do it because of some retaliation, terroristic threat,
      obstruction. He did it because he thought she was taking his kids.
      Rightly or wrongly, that’s why he did it.” 44 RR 51.

      Counsel made roughly twenty-five references to Brown’s children during final

argument. The defense’s theme or theory could not be more obvious—he murdered

for a reason that had nothing to do with the aggravating element. Brown’s claims to

the contrary are patently meritless. See ECF 29 at 29 (“[Counsel] were never able to

explain how Ray’s murder, while tragic, did not amount to capital murder.”); id. at 32

(“[F]rom the start, Wilkinson failed to give an alternate story to undermine the

State’s charges.”). Given counsel’s investigation and the bad facts of the case—

particularly Brown’s television interview after the murder—counsel’s strategy should

not be second-guessed. Richter, 562 U.S. at 105 (“It is ‘all too tempting’ to ‘second-

guess counsel’s assistance after conviction or adverse sentence.’”); Pape v. Thaler,

645 F.3d 281, 291 (5th Cir. 2011) (in hindsight, counsel’s strategy may not be second-

guessed “merely because an alternative course of action existed during trial”);

Coble v. Quarterman, 496 F.3d 430, 437 (5th Cir. 2007) (the “desire to have a specific

defense theory presented does not amount to ineffective assistance”).

      Brown’s claim that there is a reasonable probability that adding additional

mental or emotional problems to the mix would have altered the verdict fails because,

regardless of what was affecting his state of mind—be it drugs, paranoia, sleep

deprivation, autism, neurodevelopmental problems, prior sexual abuse, emotional



                                         57
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21           Page 75 of 200 PageID 597



dysregulation, exposure to toxic substances—that would not have changed the

defense’s theme that Brown murdered Ray because he feared she was taking away

his children. This was a point Wilkinson made at the state habeas hearing when

asked if the defense should have presented more evidence of depression or other

mental-health issues at guilt-innocence:

      [W]hether it was depression, whether it was because she retaliated, the
      fact is he did it and we had to try to save his life. . . . Once again, ma’am,
      you know, our view was whether -- whatever the actual cause was --
      might have been, the fact is he did it. And we thought that the drug use
      could be explained better necessarily than others to a jury who
      understand drugs.

10 EHRR 179–80. Ultimately, the defense did not persuade the jury that Brown

murdered Ray only because he feared losing his children, but that in no way means

counsel were ineffective for failing to utilize Brown’s suggested strategy. See Haynes

v. Davis, 733 F. App’x 766, 770 (5th Cir. 2018) (where petitioner’s argument was that

counsel should have employed a better mitigation strategy, “this amounts to no more

than a claim that a different strategy could have been ‘more effective,’ which falls far

short of the required showing that ‘but for counsel’s errors, the result of the

proceeding would have been different.’”) (unpublished). Indeed, because the jury was

unconvinced about Brown’s belief regarding his children, the notion that it would

have been persuaded if counsel had presented evidence regarding what neurological,

mental, or emotional disorders might have affected Brown’s belief has no merit. And

because counsel tried to present evidence regarding Brown’s state of mind, Brown is

now complaining about counsel’s failure to present cumulative evidence, which is




                                           58
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 76 of 200 PageID 598



inadequate to demonstrate ineffective assistance. Norman v. Stephens, 817 F.3d 226,

233 (5th Cir. 2016); Trottie v. Stephens, 720 F.3d 231, 244–47 (5th Cir. 2013).

       Further, Brown’s claim that trial counsel utilized a “blame the victim” or “the

bitch deserved it” strategy is also refuted by counsel’s final argument. Three times

during final argument counsel stated specifically that Ray did not deserve what

Brown did to her. 44 RR 39 (“We’re talking about a bright young woman who was

trying to improve her life and she was killed. No one deserves that. We’re not asking

you to say Ray deserved to die. She didn’t deserve to die.”); 44 RR 40 (“That’s what

this is all about, Micah’s perception. It was a wrong perception. Ray didn’t deserve

what happened to her.”); 44 RR 46 (“Stella didn’t deserve to die. Mr. Brown, in his,

as he admitted, warped perceptions, took her life; and he told you, I didn’t have the

right to do that and I did it because I thought she was taking my kids.”). Even if trial

counsel thought initially that blame-shifting might be incorporated into their

strategy, they obviously shied away from that tactic as the trial proceeded.

      Brown’s argument is premised on statements counsel made at the habeas

hearing taken out of context. Wilkinson explained the defense’s theory of the crime

was that Ray was manipulating Brown by continuing her relationship with her first

ex-husband, and Brown, who was also on drugs on the time, snapped and murdered

her. 9 EHRR 22–23. Specifically:

      It was like, ‘the bitch deserved it,’ and that’s not what we said, but that
      was kind of what it was, that she pushed Micah’s buttons; he was on
      drugs, she got him on drugs -- or at least got him using meth; was having
      sex with him and the ex-husband, was leading him on, and that he just
      (indicates motion with fingers). . . . I don’t know if he snapped but he
      chased her and - - and it happened.

                                          59
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21          Page 77 of 200 PageID 599



9 EHRR 2315; see also 9 EHRR 138; 43 RR 32 (Taylor Harmon’s testimony that Ray

“pushed Brown’s buttons”). Wilkinson said the defense wanted to show that Brown

exploded from a combination of factors and the murder was not necessarily done in

retaliation, as asserted by the State. 10 EHRR 170–71. In her testimony, Ferguson

referred to Ray as “pushing” Brown’s “buttons” but in the context of mitigation. In

other words, if the person “pushing his buttons” was no longer in the picture, he would

not be a future danger.     10 EHRR 262–63, 267.        But Ferguson cautioned that

presenting evidence of autism might only undermine the strategy of arguing Brown

would not be a danger once away from deleterious influences. Specifically:

      Again, if you have a brain disorder, a mental disorder, which autism
      spectrum disorder is, then that undoes all of the argument about take
      all the rest of that away, take the drugs and the evil woman pushing his
      buttons away, and you’re left with, well, but he still has that brain
      dysfunction and that’s going to follow him into the jail, so he could still
      be a risk.

10 EHRR 267.

      These are the only instances in the state habeas record where counsel claimed

a portion of the strategy was to highlight Ray’s negative influence on Brown. But the

larger context was that this was part of a combination of factors that led him to “snap”

and murder Ray, not that she “deserved it.” Regardless, counsel’s statements about

their recollections of trial strategy are far outweighed by the trial record in terms of

what actually transpired.      And the strategy employed at trial was clear and




15     Wilkinson’s recollection here may not be entirely accurate because during the
argument at punishment, Ferguson specifically told the jury that the defense never stated
that Ray got Brown hooked on drugs, including methamphetamine. 48 RR 48.

                                           60
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 78 of 200 PageID 600



reasonable under the circumstances. Brown’s description of counsel’s trial strategy,

apart from being crude and simplistic, is wholly refuted by the record.

                    d.    Brown’s additional arguments are meritless.

      In his petition, Brown levels a host of complaints about trial counsel’s

performance. Many of these were addressed above. But his additional arguments

regarding counsel’s ineffectiveness are incorrect, based on distortions of the record,

or meritless

      For instance, Brown claims that “rather than undertaking an investigation to

inform strategic decisions about a defense, counsel chose a theory of the crime for

which they could not offer evidence or testimony.” ECF 29 at 17. This is incorrect,

as shown above. Also, during the habeas hearing, Ferguson was asked about how the

defense tried to show this was not a case of retaliation; she said:

      The -- there were some phone messages that Micah had left to Stella’s
      mother. There were some text messages that he had sent to neighbors.
      There was a series of text messages for Micah and phone messages
      during that day. We established that Micah had not been aware that
      Stella had called the police about the -- whether or not he poked her or
      flicked her or whatever that episode was, that he was totally unaware
      she had contacted law enforcement, that she wasn’t a necessary witness.
      It couldn’t be retaliation for the -- when the officers found he had the
      sawed off shotgun when they made the welfare check because she’s not
      a necessary witness against him in that case. Stella’s 911 call to the
      officers. I think I even said in closing argument that although she didn’t
      know she was getting ready to die, Stella is telling you why she died,
      because she said, Micah is yelling, Where are the kids, where are the
      kids.

12 EHRR 62–63. Although unsuccessful, the theory was valid, and Brown fails to

demonstrate ineffective assistance. Pondexter v. Quarterman, 537 F.3d 511, 521 (5th




                                          61
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21        Page 79 of 200 PageID 601



Cir. 2008) (counsel’s tactical decisions do not fall below Strickland standards simply

because they do not succeed as planned) (citations omitted).

      Brown also claims: “Contrary to professional norms, Brown rarely ever saw his

lead attorney before jury selection for his trial began. Wilkinson admitted that he

did not meet with Brown until two months after his appointment. He then waited

another eight months after his first jail visit to visit Brown a second time.” ECF 29

at 19 (citing 9 EHRR 46, 50). This is incorrect. At the hearing, Wilkinson said that

he did not know if the first time he met with Brown was two months after he was

appointed.   9 EHRR 46.     Brown then accused Wilkinson of waiting three more

months, not eight, before visiting him again. 9 EHRR 48. Wilkinson responded that,

based on jail procedures, it was possible he visited Brown but was not logged in, that

Smith or Ferguson met with Brown, or that he met with Brown in open court.

9 EHRR 48–49. Wilkinson explained that under the jail’s visiting procedures, only

the first person on the defense team to show up is logged in the record; thus,

Wilkinson could have met with Brown but his name would not appear in the register.

9 EHRR 52–53.      Brown’s mischaracterizations repeatedly led the trial court to

sustain the State’s objections to the questioning. 9 EHRR 49–50. Nevertheless, based

on the evidence discussed previously, Wilkinson and Ferguson both met and

discussed the case frequently with Brown, particularly during jury selection and in

preparation for his testimony.




                                         62
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 80 of 200 PageID 602



      Brown alleges that Wilkinson did not understand what a mitigation

investigator did, citing an e-mail he sent to Texas Defender Services (TDS). ECF 29

at 20. He states:

      Despite not knowing what a mitigation specialist did, Wilkinson
      believed he had sufficiently trained Smith to do the work that Wilkinson
      did not fundamentally understand. As Wilkinson resisted conducting a
      proper mitigation investigation, Ferguson was forced to enlist the
      assistance of the Texas Defender Service [TDS] to convince Wilkinson to
      hire a mitigation specialist. Due to this disagreement and Wilkinson’s
      ignorance, it was 8 months after Wilkinson’s appointment that Ferguson
      finally contacted Maureen Griffin, a mitigation specialist with over
      sixteen years of experience, in July 2012.

Id. (citations omitted). This was a topic of some contention at the hearing, but it does

not demonstrate ineffectiveness.       Wilkinson said Smith “was tasked as an

investigator to locate all possible witnesses, whether it be guilt/innocence, mitigation

and whatever else an investigator does, including getting records and things such as

that.” 9 EHRR 36. He trained Smith to investigate criminal cases, not necessarily

to do mitigation work.     Id.   Ferguson had a different perspective stating that

Wilkinson told her they did not need a mitigation specialist because Smith would do

the work and Wilkinson trained Smith.          10 EHRR 251–52; 11 EHRR 12–14.

Wilkinson and Ferguson were at odds over whether a mitigation specialist was

needed, with Ferguson insisting that it was. 9 EHRR 39; 10 EHRR 251–52; 11 EHRR

12–14. After Ferguson got TDS involved in the conversation, Wilkinson relented and

Maureen Griffin was hired as the mitigation specialist. 11 EHRR 15; 12 EHRR 37–

38, 46. A few months after her appointment, Griffin sent the defense a resignation

e-mail citing problems communicating with Wilkinson and Smith and not getting the



                                          63
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 81 of 200 PageID 603



defense team together for a meeting.       11 EHRR 17–18, 24; 12 EHRR 151–52.

Wilkinson believed that Griffin was frustrated because witnesses would not talk to

her, and Ferguson agreed that some witnesses would only talk to Smith and not

Griffin. 9 EHRR 35–36; 12 EHRR 52–54. Regardless, Wilkinson and Ferguson

convinced Griffin to stay on the case as the mitigation specialist, and Wilkinson met

with Griffin to clear up any misunderstanding. 9 EHRR 119–21; 11 EHRR 26. And

although Griffin continued to complain about communication problems, 10 EHRR

255; 11 EHRR 39; 12 EHRR 151, 188, Griffin received discovery based on the work

previously done and continued her work on the case, including interviewing Brown

on several occasions, interviewing family members, constructing a lengthy family

history that detailed all aspects of Brown’s life, and doing additional work that was

provided to the experts. 11 EHRR 48–49, 12 EHRR 15, 18–20, 55, 152–53, 178, 206–

09; 8 SHCR 3278–311. Given this resolution and the record as a whole, Brown cannot

demonstrate that this issue within the defense team resulted in ineffectiveness.

      Of note, during the hearing, Griffin conceded to having an in-person meeting

with Wilkinson, Smith, and Dr. Cunningham, and during the meeting she did not

take the opportunity to clarify issues regarding her role in the case and

communication problems. 12 EHRR 203–05. She stated: “I really don’t know what

was going through my head at that time. . . . So it was on me. I wasn’t that assertive.”

12 EHRR 204–05; see also ECF 29 at 21 (claiming “Griffin was systematically

excluded from the ongoing fact investigations and team decisions”). As for the e-mail

Wilkinson sent to TDS, this did not demonstrate any ignorance about mitigation



                                          64
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21        Page 82 of 200 PageID 604



investigators. He explained that he knew what a mitigation specialist was and that

he sent the e-mail to get a different opinion about questions he presented regarding

mitigation specialist qualifications. 9 EHRR 37–39. He stated: “I ask questions a lot

of times when I know the answer, so I was wanting a different opinion as to those

questions.” 9 EHRR 39–40. At any rate, none of this demonstrates ineffectiveness

because, in the end, a mitigation specialist was actually hired and used.

      Next, Brown claims that counsel, specifically Ferguson, ignored Griffin’s belief

that Brown might have Asperger’s Syndrome. ECF 29 at 21, 24. The problem is, as

shown previously, neither Wilkinson nor Ferguson recalled Griffin ever telling them

she suspected Brown had this disorder. 9 EHRR 68; 12 EHRR 231, 235–36; see also

10 EHRR 35 (Wilkinson stating: “If [Griffin] had said, I think Mr. Brown has this and

we need to test him for this, I would have said, Let’s get him tested. That’s just the

way I operate.”). Griffin mentioned that she “recalled” relaying her belief to Ferguson

only once in a phone call they had about plea negotiations, 12 EHRR 198, 212, and

then she downplayed her role in being responsible for alerting the defense about this

issue or other mental impairments, stating that she does that “infrequently.”

12 EHRR 199. She then admitted that she sent an e-mail to Ferguson where she

noted Brown might have PTSD but mentioned nothing about autism. 12 EHRR 199–

200. She also did not document the ASD issue anywhere else, for instance, in an e-

mail. 12 EHRR 212. Given that neither attorney recalled this issue, particularly

Ferguson’s emphatic denial, and Griffin’s suspect assertion, a reasonable conclusion




                                          65
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21          Page 83 of 200 PageID 605



is that Griffin in fact never told counsel. At any rate, for the reasons addressed above,

Brown fails to explain how evidence of ASD negates mens rea.

      Brown also complains about investigator James Smith’s role in the case,

stating that Smith “failed to do even the bare minimum expected of a fact

investigator,” lacked adequate training, produced insufficient notes about Brown’s

background, and conducted interviews of witnesses and memos that “were negligent

at best, and harmful at worst.” ECF 29 at 21–22. Wilkinson hired Smith to interview

witnesses because he had worked with him on other cases and trusted him. 9 EHRR

27–28, 36; 10 EHRR 153–54. Smith was particularly helpful because some witnesses

would only talk to him. 10 EHRR 154–55, 173. Not only did Wilkinson read Smith’s

reports, sometimes he was with Smith when he read them. 10 EHRR 48. He agreed

that most of Smith’s reports were short, but Wilkinson said that was because the

people Smith interviewed said Brown had no difficulties. 10 EHRR 50, 53. Wilkinson

explained that Smith’s purpose was to gather information to provide to the experts,

particularly Dr. Cunningham. 10 EHRR 159; see also 9 EHRR 95–97, 144. Ferguson

said Smith created a list of witnesses for Brown’s case. 12 EHRR 48. She also worked

with Smith in getting documents, school records, and mental health records,

12 EHRR 49–50, and it was never communicated to her that his role in contacting

witnesses was detrimental to the case. 12 EHRR 50–51. Griffin did testify that she

was never provided any reports of interviews Smith had conducted and that Smith

said he never writes reports. 12 EHRR 145. She also stated that she had trouble

contacting Smith, which she expressed to Ferguson. 12 EHRR 149–50. However, she



                                           66
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21      Page 84 of 200 PageID 606



eventually did receive the discovery she requested. 12 EHRR 152–53. She also

agreed that Smith had work to do in the case she was not hired to do. 12 EHRR 210–

22. But ultimately, Brown fails to demonstrate ineffectiveness because the defense

interviewed eighty-two people, information was provided to Drs. Lundberg-Love and

Cunningham, and Dr. Cunningham testified for nearly a full day about all aspects of

Brown’s background. In other words, whether or not Smith was qualified, the work

was accomplished. Brown’s claim that Smith’s work was harmful or negligent is

baseless. See also ECF 29 at 25 (“Thus, by the time Brown’s trial began, Wilkinson

had uncovered none of the information that would have helped him present a

supportable defense to capital murder, nor was he prepared for a comprehensive

mitigation presentation.”).

      Brown also argues that counsel ignored the true “whydunit” in the case. He

states:

      Had the jury understood that Brown was acting out personal fears and
      angers due to his neurological and traumatic state, they would have
      understood that the murder was not committed with any thought about
      police involvement, or even a knowing or intentional act. Rather, this
      was the desperate act of a man who had suffered from lifelong trauma,
      neurodevelopemental disorders, mental illness, and severe emotional
      dysregulation at the time of the crime.

Id. at 44 (emphasis added); see also id. at 41. But this strategy would have been

disastrous because the defense would have been conceding that Brown has disorders

that caused him to commit murder.      This tactic would have also destroyed the

defense’s punishment case because it would have proven, as Ferguson feared, that

Brown is damaged and cannot be fixed. That is certainly how the State would have



                                        67
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21       Page 85 of 200 PageID 607



portrayed the evidence, which Brown ignores. Counsel’s decision to avoid attaching

mental disorders to Brown’s reason for killing Ray was reasonable. Druery v. Thaler,

647 F.3d 535, 541–42 (5th Cir. 2011) (“[A]s the State argued, ‘expert testimony

suggesting that [petitioner’s] condition was permanent would have eviscerated

counsel’s defensive theory.’”).

      Brown further claims that counsel’s decision to call him to testify was

essentially a mistake and may have been the defense’s “undoing.” Specifically:

      His testimony was that he still blamed Ray for getting killed, he failed
      to support a “bitch-deserved-it” defense by offering any evidence of why,
      exactly, Ray deserved it, or even why he perceived she had “pushed [him]
      to a limit,” and failed to effectively undermine the State’s charges that
      he killed Ray in the course of retaliation or obstruction.

ECF 29 at 36.     Then, without any evidence or a record citation, Brown states:

“Notably, Brown did not request to testify, and would have chosen not to do so.

However, trial counsel told Brown that he needed to testify, as whether he was

sentenced to death or not rested on his shoulders.” Id. at 37. Brown also complains

that he was “ill-prepared” to testify and had “barely spoken to counsel before jury

selection.” Id. But Wilkinson testified that it was Brown’s choice whether or not he

would testify. 10 EHRR 176–77. Wilkinson agreed with Brown’s decision because he

thought that Brown was a nice person who was calm at the time, unlike “the crazed

individual on that video. And what we were trying to ·show was he was a totally

different person.” 10 EHRR 177; see also 9 EHRR 116 (Wilkinson stating that Brown

“looked like a crazy person on that video that he gave to Channel 11. And we knew

the Jury was going to see that.”). Wilkinson also stated that “the decision was to



                                         68
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21          Page 86 of 200 PageID 608



show that jury that [Brown] was not what the State was trying to portray him as. . .

. I personally thought he came off great.” 10 EHRR 177. Ferguson said the defense

was “concerned about trying to prep [Brown] and counteract the horrible interview

that he gave on Channel 11” and that she spent a lot of time helping him phrase his

sentiments in a way that would portray him in a better light. 12 EHRR 29; see also

11 EHRR 66 (Ferguson stating that the TV interview showed Brown sleep-deprived

and on drugs, not the “normal Micah”). She agreed that Brown’s testimony was a

pivotal part of the defense’s trial strategy, asserting: “I thought we had sufficient

circumstantial evidence to establish this was not done as a retaliation, that this was

done because [Ray] was jacking with his kids. And we believed that the jury needed

to hear that -- out of Micah’s mouth.” 12 EHRR 29. She also confirmed that testifying

was his decision, and if he wanted to testify and she did not think it was a good

decision, she would have got that on record. 12 EHRR 29–30.

      The Fifth Circuit has “examined counsel’s decision on whether a defendant will

testify as part of counsel’s trial strategy.” United States v. Mullins, 315 F.3d 449, 453

(5th Cir. 2002). As such, “we keep in mind that ‘the decision whether to put a

Defendant on the stand is a ‘judgment call’ which should not easily be condemned

with the benefit of hindsight.’” Id. (quoting Robison, 151 F.3d at 261 & United States

v. Garcia, 762 F.2d 1222, 1226 (5th Cir. 1985)). Because counsel knew the television

interview was going to be played for the jury and that it was incredibly damaging,

calling Brown to the stand to at least give the jury a different viewpoint of his

behavior was reasonable under the circumstances. Whether Brown helped or hurt



                                           69
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21        Page 87 of 200 PageID 609



his cause is beside the point; at the time, it made sense as a matter of strategy. And

because Brown himself chose to testify, contrary to his claim, counsel could not have

overridden his decision given his constitutional right to testify. Id. at 453–54; Jones

v. Barnes, 463 U.S. 745, 751 (1983). Brown’s claim that the decision was made

“without adequate investigation and based on a strategy unsupported by fact,”

ECF 29 at 37, is refuted by the record. And, again, his attempt to tie his testimony

and actions to complex, tenuous mental disorders to negate the aggravating element,

id. at 39–40, is conclusory at best and ultimately refuted by the record.

      Brown also complains that the trial court excluded evidence about Wilkinson’s

past history at the state habeas hearing that would have “provide[d] a lens through

which to view his actual deficient performance in Brown’s case.” ECF 29 at 46–47.

However, infirmities in state habeas proceedings do not present legitimate grounds

for relief on federal habeas review. See Section X, infra. Further, the state habeas

court’s refusal to consider the opinions from other attorneys regarding whether

Wilkinson was ineffective was appropriate. Johnson v. Quarterman, 306 F. App’x

116, 128–29 (5th Cir. 2009) (holding that expert testimony advising the court how to

address a Strickland claim invades the court’s province as trier of the law)

(unpublished). Likewise, Wilkinson’s performance in other cases is irrelevant to the

instant claim of ineffectiveness. Anderson v. Collins, 18 F.3d 1208, 1215 (5th Cir.

1994) (“Anderson cannot establish that the representation he received was

constitutionally inadequate merely from evidence about [counsel’s] reputation or

conduct in other cases.”).



                                          70
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21        Page 88 of 200 PageID 610



      Next, Brown takes certain statements trial counsel made at the hearing out of

context.   For example, he states: “Wilkinson claimed he had abdicated all

responsibility, and named Brown as solely responsible for the fundamentally flawed

legal decisions regarding his case.” ECF 29 at 52. But in a portion of testimony

Brown quotes, id., Wilkinson said he believes the client is ultimately responsible for

strategic decisions because he has had clients demand he pursue a course of strategy

and “I argued against it but did what they said.” 9 EHRR 17. Then, Brown’s habeas

counsel asked Wilkinson if he was abdicating his role to the client, and Wilkinson

said, “Not abdicated it.” Id. When Wilkinson asked Brown’s counsel if she wanted

an example, Brown’s counsel said, “Not particularly,” thus demonstrating that Brown

had no interest in clarifying the matter. Id. Wilkinson then testified that he and

Ferguson made the strategic decision regarding which experts to hire. 9 EHRR 17–

18. Brown also asserts:

      [W]hen Wilkinson was asked if he would have wanted to know about
      traits Brown had that would have made him more susceptible to
      manipulation, he responded that he didn’t know what “traits” were, and
      then refused to answer the question. His second chair, Katherine
      Ferguson, when asked if it would have been helpful to know if Brown
      has a neurodevelopmental disorder that made him susceptible to
      manipulation, did not hedge in her answer: “Oh, absolutely.”

ECF 29 at 53. Brown’s statement about Wilkinson lacks context. Wilkinson sought

to clarify what Brown’s habeas counsel meant by “traits,” and upon receiving that

clarification, he said he did want to know that information. Then he stated four times

that the defense asked witnesses about characteristics pertaining to Brown. 9 EHRR

24–25. Regarding Ferguson, again Brown disregards context.            She said “Oh,



                                         71
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21        Page 89 of 200 PageID 611



absolutely” when asked if it would have been useful to know if Brown had a disorder

that made him vulnerable to manipulation. 11 EHRR 64. What Brown ignores are

Ferguson’s multiple statements, discussed previously, that she would have been

reluctant to present that evidence given its double-edged nature. 10 EHRR 266–68.

      Lastly, Brown claims that “Wilkinson failed to incorporate and utilize a

mitigation specialist for all aspects of this case. And as a result, Cunningham never

received the assistance of a mitigation specialist.” ECF 29 at 54–55. This claim

disregards the evidence shown above, namely that Griffin was hired; she met with

Cunningham and Wilkinson; she did not speak up at the meeting regarding any

problems she was having; she nevertheless continued to work on the case, as shown

by her own records, even though she claimed otherwise; and Ferguson “Federal

Expressed a box of photographs and things that [Griffin] had put together” to

Dr. Cunningham. 11 EHRR 48. Further, Brown fails to show how this amounts to

ineffective assistance considering that Dr. Cunningham conducted his own extensive

investigation, see Section I.B.1.c.1, supra, and Ferguson “was actively talking [ ] to

[Dr. Cunningham] in his office to make sure that he was getting documents that he

needed.” 12 EHRR 55.

             2.    Brown fails to demonstrate prejudice.

      Brown has not shown how his new evidence would have negated the mens rea

for the aggravating element. Absent that, he clearly cannot demonstrate prejudice.

And in his prejudice section, he merely reiterates the arguments addressed above.

See ECF 29 at 58–61. But for additional reasons he cannot establish prejudice.



                                         72
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21        Page 90 of 200 PageID 612



      First, Brown’s television interview did not aid his cause, when he stated:

      The other -- the other problem, I want to say was I wanted to go hunting
      and [Ray] called the police on me saying I was suicidal. And they came
      in the house and they found a sawed off shotgun. So that’s a felony. So
      I can’t -- I wasn’t able to go hunting anymore. Anyways, I can’t be
      around my kids. I can’t do -- I mean, the two things -- the reason I was
      stripped away from me and –

41 RR 19–20. From this, the jury could have surmised that Brown was unhappy with

Ray about the arrest, which supports the theory that he murdered out of retaliation.

      Second, there was evidence presented indicating that Brown did not know of

the pending assault charges, 41 RR 30–31, and he testified that neither Ray nor the

police notified him of the charges. 43 RR 113. On the other hand, the State showed

that Brown took the camera from Ray’s house that contained pictures of injuries to

her and Colten. 43 RR 122, 175–78. Brown claimed that taking the camera was a

coincidence because it was in the same basket as the marijuana. However, on cross-

examination, he also admitted that he knew he had done something to Ray on July

19th, that the marks on her face matched up with how Brown claimed he “poked” her,

and that he knew Ray was “pretty mad” about the incident. 43 RR 175–78. He also

admitted to Channel 11 that he “poked” Ray. SX 388H at 23–24. Because Brown

took the evidence documenting his crime and knew he had hurt Ray and Colten, the

jury was free to consider the murder an act of retaliation.

      Third, the State presented evidence that Brown knew Ray was on the phone

with police at the time of the murder. Brown told Officer White that he jumped in

his truck and tried to stop Ray and chase her down. Ray would not stop, and he could

tell she was with the police on the phone. 40 RR 200–01. Ray also reported that

                                          73
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 91 of 200 PageID 613



Brown was trying to run her off the road. 40 RR 205. Howard Roberson said that he

thought the scene involved a car accident or a hit-and-run because Ray’s car appeared

to be rammed off the road. 40 RR 104–05. The 911 dispatcher testified that Ray said,

“He has me cornered in.” 40 RR 41. And Brown told the police:

      I finally got her to pull over and was like, Doc, just roll your window
      down. I just want to know where the kids are, just roll your window
      down, please. And she -- she didn’t do it. And I saw the police lights
      pulling up behind me, so I just -- I shot her.

40 RR 205. He also told Channel 11 that when he was chasing Ray, he saw she was

on the phone and “I figured it was with the police.” 40 RR 216. Further, in his letter

to Casper, Brown wrote:

      She drove past my house. I chased her down and made her pull over.
      She wouldn’t look at me and she was on the phone. I knew it was the
      cops and for some reason when I saw the red and blues behind me I put
      the shotgun out the window and blew her head off. Clean off.

40 RR 224 (emphasis added). Moreover, Brown testified that he felt hurt and angry

because Ray had her phone and it was working. 43 RR 133. A reasonable inference

from this evidence is that not only did Brown know Ray was talking to the police, she

was successful in reporting the crime, and he retaliated as a result.

      Fourth, regarding the terroristic threat component, Brown told Officer White

and Officer Fuller that his intention was to commit “suicide by cop.” 40 RR 202;

42 RR 41. He also admitted that he told his family the same. 43 RR 180. And in a

text message to Homerstead, he said: “It’s true I did it, I’m not dead yet, going to go,

DPS all over me.” 43 RR 71. Further, as shown above, the State presented evidence




                                          74
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21        Page 92 of 200 PageID 614



that Brown was fully armed with a shotgun, knives, ammunition, and a vest to hold

those objects when he murdered Ray.

      Fifth, there is evidence that Brown retaliated because, after Ray called the

police and they took Brown’s shotgun, he was unable to get “revenge” on Tracy

Williams for the fight that occurred the previous day, which the State highlighted in

its final argument. 44 RR 56–57, 64, 67. There was no question that Brown was

angry and humiliated by the fight with Williams and that he was upset Ray did not

stop the fight. Brown testified that he sawed off the confiscated shotgun because he

was angry with Williams and intended to kill him. 43 RR 102, 193. Indeed, he said

he had been exchanging threats with Williams since the altercation. 43 RR 142.

Given that Ray’s intervention precluded Brown from carrying out his plan to kill

Williams, the jury also could have considered the murder to be a form of retaliation.

      Lastly, Brown highlights what he perceives were weaknesses in the State’s

case. Regarding the claim that Brown retaliated against Ray for filing the police

report, Brown states: “This was undermined by the evidence. Brown was unaware of

the filing of the report, and police admitted they had not yet taken action on it.”

ECF 29 at 30 (citing 41 RR 30 (cross-examination of Officer White)). Regarding

Brown’s retaliation against Ray for calling the police about Brown’s threats to commit

suicide, resulting in Brown losing his shotgun, Brown asserts: “[T]he State was

unable to provide evidence that Brown harbored any resentment over the call; he told

the officer who arrested him that he was responsible for the welfare check, as he had

only reported to Ray he was suicidal to make her feel guilty.” Id. (citing 43 RR 45–



                                         75
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 93 of 200 PageID 615



46 (direct examination of defense witness Brenda Crofford) & 43 RR 179 (cross-

examination of Brown)). Regarding the issue of “obstruction,” Brown states that “the

support for this theory was merely the sequence of events” in that “Brown stated that

he knew Stella was on the phone with police, and he shot her after the police car

arrived.” ECF 29 at 30–31. He then asserts: “The only evidence, from Brown’s

statement to the investigator, was actually clearly contrary: ‘[it] was just spur of the

moment . . . I just got so mad that I did it.’” Id. at 30 (quoting 41 RR 18 (cross-

examination of Officer White)); see also 41 RR 16 (Officer White stating on cross-

examination that Brown never told her he retaliated against Ray because she was

going to be a witness against him). Regarding the issue of “terroristic threat” or

committing “suicide by cop,” Brown claims this was “not supported by anything at

trial.” ECF 29 at 31. He states: “The evidence showed that Brown shot Ray and then

fled the police [ ] doing everything possible to avoid police attention [ ] before he

peaceably surrendered. Id. (citing 40 RR 81 (cross-examination of Officer Hughes),

104 (direct examination of Howard Roberson); 41 RR 140–41 (direct examination of

Efrain Girardot), 186 (direct examination of Officer Sandlin)). Brown then points to

the fact that he testified on cross-examination that he “wouldn’t have took off if [he]

wanted the cops to shoot [him].” Id. (citing 43 RR 179–80).

      Thus, Brown’s argument that the evidence regarding the aggravating element

was weak is premised heavily on testimony elicited by his counsel on cross-

examination, the presentation of his own witnesses, and his testimony. Implicitly,

Brown is acknowledging that his counsel performed effectively. And as shown in



                                          76
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 94 of 200 PageID 616



Section I.B.1.c.2., supra, through cross-examination of the State’s witnesses and

presentation of defense witnesses, the defense attempted to show that Brown

murdered Ray because he feared losing his children.

      In sum, Brown has offered no evidence showing that he was prejudiced by

counsel’s failure to attempt to negate mens rea by presenting evidence of mental and

emotional impairments. Because Brown has failed to present a claim with some

merit or show that state habeas counsel was ineffective for failing to raise this claim,

he cannot meet the Martinez/Trevino equitable exception to his procedural default.

Therefore, this Court should deny the instant claim.

      C.     Brown’s claim of cumulative error is meritless.

      Brown argues: “While each instance of deficient performance described above

is prejudicial on its own, counsel’s guilt-phase errors were decidedly prejudicial when

considered cumulatively.” ECF 29 at 61. This claim is defaulted and meritless. First,

Brown never raised a cumulative-error claim on direct appeal or state habeas review.

See Appellant’s Brief on Direct Appeal; 1 SHCR 47–143. Therefore, the claim is

unexhausted and procedurally barred. Coleman, 501 U.S. at 735 n.1; Beatty, 759 F.3d

at 465; Nobles, 127 F.3d at 420, 422. Second, the Fifth Circuit has repeatedly held

that individual errors not of constitutional dimension cannot be cumulated to form

an error worthy of relief. United States v. Thomas, 724 F.3d 632, 648 (5th Cir. 2013)

(“there is no precedent supporting the idea that a series of ‘errors’ that fail to meet

the standard of objectively unreasonable can somehow cumulate to meet the high

burden set forth in Strickland”); Coble, 496 F.3d at 440; Turner v. Quarterman,



                                          77
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21        Page 95 of 200 PageID 617



481 F.3d 292, 301 (5th Cir. 2007) (“[W]here individual allegations of error are not of

constitutional stature or are not errors, there is ‘nothing to cumulate.’”) (quoting

Yohey v. Collins, 985 F.2d 222, 229 (5th Cir. 1993)). As shown, none of Brown’s claims

about trial counsel’s performance at guilt-innocence have merit; thus cumulation

would afford him no relief. The Fifth Circuit has also recognized that the Supreme

Court has never accepted cumulative error as a valid constitutional claim. Hill v.

Davis, 781 F. App’x 277, 280–81 (5th Cir. 2019) (unpublished). As such, this claim is

barred under the non-retroactivity doctrine of Teague v. Lane, 489 U.S. 288, 310

(1989) (“[N]ew constitutional rules of criminal procedure will not be applicable to

those cases which have become final before the new rules are announced.”).

      Brown claims “this circuit applies a cumulative Strickland prejudice analysis

when confronted with a case in which there were multiple instances of deficient

performance by counsel.” ECF 29 at 61. But the primary case he refers to is White

v. Thaler where the Fifth Circuit held that defense counsel’s questioning of petitioner

at trial about his post-arrest silence was deficient performance, defense counsel’s

failure to object with respect to evidence that the murder victim was pregnant at time

of her death was also deficient performance, and the combined prejudicial effect of

these errors demonstrated that the state court’s rejection of White’s IATC claims was

objectively unreasonable. 610 F.3d 890, 912 (5th Cir. 2010); see also ECF 29 at 61

(citing Dodson v. Stephens, 611 F. App’x 168, 179 (5th Cir. 2015)). Here, there are

not multiple instances of deficient performance by counsel, and the claim that counsel

were ineffective for failing to present evidence of mental and emotional impairments



                                          78
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21          Page 96 of 200 PageID 618



to negate mens rea is meritless. Thus, White does not apply. Moreover, in Hill, the

Fifth Circuit addressed White and stated:

      Although Hill is correct that we have employed a cumulative framework
      at times to assess ineffective assistance of counsel claims, there is no
      hard and fast rule governing its use, even as a matter of circuit
      precedent. On multiple occasions, this court has either declined to apply
      a cumulative prejudice analysis or questioned its relevance altogether.
      See, e.g., Pondexter [ ], 537 F.3d [at] 525 (holding that “[m]eritless claims
      or claims that are not prejudicial cannot be cumulated, regardless of the
      total number raised”) [ ]; see also Allen v. Vannoy, 659 F. App’x 792, 818
      (5th Cir. 2016) (per curiam); Zimmerman v. Cockrell, 69 F. App’x 658,
      2003 WL 21356018, at *12 (5th Cir. 2003) (per curiam).

781 F. App’x at 281 n.2. Given the multiple occasions the Fifth Circuit has rejected

a cumulative error analysis, and that the Supreme Court has never recognized it, this

Court should likewise reject it.

II.   Trial Counsel Were Not Ineffective at Punishment.

      Brown alleges that trial counsel were ineffective for failing to investigate and

present mitigating evidence at punishment, including the evidence discussed in the

claim above. Brown states his claim as follows:

      Given: 1. Micah’s genetic predispositions for mental illness and
      addiction; 2. his congenital neurodevelopment disorders, ASD and
      ADHD, that schools at the time failed to recognize, diagnose, and
      provide support for; and 3. the real chaos and trauma he survived in his
      own home which included neglect, sexual abuse, inappropriate sexual
      and emotional boundaries within his close family, personally witnessing
      consistent physical and emotional abuse, communication difficulties
      because of his ASD, and a lack of parental and structural support,
      Micah’s trial counsel could have presented a cohesive, detailed,
      sympathetic narrative of his background and history that could have
      swayed one juror to vote for life in prison.

ECF 29 at 68. He further states that “[i]t is a testament to the incompetence of trial

counsel that they chose to present a single mitigating symptom to the jury—and the

                                           79
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21          Page 97 of 200 PageID 619



symptom most seen as a ‘choice’ by jurors: drug addiction,” instead of investigating

and presenting “the vast evidence of underlying mitigating factors that Micah was

saddled with at birth and in childhood that caused that symptom.” Id. at 65.

      Brown’s claim is patently meritless. As stated, counsel presented fourteen

punishment phase witnesses, including family, friends, a counselor, law enforcement

officers and two experts. And, save for ASD, basically everything he claims was not

presented was in fact presented through Dr. Cunningham’s testimony, which lasted

nearly one full day and covered a full range of issues. Ultimately, Brown concedes

this fact after trying to argue at length that counsel had only one punishment theme

that was focused on drug use. Id. at 89 (“Counsel was on notice of the vast mitigation

evidence they could have pursued, as their own expert listed them for the jury.”)

(emphasis added); id. at 99 (“Morris Beene stated that Brown was no longer

depressed, anxious, or addicted [ ] whereas Cunningham’s testimony was that Brown

was struggling with lifelong adverse effects of childhood trauma and abuse.”)

(emphasis   added)    (citation   omitted);   id.   at   101–02   (claiming   the   State

mischaracterized Brown’s upbringing and stating “Cunningham identified numerous

aspects of family dysfunction in Brown’s childhood home,” followed by two passages

from Dr. Cunningham’s testimony) (emphasis added). At the very least, because

Brown raised this claim on state habeas review, 1 SHCR 47–78, and the state court

rejected it, 10 SHCR 5727–32, Brown cannot demonstrate that the state court’s denial

of his claim is objectively unreasonable.16


16    Brown has attached to his petition two reports from psychologists, Matthew Mendel
and John Matthew Fabian. ECF 29-2 & 29-3. These psychologists address Brown’s

                                          80
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21              Page 98 of 200 PageID 620



       A.     State court findings

       On state habeas review, the trial court entered the following findings of fact

regarding this claim:

       ●      In his first claim for relief, [Brown] contends that trial counsel
       was ineffective for failing to investigate and present mitigating evidence
       at the punishment phase of trial concerning his background and the fact
       that he suffers from ASD. Application at 26–52.

       ●      The trial court finds, based on the record, that despite the alleged
       difficulties in communication and Griffin’s testimony that she felt
       ineffective, counsel conducted a reasonable investigation into possible
       mitigation for [Brown’s] trial on punishment. In addition to counsel, the
       defense team included a fact-investigator, a mitigation specialist, and
       two forensic psychologists—one of whom testified concerning future
       dangerousness and the other of whom testified regarding mitigation.
       The Court finds that there was significant overlap in the guilt-innocence
       and mitigation investigation; and that the defense team interviewed
       more than eighty friends and family of [Brown] to ascertain information
       relevant to both the guilt-innocence and punishment phases of trial.
       See State’s Hearing Exhibit 24; 45. 9 EHRR 24–25, 118, 144.

       ●     The Court finds, based on the record, that Griffin’s assertion that
       she told Ferguson she thought [Brown] suffered from Asperger's
       Syndrome is not credible.

       ●      The Court finds, based on the record, that trial counsel’s strategy
       on punishment—to convince the jury that [Brown], when removed from
       the threat to take his children and the influence of drugs, would not be
       violent—was a reasonable, trial strategy. See Strickland [ ], 466 U.S.
       668 [ ].


purported mental and emotional problems. Id. It does not appear that Brown directly cites
to these reports in raising the instant claim, but he likely incorporates them. To the extent
he does, these reports are barred under Pinholster because the instant claim was adjudicated
on the merits, and Brown did not present them to the state court. In Pinholster, the Supreme
Court held that “review under § 2254(d)(1) is limited to the record that was before the state
court that adjudicated the claim on the merits.” 563 U.S. at 181 (emphasis added). Thus,
“evidence introduced in federal court has no bearing on § 2254(d)(1) review. If a claim has
been adjudicated on the merits by a state court, a federal habeas petitioner must overcome
the limitation of § 2254(d)(1) on the record that was before that state court.” Id. at 185.
Moreover, neither psychologist indicates that he was willing and available to testify at trial,
which precludes a finding of ineffectiveness based on their reports. See Section III, infra.

                                              81
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 99 of 200 PageID 621



      ●       Several lay witnesses testified that [Brown] has positive
      character traits, was remorseful and had changed for the better while in
      jail, was a model prisoner, and had committed no acts of violence while
      in jail. 45 RR 48–49, 55–61, 66–69; 46 RR 6–17, 33–37, 49–53, 58–65,
      69–73, 75–79, 88–94, 97–104, 111–14.

      ●     Dr. Lundberg-Love testified about the effects of drugs on brain
      chemistry, stating that [Brown] was abusing methamphetamine, which
      can cause a paranoid-like state and rendered [Brown] more impulsive
      and less likely to consider the consequences of his actions. She testified
      that with drugs removed from the picture, [Brown’s] brain can “heal”
      and there will be a low probability that he would commit future acts of
      violence. 46 RR 119–72.

      ●      The second expert Dr. Cunningham testified regarding
      mitigation, addressing [Brown’s] background, genetic predisposition,
      neurodevelopmental problems, family dysfunction, sexual abuse,
      corruptive community factors, and drug abuse. He explained that
      [Brown’s] actions started with a shaky foundation, and when all the
      other negative elements were thrown into the mix, his life spiraled out
      of control, culminating in the murder. Dr. Cunningham also explained
      why he believed [Brown] would pose a very low risk to commit acts of
      violence in prison; specifically, [Brown’s] age, education, lack of violent
      history, contact with family, structure of the prison environment, lack
      of access to drugs, and treatment for mental problems would place him
      at low risk. 47 RR 24–146.

      ●      The Court finds that affidavits submitted by [Brown] in his
      petition from Cory Brown, Edward Brown, Jim Crofford, Lois Crofford,
      Taylor Harmon, Brian Humble, Amberly Lago, Brenda Sims, and Audra
      Waddle are inadmissible hearsay for purposes of these habeas
      proceedings. Tex. R. Evid. 801(d); 802. Although designated by [Brown]
      as potential witnesses to testify at the evidentiary hearing, [Brown] did
      not offer any testimony from these witnesses.

      ●      The Court finds, based on the record, that counsel is not deficient
      because trial counsel presented a thorough case in mitigation, including
      the testimony of a competent forensic psychologist and several family
      members to testify regarding [Brown’s] background and the
      circumstances of the offense, and [Brown] merely complains that
      counsel ought to have done more. Ward v. Stephens, 777 F.3d 250, 265
      (5th Cir. 2015) (“[P]erhaps [Applicant’s] trial counsel could have
      investigated more, hired different experts, or presented more mitigating
      witnesses. But as we have said previously, courts ‘must be particularly

                                          82
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21       Page 100 of 200 PageID 622



      wary of arguments that essentially come down to a matter of degrees.
      Did counsel investigate enough? Did counsel present enough mitigating
      evidence? Those questions are even less susceptible to judicial second
      guessing.’” (quoting Skinner v. Quarterman, 576 F.3d 214, 220 (5th Cir.
      2009) (quoting Dowthitt v. Johnson, 230 F.3d 733, 743 (5th Cir. 2000)).

      ●      The Court finds, based on the record, that trial counsel was not
      deficient for, and [Brown] was not harmed by, the failure to present
      additional mitigation evidence because the alleged unpresented,
      mitigation evidence concerning [Brown’s] family history, family
      dysfunction, relationships, drug abuse, and other difficulties is largely
      cumulative of evidence presented during trial. See Wong v. Belmontes,
      558 U.S. 15, 22 (2009) (defendant not prejudiced by counsel’s failure to
      present mitigating evidence where “[s]ome of the evidence was merely
      cumulative of the humanizing evidence [counsel] actually presented;
      adding it to what was already there would have made little difference”);
      Ex parte Martinez, 195 S.W.3d 713, 731 (Tex. Crim. App. 2006) (“since
      the jury was privy to some of the severe abuse Applicant suffered during
      his childhood, there is not a reasonable probability that the unadmitted
      alleged mitigating evidence would have tipped the scale in Applicant’s
      favor”); Ex parte Woods, 176 S.W.3d 224, 227 (Tex. Crim. App. 2005)
      (counsel not ineffective for failing to present mitigating evidence where
      much of the mitigating evidence Applicant now claims his attorneys
      should have presented through his friends and family was presented by
      his expert); Ex parte Sheppard, [No. WR-78,132-01], 2013 WL 5568434,
      *2 (Tex. Crim. App. Oct. 9, 2013) (“[T]he record shows that the testimony
      the trial court faults counsel for not developing through Robinson,
      Davenport, and Smith was actually before the jury through the
      testimony and report of Birdwell, Dr. Ray, and others. A decision not to
      present cumulative testimony does not constitute ineffective
      assistance.”) (unpublished).

      ●      The Court finds that the fact that Dr. Mesibov reached a different
      diagnosis than the one reached by trial expert, Dr. Cunningham, does
      not render trial counsel deficient. See Turner v. Epps, 412 [F. App’x]
      696, 704 (5th Cir. 2011) (“While counsel cannot completely abdicate a
      responsibility to conduct a pre-trial investigation simply by hiring an
      expert, counsel should be able to rely on that expert to alert counsel to
      additional needed information of other possible routes of
      investigation.”); see also Smith v. Cockrell, 311 F.3d 661, 676–77 (5th
      Cir. 2002), overruled on other grounds by Tennard v. Dretke, 542 U.S.
      274 (2004) (“Counsel should be permitted to rely upon the objectively
      reasonable evaluations and opinions of expert witnesses without
      worrying that a reviewing court will substitute its own judgment, with

                                         83
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 101 of 200 PageID 623



      the inevitable hindsight that a bad outcome creates, and rule that his
      performance was substandard for doing so.”).

      ●      The Court finds, based on the record, that trial counsel is not
      deficient for failing to present evidence that [Brown] may suffer from
      ASD during the punishment phase of trial because they hired [a]
      qualified and competent forensic psychologist to determine, among other
      things, whether [Brown] suffered from any neurodevelopmental issues
      and that expert diagnosed [Brown] with ADHD. 47 RR 43–44, 88–93;
      See Ex parte Flores, 387 S.W.3d 626, 636–38 (Tex. Crim. App. 2012)
      (refusing to find counsel deficient because “after an investigation into
      the facts, counsel determined that expert assistance was necessary, so
      he retained a well-known, highly qualified/local expert with whom he
      had worked before and who he knew testified well in front of a jury,” and
      because “the proper focus is on counsel’s investigation, not counsel’s
      choice of a specific expert”); see also Ex parte Soffar, [Nos. WR-29,980-
      03, WR-29,980-04,] 2012 WL 4713562, *11 (Tex. Crim. App. Oct. 3, 2012)
      (“At some point, finite time and judicial resources dictate that not every
      expert on every subject can be consulted or retained, even for a capital-
      murder case.”) (Cochran, J., concurring) (unpublished); Hoffman v.
      Cain, 752 F.3d 430, 443–44 (5th Cir. [2014]) (“As our sister circuit has
      recognized, there is no ‘per se rule that trial counsel is ineffective at
      mitigation unless a particular type of expert is retained.’”).
      .
      ●      The Court finds, based on the record, that trial counsel is not
      deficient for failing to present evidence that [Brown] may suffer from
      ASD during the punishment phase of trial because counsel hired a
      qualified and competent forensic psychologist who addressed mitigation
      themes similar to those [Brown] claims should have been addressed by
      an ASD expert, but in the context of a different disorder. See Coble [ ],
      496 F.3d [at] 441–42 [ ] (“At most, Coble is challenging the strategy
      employed by trial counsel, arguing that witnesses should have been
      better prepared and that more witnesses should have been proffered.
      Coble’s challenge is measurably distinct from the failure to investigate
      social history in Wiggins.”); see also Teixeira v. State, 89 S.W.3d 190, 193
      (Tex. App.—Texarkana 2002[, pet. ref’d]) (“That another attorney,
      including appellant’s counsel on appeal, might have pursued a different
      course of action does not necessarily indicate ineffective assistance.”).

      ●      The Court finds credible trial counsel’s testimony at the
      evidentiary hearing regarding the fact that they would not likely have
      highlighted the fact that [Brown] may suffer from ASD during the
      punishment phase of trial because it was as likely to harm [Brown’s]
      defense as help it.

                                          84
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21        Page 102 of 200 PageID 624



       ●       The Court finds, based on the record, that trial counsel was not
       deficient for, and [Brown] was not harmed by, the failure to present
       evidence that [Brown] may suffer from ASD because highlighting
       evidence of a brain disorder could have severely undermined counsel’s
       reasonable punishment strategy of attempting to convince the jury that
       [Brown] was a non-violent person who, removed from drugs and the
       manipulative influence of his ex-wife, would not constitute a continuing
       threat to society. See Martinez v. Dretke, 404 F.3d 878, 890 (5th Cir.
       2005) (“The introduction of evidence that Martinez suffered from organic
       (i.e., permanent) brain damage, which is associated with poor impulse
       control and a violent propensity, would have substantiated the [S]tate’s
       evidence and increased the likelihood of a future dangerousness
       finding.”).

       ●      The Court finds, based on the record, that trial counsel is not
       deficient for, and [Brown] was not harmed by, the alleged failure to
       investigate, discover, and present evidence that [Brown] suffers from
       ASD because [Brown] has not established as a matter of fact, that this
       is the case. The Court finds, based on the review of the records that,
       while the possibility exists that [Brown] suffers from ASD, [Brown] fails
       to establish this as a matter of fact because 1) [Autism Diagnostic
       Observation Schedule (ADOS)] results obtained by Dr. Mesibov barely
       place [Brown] on the spectrum; 2) Dr. Mesibov destroyed the raw data
       supporting the test score for the ADOS prior to the hearing and could
       not produce it for inspection or cross-examination; 3) Dr. Mesibov could
       not recall the specifics supporting the scores recorded on the ADOS;
       4) Dr. Mesibov testified that it was unusual for a person who suffered
       from ASD to do many of [the] thing[s] that [Brown] clearly did and
       achieved (e.g.[,] obtaining excellent grades in school, attending college,
       obtaining employment and owning his own business, being a class
       clown, being married, and enjoying fiction); 6) Dr. Mesibov disregarded
       and did not account for factors and evidence inconsistent with his
       diagnosis; 7) Dr. Mesibov did not engage in differential diagnosis to
       determine whether his symptoms were attributable to another cause;
       and 8) post-conviction accounts by friends and family members to
       Dr. Mesibov differed from those given to the defense team at trial as
       evidenced by trial counsel’s testimony and the social history report of
       Maureen Griffin, see State’s Hearing Exhibit 45. [See also 14 SHCR
       5707–15 (findings of fact pertaining to Dr. Mesibov’s full testimony].

 14 SHCR 5727–32. The trial court concluded that Brown failed to satisfy his burden

 under Strickland of showing that trial counsel were ineffective. 14 SHCR 5754–55.



                                          85
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21          Page 103 of 200 PageID 625



 The CCA held: “[Brown] has not shown that counsels’ representation fell below an

 objective standard of reasonableness under prevailing professional norms; nor has he

 shown that there is a reasonable probability that, but for counsels’ actions, the result

 of the trial or appellate proceedings would have been different.” Ex parte Brown,

 2019 WL 4317041, at *1. This decision is not objectively unreasonable.

       B.     Trial counsel were not ineffective.

       The standard for assessing ineffective assistance of counsel was addressed in

 the prior section. But regarding errors at the sentencing phase of a death-penalty

 trial, the relevant prejudice inquiry is “whether there is a reasonable probability, that

 absent the errors, the sentencer [ ] would have concluded the balance of aggravating

 and mitigating circumstances did not warrant death.” Strickland, 466 U.S. at 695;

 Wiggins, 539 U.S. at 534); see also Neal, 286 F.3d at 241 (“Stated to the point: Is this

 additional mitigating evidence so compelling that there is a reasonable probability at

 least one juror could reasonably have determined that, because of Neal’s reduced

 moral culpability, death was not an appropriate sentence?”) (footnote omitted).

       Further, relief is not warranted even if this Court believes Brown has satisfied

 Strickland. Instead, given the state court’s rejection of this claim, Brown is entitled

 to relief only if this Court concludes that the state court’s determination that Brown

 did not satisfy Strickland is objectively unreasonable under § 2254(d).         Richter,

 562 U.S. at 101. Thus, under the AEDPA, a federal court’s review of a state court’s

 resolution of an IATC claim is “doubly deferential.” Pinholster, 563 U.S. at 190.




                                            86
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21        Page 104 of 200 PageID 626



              1.    Counsel were not deficient.

                    a.     The mitigation case was extremely thorough.

       Trial counsel presented a thorough case in mitigation, calling fourteen

 witnesses, including two experts. As shown in the Statement of Facts, supra, the lay

 witnesses testified that Brown has positive character traits, was remorseful and had

 changed for the better while in jail, was a model prisoner, and had committed no acts

 of violence while in jail. Brown’s family acknowledged that he was, however, abusing

 drugs, and that became a prominent defense theme. Dr. Lundberg-Love testified

 about the effects of drugs on brain chemistry. Specifically, she stated that Brown was

 abusing methamphetamine, which can cause a paranoid-like state and rendered

 Brown more impulsive and less likely to consider the consequences of his actions.

 With drugs removed from the picture, Brown’s brain can “heal” and there would be a

 low probability that he would commit future acts of violence. 46 RR 149–55, 171–72.

       Dr. Cunningham’s testimony delved into a host of topics covering Brown’s

 entire background and included a PowerPoint presentation.           47 RR 28.      He

 interviewed Brown for six hours, many other persons, and reviewed numerous

 documents, as addressed above.      See 47 RR 25–27. Dr. Cunningham’s lengthy

 testimony addressed genetic predisposition, neurodevelopmental problems, family

 dysfunction, sexual abuse, corruptive community factors, and drug abuse.          He

 explained that Brown’s actions started with a shaky family foundation, and he

 discussed about a dozen family members. Dr Cunningham stated:

       There are eight factors under family and parenting. [1.] The divorce of
       his parents. [2.] The chronic marital dysfunction of the marriage of his

                                          87
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 105 of 200 PageID 627



       mother and stepfather, Chuck. [3.] The observation of Chuck’s
       emotional abuse of Brenda, his mother. [4.] Observation of Chuck’s
       physical and emotional abuse of Corey, the older brother. [5.] The sexual
       abuse of Amberly by Chuck. [6.] The sexual abuse of Micah by his
       stepbrother, Nathan.        [7.] The abandonment by Chuck and
       disillusionment of Chuck as his sexual abuse of Amberly is discovered
       and he precipitously leaves the family as Micah is in the process of
       graduating from high school, about a week before. [8.] And then there’s
       the corruptive influence of Corey, the older brother, who is giving alcohol
       to Micah from about the time Micah is 13 years old.

 47 RR 44–45. He also identified corruptive community factors that contributed to

 Brown’s behavior, including “teen peer harassment [and] alcohol and drug abusing

 peers.” 47 RR 45. He then went through Brown’s family tree via the PowerPoint

 slides, 47 RR 63–64, and proceeded to address family members individually while

 referencing the slides. 47 RR 71–88. He testified about individual family members

 who had a predisposition to alcohol and drugs, including Brown’s paternal

 grandmother and father, 47 RR 72–74; individual family members and their

 predisposition to mood disorders, emotional problems, and other negative behaviors,

 particularly Brown’s father Biff, 47 RR 76–82; and hereditary pre-disposition to

 personality pathology, or forming pathological relationships that are across

 marriages, including Chuck’s poor relationship with Brenda, Chuck’s abuse toward

 others in the family, and Brown being sexually abused by his step-brother Nathan,

 47 RR 84–87. Dr. Cunningham opined: “The saturation of very troubled marital

 relationships in this family system is high. . . . This is not a family system that you

 would expect to have functional healthy long term relationships with persons that

 are sober.” 47 RR 87.




                                           88
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21       Page 106 of 200 PageID 628



       Dr. Cunningham then addressed neurodevelopmental factors pertaining to

 Brown. School records and history demonstrated his inability to focus, impulsivity,

 and social immaturity, which are expressions of ADHD. 47 RR 88–89. Kids with

 ADHD are more prone to conduct problems and other mental health issues, and

 Brown’s Green Oaks hospital records show a panic disorder apart from substance

 abuse, anxiety, depression, and a mood disorder, all of which might lead Brown to

 self-medicate. Moreover, his social competence across his childhood and adulthood

 was lower. 47 RR 90–91. Dr. Cunningham asserted that as a person like Brown has

 “symptoms along this continuum, that has significant implications for their

 involvement in substance abuse. And now that interaction of impulsivity and

 substance abuse creates a significant risk of carrying them into prison.” 47 RR 93.

 He also said these types of problems are found much more commonly among the

 criminal population. 47 RR 90–93.

       Dr. Cunningham addressed the fact that Brown was dealing with all of the

 above problems, and then he experienced sexual abuse from his step-brother. “So

 we’ve got a kid who ends up developmentally delayed in his growth, he’s small, his

 world is out of control. Now the person that he would otherwise trust significantly,

 his brother, is sexually abusing him in this household.”            47 RR 94–95.

 Dr. Cunningham said research shows sexual abuse is equally if not more damaging

 to men than/as women. 47 RR 95. It leads to traumatic sexualization, betrayal, and

 powerlessness. Thus, when Brown felt betrayed by Ray and powerless because he

 felt she was manipulating his feelings, this had roots in his sexual abuse, out-of-



                                         89
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21        Page 107 of 200 PageID 629



 control family system, and bullying by peers. 47 RR 96. Adding drugs to these

 existing vulnerabilities “makes you much more suspicious and paranoid and activates

 you to react in an aggressive fashion.” 47 RR 97.

       Dr. Cunningham then addressed the concept of “the bridge,” which was his

 way of conceptualizing Brown’s life. “Now, as we think about Micah’s bridge, the

 span is fundamentally weakened by genetic predispositions to substance abuse and

 personality disturbance and mood disorder, to ADHD symptoms, delayed growth and

 development and chronic immaturity. That’s kind of what we start out with.” 47 RR

 97–98. Dr. Cunningham then added the following detailed explanation:

       Alcoholism and immaturity of the father, the chronic marital conflict
       that’s experienced between Brenda and Chuck, whereas mom is being
       recurrently and verbally abused, and where his brother is being
       physically and verbally abused as well. . . . [Brown] experiences sexual
       abuse, which is a significant additional weight on this system. And then
       in early adolescence, you see drug and alcohol abuse that’s increasingly
       a coping mechanism. Now, as we think about his support, it’s got dotted
       lines because it’s not a very substantial support. It’s not a very
       functional way to cope. He’s harassed by his peers in high school. You
       know, by then, he is, in fact, displaying indications of being alcohol
       dependent. That drug addiction is an additional weight on this system
       in terms of increasing the likelihood of it failing. So he has a marriage
       with Doc and that’s an important source of support to this and he has
       children. And those are things that help hold up this structure. Now,
       of course, as his drug addiction goes, his marriage understandably
       begins to come apart and has taken off. And then as we add meth in the
       final two months before this offense, that’s a very significant additional
       weight and the meth is also eroding at the structure of the concrete as
       it derails the logical integration of thought as associated with sleep
       deprivation, unhinges emotion so they don’t have the same control,
       promotes paranoia and suspiciousness and over-reaction and that kind
       of thing. And then he’s getting mixed signals or what he interprets as
       mixed signals about the marital relationship. And then he’s choked out
       by Tracy, which he takes as being a significant humiliation in front of
       his children. And remember, his interpretation of that [is] being affected



                                          90
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21       Page 108 of 200 PageID 630



       by the meth abuse that he’s on and it’s promoting of suspicion and
       paranoia. And then Doc drives by and this system collapses.

 47 RR 98–100. Dr. Cunningham explained why these factors would cause Brown to

 “snap.” 47 RR 100.

       Finally, Dr. Cunningham went through an extremely detailed violence risk

 assessment of Brown premised on research and studies conducted on the issue.

 47 RR 100–33. He concluded that there was a very low likelihood that Brown would

 commit a serious act of violence in prison. 47 RR 133–34. In sum, Dr. Cunningham’s

 analysis and testimony regarding Brown and his family was about as thorough as an

 expert’s could be.

       Nonetheless, Brown turns a blind eye to this evidence and renders numerous

 baseless assertions. For example, Brown discusses his entire history leading up to

 the murder, DE 29 at 68–77, which basically mirrors Dr. Cunningham’s discussion of

 the same, 47 RR 44–100, and then claims that counsel “told the jury there was only

 one mitigator in this case – Micah’s drug abuse,” without laying “the groundwork for

 why drugs were an attempt to self-medicate.” DE 29 at 77. He asserts:

       If Micah’s background and character, given the vast amount of
       mitigating evidence, would have been presented to the jury with expert
       and lay witness assistance so jurors could have made an informed,
       individualized sentencing determination, there is a reasonable
       likelihood at least one juror would have voted for life. That counsel
       presented none of this renders Brown’s sentence unreliable and merits
       relief.

 Id. (emphasis added); see also id. at 78–79 (“Because counsel erred by failing to

 conduct an adequate investigation, failed to have Brown evaluated by appropriate

 experts, failed to identify lifelong trauma and neurodevelopmental disorders, failed

                                         91
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21            Page 109 of 200 PageID 631



 to spend enough time with Brown to realize he should not testify at trial . . . and failed

 to adopt an informed, supportable (and morally sound) defense, the State was able to

 use all of these errors against Brown in seeking a sentence of death.”); id. at 79 (“The

 jury heard almost no reason from Brown’s counsel why Brown’s character and

 background necessitated a life sentence in this case.”); id. at 81 (“[Counsel’s] failures

 include the wholesale failure to investigate Brown’s social history, lifelong

 neurodevelopmental disorders, family dynamics, absence of support of parental

 figures, childhood sexual abuse, self-medication via drug and alcohol abuse,

 suicidality, and PTSD from the shooting itself.”); id. at 90 (“Counsel presented no

 witnesses to speak to Brown’s struggles, his family dysfunction and resulting neglect

 and abandonment, or how he tried to self-medicate and failed because his underlying

 mental illness, abuse, and trauma, including undiagnosed neurodevelopmental

 disorders, were never addressed.”).

        One of the more egregious assertions is the following: “As the experts never

 evaluated Brown themselves, they were left speaking about drugs in the abstract, or

 reciting a litany of traumas and how they statistically affected a person, without ever

 being able to explain to the jury how these things affected Brown himself.” Id. at 80

 (emphasis added).17 But Drs. Lundberg-Love and Cunningham interviewed Brown

 for four and six hours, respectively, with Dr. Cunningham concluding that Brown has



 17     Brown also claims that Dr. Cunningham “only briefly touched on” Brown’s family
 history. ECF 29 at 101. As shown, Dr. Cunningham’s testimony about Brown’s family
 history was done via a PowerPoint presentation and consisted of roughly seventeen pages of
 the record. 47 RR 71–88. The trial court recessed for lunch before this presentation because
 the defense knew it would take some time. 47 RR 64–65.

                                             92
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 110 of 200 PageID 632



 ADHD and other neurodevelopmental issues. Apparently, Brown does not consider

 lengthy interviews where a defendant is clearly being evaluated to be actual

 “evaluations.”

        Nevertheless, Brown then refutes the above allegations with the following:

        Cunningham spoke about how survivors of childhood sexual abuse are
        deeply damaged by that abuse, and the adverse effects are lifelong. . . .
        Cunningham succinctly explained how the echoes of Brown’s trauma,
        not his intentional or knowing retaliation or obstruction of police
        officers, was motivating Brown to lash against someone with whom he
        had an intensely personal relationship.

 Id. at 94; see also id. at 89, 99 (recognizing that “Cunningham testified to the large

 amount of violence and family dysfunction in Brown’s home growing up, Brown’s

 chronic psychosocial immaturity, and the severe effects that childhood sexual abuse

 continue to have on adult behavior”), 102 (“Cunningham identified numerous aspects

 of family dysfunction in Brown’s childhood home.”). Thus, Brown claims none of this

 evidence was presented and then ultimately concedes that Dr. Cunningham

 addressed these matters. As a result, his claims are groundless and refuted by what

 in fact transpired at trial.

        Brown also claims that his background and family history did not come from

 lay witnesses, and for that reason counsel were ineffective. Id. at 80, 84, 96–98. The

 problem with that claim is obvious: counsel’s investigators and Dr. Cunningham

 interviewed all of these same people, and what they stated came out via

 Dr. Cunningham’s testimony. There is no precedent mandating that counsel must

 present evidence of family background and dysfunction from those within the family.

 Essentially, Brown is complaining about counsel’s failure to present evidence that

                                           93
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21          Page 111 of 200 PageID 633



 duplicates Dr. Cunningham’s testimony. But, as shown, counsel is not ineffective for

 failing to present cumulative evidence. Wong, 558 U.S. at 22; Sheppard v. Davis,

 967 F.3d 458, 468–69 (5th Cir. 2020) (deferring to state court’s determination that

 trial counsel was not ineffective for not presenting additional mitigating evidence

 that would have been cumulative and stating that had other family members testified

 about evidence that was contained in records and reports, this “would have added few

 details to this already woeful story”), cert. filed Jan. 5, 2021 (No. 20-6786); Gonzales

 v. Stephens, 606 F. App’x 767, 772 (5th Cir. 2015) (holding counsel not ineffective for

 failing to present duplicative evidence where counsel “obtained the services of a

 mitigation specialist, an investigator, a neuropsychologist, and a prison expert” who

 conducted numerous interviews with petitioner and his family, “performed

 psychological evaluations, and reviewed substantial records, such as school,

 probation, police, and jail records,” and “[t]he evidence that [petitioner] suffered

 emotional, physical, and sexual abuse, as well as that his mother drank alcohol and

 used drugs while pregnant with him, was extensively presented to the jury by both

 lay and expert witnesses”) (unpublished); Newbury v. Stephens, 756 F.3d 850, 873

 (5th Cir. 2014) (where counsel “presented six witnesses to testify about [petitioner’s]

 family, medical, and educational history” and         because the jury “heard about

 [petitioner’s] traumatic childhood” which included neglect and abuse, counsel were

 not ineffective for not presenting evidence that may have provided more details but

 “is of the same genre as that presented to the jury at trial”).




                                            94
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21          Page 112 of 200 PageID 634



                     b.     Counsel’s failure to present evidence of ASD
                            does not amount to ineffectiveness.

       The only true difference between what trial counsel did and what Brown claims

 counsel should have done is presentation of the alleged ASD. ECF 29 at 67–68, 82,

 88–90, 93, 103–06. Brown’s contention is that this syndrome could have explained

 his flat affect and lack of emotion on the Channel 11 video and in his trial testimony,

 and in general explained his troubles communicating and understanding his

 emotions. Id. Brown claims this should have been done to show why he appeared to

 lack remorse on the video and during his testimony, pointing to Dr. Mesibov’s hearing

 testimony. Id. at 81–82, 103–06. But this argument fails for several reasons.

       First, as discussed in the prior section, this is a road counsel were hesitant to

 go down. Both Wilkinson and Ferguson testified their reluctance to present this type

 of evidence for fear that the jury would consider it aggravating. 10 EHRR 29–30, 42–

 43, 267–68; id. at 268 (Ferguson stating: “I don’t know if slapping an autism label on

 him would do more harm than good from the standpoint of the State saying, well, you

 can’t fix him, he's deadly, you’ve got to execute him.”). Moreover, as will be discussed

 below, trial counsel’s primary strategy at punishment was clear: to demonstrate that

 Brown was essentially a non-violent person who, in fact, had displayed helpful and

 positive behaviors when healthy. However, when Brown started taking drugs, in

 particular methamphetamine, his life spiraled out of control and in a moment of

 impulsivity, he “lost it” and killed his ex-wife. Counsel emphasized this theme during

 final argument stating that, according to the experts, Brown is calm when he is not

 on drugs, and that after the crime, as the drugs wore off, he turned himself in to police

                                            95
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 113 of 200 PageID 635



 without resisting arrest and has not committed an act of violence since. 48 RR 40–

 41, 43–47. Therefore, because Brown would not have access to drugs in prison, he

 would pose a very low risk to commit future acts of violence. Adding in a brain

 disorder to try to explain Brown’s behavior would have undermined this strategy.

 For example, in his state habeas application, Brown stated:

       [E]vidence that Brown has a biological brain disorder causing
       significant impairments over which he can exercise little to no conscious
       control is mitigating by nature; [ ] evidence that Brown’s deficits
       impacted his terrible, impulsive decision to shoot Ray would have
       buttressed trial counsel’s theory that Brown was in a downward spiral
       culminating in murder by providing the jury with an explanation for
       how Brown got to a breaking point and why he broke.

 1 SHCR 49 (emphases added); see also id. at 39 (“[T]hreats by someone with ASD,

 like Brown, should have been taken very seriously and not roundly dismissed as the

 State advocated.”); see also ECF 29 at 44. If, as counsel feared, Brown has a disorder

 over which he has no control, then prison would make little difference in terms of his

 propensity for violence. At the very least, the prosecution surely would have made

 this argument to the jury, likely crippling the defense’s theory.

       In Druery v. Thaler, the Fifth Circuit rejected a similar claim, holding:

       As the state court found, “[p]resentation of some type of brain injury
       could indicate that [petitioner’s] violent behavior was of a permanent
       nature not induced by drug use, suggesting he could be a future threat
       to those in prison.” Such evidence, according to the court, would be
       “double-edged mitigation evidence,” since it could undermine [defense
       counsel’s] theory that once separated from drugs, petitioner would no
       longer be a continuing threat to those in prison. Or, as the State argued,
       “expert testimony suggesting that [petitioner’s] condition was
       permanent would have eviscerated counsel’s defensive theory.”




                                           96
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 114 of 200 PageID 636



 647 F.3d at 541–42 (emphasis added); see also Martinez, 404 F.3d at 890 (“The

 introduction of evidence that Martinez suffered from organic (i.e., permanent) brain

 damage, which is associated with poor impulse control and a violent propensity,

 would have substantiated the state’s evidence and increased the likelihood of a future

 dangerousness finding.”).

       Second, counsel had an expert in the field—Dr. Cunningham. Dr. Cunningham

 may not have conducted psychological testing, but as discussed previously, he could

 have if he deemed it necessary. At any rate, he assessed Brown for six hours and

 reviewed all the relevant evidence, including the television interview. 47 RR 26. As

 shown, he found Brown suffered from a number of psychological problems including

 ADHD, and according to Dr. Mesibov, ADHD and ASD overlap. 7 EHRR 212–13. As

 shown by the state court findings, Dr. Mesibov also found that Brown was barely on

 the autism spectrum. If that is the case, then adding ASD to the mix would be largely

 cumulative. Regardless, Dr. Cunningham did precisely what Brown claims was not

 done and did not determine Brown had ASD. That another expert latched on to ASD

 is of no moment because courts have routinely rejected arguments that come down to

 a choice between experts. In Gonzales v. Stephens, the Fifth Circuit rejected a claim

 that trial counsel was ineffective for failing to secure an abuse expert because counsel

 hired an expert who thoroughly addressed the issue and, as Ferguson stated here,

 12 EHRR 23–24, tied everything together.        606 F. App’x at 773–74 (“Dr. Milam

 testified that many, if not all, of these issues were connected with [petitioner’s]

 mother’s use of drugs while pregnant, his severely neglected childhood, and the



                                           97
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21          Page 115 of 200 PageID 637



 pervasive emotional, physical, and sexual abuse he suffered throughout his

 childhood. Beyond Dr. Milam’s extensive testimony, additional testimony by an

 abuse expert would most likely have been cumulative, and [petitioner] does not show

 otherwise.”). The Fifth Circuit has also consistently rejected claims premised on trial

 counsel’s alleged failure to call a particular expert. Reed, 739 F.3d at 775; Hoffman,

 752 F.3d at 443–44; see also Dowthitt, 230 F.3d at 748 (“trial counsel was not deficient

 by not canvassing the field to find a more favorable defense expert”).

       Third, Brown is arguing not that counsel failed to investigate and present

 mitigating evidence, but that counsel did not present enough evidence to his liking.

 As the state court found, arguments that come down to a matter of degrees, i.e.,

 whether counsel presented enough mitigating evidence, “are even less susceptible to

 judicial second-guessing.” 14 SHCR 5729 (quoting Ward, 777 F.3d at 265); see also

 Trottie, 720 F.3d at 248 (“[A]lthough the jury may not have had all of the facts that

 Trottie now wishes it had, Trottie’s counsel did offer meaningful information

 regarding Trottie’s childhood and how it may have impacted Trottie’s decisions on the

 day of the incident.”). The state court’s rejection of this claim is not unreasonable.

                     c.     Trial counsel’s punishment strategy was sound.

       As discussed above, Brown’s claim that counsel had a strategy of focusing only

 on Brown’s drug use, see ECF 29 at 65, 80, is refuted by the record. Brown takes a

 theme counsel addressed at the habeas evidentiary hearing and reduces it to a

 simplistic phrase. But the hearing record refutes this argument.




                                           98
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21          Page 116 of 200 PageID 638



        Wilkinson testified that given the damning evidence of the Channel 11 video,

 the defense tried to focus more on getting a favorable outcome at punishment.

 10 EHRR 171. He explained:

        Micah Brown looked like a crazy person on that video that he gave to
        Channel 11. And we knew the Jury was going to see that. Our whole
        strategy was, at trial, Micah had put on weight; he had, I think, cut his
        hair; he was very calm. We put on testimony, if I remember, from the
        jailers, that he was a perfect inmate. And our whole approach was, that
        was the old Micah, this is the new Micah; you can predict future danger
        by their activities and their behavior in jail. And that's what we were
        trying to impress upon the jury was that, while he was on the drugs, he
        did these things. Since he was off of them for several years, model
        prisoner, he was going to do great in prison if they were to give him life.

 9 EHRR 116; see also 9 EHRR 124; 10 EHRR 76. Wilkinson believed that the evidence

 showed Brown was well-behaved in jail, and this was the focus of the defense at

 punishment. 10 EHRR 181; see also 9 EHRR 124 (“Our defense was he was on drugs

 and whatever caused him to have this problem, he exploded, whether it was because

 he was suicidal, whether it was because of whatever, that that jury knew that lady

 pushed his buttons and because of drugs and whatever reason, he exploded and killed

 her. And since then, being off the drugs, in the jail, he was a model prisoner and

 therefore not a future danger.”); 10 EHRR 181 (“And the record was Micah was a

 perfect inmate. And our whole goal was to show the jury, I don’t care what he did

 before, I don’t care whether it was drugs, alcohol, depression, retaliation, he was the

 perfect poster boy for getting life, not death.”).

        Ferguson’s testimony largely echoed Wilkinson’s.        She explained that the

 defense’s theory was to:




                                             99
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21            Page 117 of 200 PageID 639



        show the jury that [Brown] was not a dangerous person, that it was the
        convergence of an evil (descriptive sound) pushing his buttons and
        denying him his kids, and then the fact that in the midst of all of that,
        he was impaired by chronic meth, cocaine, alcohol use, such that, I think
        as Dr. Love titled it, your reflective versus reactive—the lower level that
        says do something takes—hijacks the brain, and the upper level that
        would say, whoa, wait a minute, this is not a good idea, just doesn’t—it’s
        like mashing the accelerator with no break. And ...it was my intent to
        show the jury, in effect, that if you take [Brown] away from drugs and
        take him away from a situation where you know he’s being deprived of
        his kids by someone who is basically trying to push his buttons, that
        there’s not a thing in the world dangerous about him, that he is—he’s
        just a nice, normal guy that got screwed up on drugs and then had the
        grave misfortune to get hooked up with that hellion.

 10 EHRR 262–63; see also 12 EHRR 21–22 (“We talked about the theory that we had

 developed that was there was really nothing wrong with Micah once -- in terms of

 being a killer, if you got him away from the drugs and you got him away from Doc,

 because he was a model prisoner, he was a good kid, and no significant history of

 violence.”). Ferguson testified that to counter the State’s typical attempts to argue

 that voluntary drug use was not an excuse, counsel sought to show the jury that

 regardless of whether Brown made a bad decision to use drugs, by virtue of

 biochemistry, Brown was limited in his ability to make certain choices regarding drug

 use, 10 EHRR 263–64; that Brown was at a greater risk of drug use because of his

 past, 10 EHRR 264; and that there were factors in Brown’s past that predisposed him

 to drug use and mitigated against it, including the sexual abuse, id.18 As shown,


 18     The Director notes that there is a distinction between arguing that Brown lacked
 control over his drug use and arguing that Brown has a mental disorder like ASD that leads
 to lack of impulse control and potentially violence. First, the defense stated that drug use
 factored into Brown’s behavior but was not the sole cause of it. Second, and more
 importantly, drug use can be mitigated because Brown would not have access to drugs in
 prison. But if Brown has ASD or a related disorder causing a lack of impulse control, he
 would carry that with him into prison, such that it is less likely his behavior could be

                                             100
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21          Page 118 of 200 PageID 640



 these were themes Dr. Cunningham addressed in his testimony.             Ferguson also

 wanted Dr. Lundberg-Love as a witness because she was an expert on the effects of

 drug use on the brain. Because their investigation showed Brown had a drug history

 and was on a drug “binge” prior to the offense, “as a psychopharmacological expert, I

 wanted someone to be able to explain the effect of drugs on the brain’s ability to make

 decisions, on -- that it would also explain potentially why he looked so awful in that

 interview.”   12 EHRR 36.      Dr. Lundberg-Love testified that drug use, such as

 methamphetamine, makes one more impulsive, aggressive, more likely to engage in

 inappropriate behavior, and less likely to perceive the consequences of one’s actions.

 46 RR 152–54, 157–58. Once the drug is removed, the brain can begin to heal giving

 the person more time for reflection. 46 RR 154–55. Therefore, if Brown is in a

 controlled environment without access to the “fuel” of drugs, there is a lower

 probability he will be violent. 46 RR 171–72.

       Contrary to Brown’s argument, the punishment strategy was not to show

 Brown committed murder only because he was taking drugs. Brown’s drug use was

 a part of it because it was something the defense could not avoid.                 Even

 Dr. Cunningham was forced to address at some length how Brown’s drug use factored

 into his behavior. But the case on punishment was (1) Brown had no previous violent

 history; (2) his history since the murder was one of non-violence and good behavior in

 jail; (3) drug use did contribute to his behavior, but his predisposition to use drugs is

 related to numerous genetic, familial, developmental, mental, and emotional factors;


 controlled. This is one reason why mental-health disorders of this nature are routinely
 considered double-edged, as Ferguson mentioned.

                                           101
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21           Page 119 of 200 PageID 641



 (4) he would not have access to drugs in prison and, thus, would lack the “fuel” that

 could contribute to violence; and (5) he would perform well in a prison setting. Brown

 disputes counsel’s actions, for instance by arguing that counsel failed to offer “a

 competing narrative explaining why Brown was self-medicating with drugs” that left

 “unchallenged” the State’s narrative of Brown’s drug use as a choice. ECF 29 at 84.

 But the trial strategy was more than reasonable given counsel’s investigation and the

 circumstances of the case. Indeed, the defense explained at length why all the facts

 and circumstances of Brown’s life and the events leading up to the crime were

 mitigating. 48 RR 42–47. As the Supreme Court held in Strickland:

       A fair assessment of attorney performance requires that every effort be
       made to eliminate the distorting effects of hindsight, to reconstruct the
       circumstances of counsel’s challenged conduct, and to evaluate the
       conduct from counsel’s perspective at the time. Because of the
       difficulties inherent in making the evaluation, a court must indulge a
       strong presumption that counsel’s conduct falls within the wide range of
       reasonable professional assistance; that is, the defendant must
       overcome the presumption that, under the circumstances, the
       challenged action “might be considered sound trial strategy.”

 466 U.S. at 689. The Fifth Circuit has likewise held that a “‘conscious and informed

 decision on trial tactics and strategy cannot be the basis of constitutionally ineffective

 assistance of counsel unless it is so ill chosen that it permeates the entire trial with

 obvious unfairness.’”    Pape, 645 F.3d at 291 (quoting Richards v. Quarterman,

 566 F.3d 553, 564 (5th Cir. 2009) (internal quotations and citations omitted)); see also

 Yohey, 985 F.2d at 228 (“Given the almost infinite variety of possible trial techniques

 and tactics available to counsel, this Circuit is careful not to second guess legitimate




                                            102
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21       Page 120 of 200 PageID 642



 strategic choices.”).    Based on the totality of the circumstances, trial counsel

 performed effectively.

                     d.      Brown’s additional arguments are meritless.

       Brown presents additional arguments in his petition that are also unfounded.

 Brown complains about counselor Morris Beene’s testimony that Brown seemed to

 have recovered well during the time he spent with Brown. See 46 RR 6–17. Brown

 alleges: “Beene’s testimony was that Brown had recovered from what had plagued

 him before the murder, precluding the compelling, humanizing narrative counsel

 should have told about Brown struggling with mental illness, developmental

 disorders, and trauma that would have helped to explain his behavior.” ECF 29 at

 87. He likewise complains that counsel presented testimony from law enforcement

 personnel that Brown had behaved well in prison, arguing: “These witnesses all

 painted Brown as a man that was rehabilitated and healed by prison and therefore

 not a future danger” whereas counsel should have “uncovered ASD, and the long-term

 effects of childhood sexual abuse, neglect, abandonment, and mental illness, none of

 which can be ‘cured’ by prison.” Id. at 88. But counsel never said prison “cured”

 Brown; they simply presented evidence of his good behavior in prison, which speaks

 directly to the future-dangerousness special issue.    And if Brown is suggesting

 counsel should not have presented these witnesses, that tactic would surely have been

 negligent because evidence of Brown’s good behavior was paramount to the defense’s

 case. Discarding that evidence and presenting Brown solely as a man plagued by his

 past and various mental disorders would have been a recipe for disaster because it



                                          103
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21        Page 121 of 200 PageID 643



 would have shown only the negative side of his character premised in part on fixed

 conditions, i.e., this would have enhanced the State’s case on future dangerousness.

 Moreover, there is no contradiction between presenting evidence of Brown’s good

 behavior and Dr. Cunningham’s extensive testimony about how Brown’s history and

 mental condition contributed to his behavior leading up to the crime.         In fact,

 Dr. Cunningham explained that these factors showed that Brown would perform well

 in a prison setting, indicating the consistency of both types of testimony. See id. at

 99 (Brown suggesting Beene’s and Dr. Cunningham’s testimony conflicted).

       Brown claims counsel failed to prepare the experts by not giving them the

 materials needed. For instance, he states: “Dr. Lundberg-Love . . . admitted that she

 visited Brown without the benefit of having first received the discovery on Brown’s

 chronic drug abuse.” Id. Brown provides no record citation to support this. Moreover,

 Dr. Lundberg-Love stated she got a family history from Brown and received his

 substance abuse history from hospital and rehab records. 46 RR 148. Ferguson

 testified at the habeas hearing that she gave all the necessary materials to

 Dr. Lundberg-Love, including a social family history prepared by Griffin. 11 EHRR

 49; 12 EHRR 15, 20–21, 24. Brown makes a similar claim about Dr. Cunningham,

 arguing that he never received a social history that Griffin prepared. ECF 29 at 91.

 Ferguson indicated otherwise, stating that she recalled sending the same social

 history to Dr. Lundberg-Love and Dr. Cunningham. 12 EHRR 15; see also 8 SHCR

 3278–311 (Griffin’s social history of Brown). But even if that were not the case,




                                          104
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21        Page 122 of 200 PageID 644



 Brown could not demonstrate any prejudice because Dr. Cunningham conducted his

 own detailed history and presented that to the jury.

       Next, Brown claims that Dr. Lundberg-Love “was never given the opportunity

 to correspond with” Dr. Cunningham. ECF 29 at 93. Thus, “[b]ecause the two experts

 never spoke, or counsel did not share their findings, they gave conflicting testimony.

 Lundberg-Love testified that Brown had no history of ADHD, a neurodevelopmental

 disorder Dr. Cunningham would later testify that he did have.” Id. Dr. Lundberg-

 Love did testify that she did not meet with Dr. Cunningham. 46 RR 215. But she

 testified that Brown had no documented history of ADHD per his records and that

 Brown did not tell her he had the disorder. 46 RR 205, 215. Dr. Cunningham

 concluded Brown did have ADHD after evaluating him—an evaluation Brown claims

 never happened—but that would not have altered Dr. Lundberg-Love’s testimony.

 Nor is there any inconsistency here given that one expert was talking about Brown’s

 documented history and the other about what he believed upon interviewing Brown

 and assessing his past behavior. At any rate, Brown fails to explain how this amounts

 to ineffective assistance.

       Brown also complains:

       Wilkinson ultimately skipped a significant amount of Cunningham’s
       presentation on the adverse factors that influenced Brown. Jurors never
       heard about neurodevelopmental factors, or, given the chronic abuse
       Brown witnessed in his childhood home, “the presentation of research
       findings demonstrating a nexus between child maltreatment or
       observed family violence and violent crime. Wilkinson would later claim
       he skipped the slides because the jury was bored. But the jury was bored
       because the defense had given them no narrative framework with which
       to view expert testimony.



                                          105
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21             Page 123 of 200 PageID 645



 ECF 29 at 95.       Brown’s claim is premised on Dr. Cunningham’s state habeas

 declaration, which, as stated, the trial court did not consider.19 But this claim fails

 in two respects. First, the evidence Brown claims the jurors never heard was, as

 shown above, in fact presented to the jurors, regardless of Dr. Cunningham’s

 declaration. Second, Wilkinson did testify that he skipped over certain PowerPoint

 slides because the jury was getting bored and he did not want to lose their attention

 for important parts of the testimony. 9 EHRR 111–15; 10 EHRR 196 (“Well, if you

 look over and you’ve got jurors that are, you know, cleaning their ear or not looking,

 to me, you lose the importance of testimony because they’re just not paying attention.

 And in my experience, if they stop paying attention, they a lot of times stop paying

 attention to everything.”). As a matter of trial strategy, this should not be second-

 guessed because it would have made little sense for counsel to continue questioning

 that would “lose” the jury. Moreover, Brown’s claim regarding why the jury was bored

 is sheer speculation unsupported by anything in the record. As such, it is conclusory.

 Miller, 200 F.3d at 282; Koch, 907 F.2d at 530.




 19      On state habeas review, Brown submitted numerous affidavits from family members
 with his state habeas application. See 1 SHCR 148–262. But, as shown, the trial court found
 that these affidavits were inadmissible hearsay because Brown did not call these witnesses
 to testify at the hearing. 14 SHCR 5729. This decision is not objectively unreasonable and,
 in this proceeding, bars consideration of the affidavits under Pinholster. Further, it was not
 until the end of the habeas hearing that Brown tried to present a declaration from
 Dr. Cunningham, which the trial court refused to consider. 10 EHRR 240–45. This
 declaration is likewise barred under Pinholster, and the trial court’s decision not to admit
 this evidence because Dr. Cunningham was not subject to cross-examination is not objectively
 unreasonable under § 2254(d).


                                             106
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21           Page 124 of 200 PageID 646



       Brown claims the defense did not “heed” Griffin’s warning not to use Brown’s

 drug use as a mitigating factor because it could be aggravating. ECF 29 at 100–01;

 see also 12 EHRR 183. He argues: “[B]ecause the defense portrayed Brown as a

 functioning, unencumbered individual both before and after the crime without the

 influence of drugs, Brown’s counsel made using drug abuse as an aggravator” because

 the State portrayed it as a choice. ECF 29 at 101. But Griffin was not the expert in

 this case; Drs. Lundberg-Love and Cunningham were.                And, as shown, even

 Dr. Cunningham was forced to address Brown’s drug use.              It was a reasonable

 strategy to argue that removing drugs from the picture, which would occur in prison,

 would contribute toward Brown being non-violent and also pointing to his pre-trial

 confinement history as proof. Brown suggests that counsel should have portrayed

 the drug use as involuntary in that Brown was self-medicating to “help manage his

 ADHD, social anxiety, depression, trauma, and Autism.” Id. at 101. However, the

 State could have used that against Brown—if he is abusing drugs to manage

 disorders over which he has little to no control, then the disorders would be

 permanent fixtures in his life. Thus, either strategy allows the State to make a

 particular counter-argument. If counsel’s effectiveness hinged on precluding counter-

 arguments, then counsel would be deemed ineffective in virtually all cases. At any

 rate, “[t]here are . . . ‘countless ways to provide effective assistance in any given case.

 Even the best criminal defense attorneys would not defend a particular client in the

 same way.’” Richter, 562 U.S. at 106 (quoting Strickland, 466 U.S. at 689).




                                            107
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21        Page 125 of 200 PageID 647



       Next, Brown alleges that counsel were ineffective for not presenting evidence

 that his alleged lack of remorse and emotion, particularly on the Channel 11

 interview, was caused by ASD. He claims that an expert, like Dr. Mesibov, could

 have explained that Brown’s flat affect, difficulty showing emotions and

 communicating, and lack of ability to show remorse was due to ASD. Brown states:

 “Brown’s difficulties in understanding his own emotions, communicating them to

 others, and then understanding how others would view his answers because of his

 undiagnosed ASD greatly prejudiced him during sentencing.” ECF 29 at 103–06.

 This matter was addressed above.      Again, counsel was entitled to rely on their

 expert’s opinion, and Dr. Cunningham did not diagnose Brown with ASD.

 Consequently, counsel had no basis to pursue this strategy.

       Moreover, Ferguson brought in Dr. Lundberg-Love to explain how Brown’s

 behavior at the time of the offense and just after was affected by his drug use.

 12 EHRR 36 (stating that she wanted Dr. Lundberg-Love to “explain the effect of

 drugs on the brain’s ability to make decisions” and also “why [Brown] looked so awful

 in that interview.”). She testified that chronic use of methamphetamine and cocaine

 can lead to symptoms similar to paranoid schizophrenia and psychotic states. 46 RR

 145–67. During final argument, Ferguson stated:

       That Channel 11 interview, yeah, he looks pretty bad. Does that look
       like the same man? No. Because this is a man that hasn’t been on meth
       and cocaine and had his head screwed up so badly that he commits a
       capital murder. Yeah, he looks terrible on that interview. That
       interview was right after this event happened. . . . But what has he done
       since the Channel 11 interview? Nothing of note.




                                         108
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21               Page 126 of 200 PageID 648



 48 RR 45.     The defense also presented two witnesses, Morris Beene and Jason

 Hammock, who testified that Brown expressed remorse and regret for his actions and

 appeared sincere.      46 RR 14–15, 101, 104.           The problem here is that Brown

 demonstrated a lack of remorse not because he has ASD but because (1) he told

 Channel 11 and Casper that he regretted killing Ray in front of his kids but did not

 regret killing her and, more importantly, (2) he testified at trial that he still blamed

 Ray for the offense. ASD would not “explain away” those damaging assertions. And,

 as Ferguson warned, presenting evidence of a fixed condition does not come without

 a downside. In hindsight, Brown may not agree with the way counsel chose to address

 this matter, but he has not shown counsel’s strategy amounted to ineffectiveness, let

 alone deficient performance.20




 20      In a footnote, Brown claims that counsel should have objected to the following
 argument by the State: “You look at that Channel 11 interview, you look at Felicia’s interview
 and you look at the Defendant’s eyes, you look at his face, you look at his responses, you listen
 to his responses. His entire countenance suggests nothing more than he is dangerous.”
 ECF 29 at 104 & n.27 (quoting 48 RR 21). Citing to United States v. Mendoza, 522 F.3d 482,
 491 (5th Cir. 2008), Brown states: “A prosecutor arguing that a defendant should be
 sentenced to death for their appearance or demeanor when that defendant has ASD is
 especially offensive to the Eighth Amendment . . .” ECF 29 at 104 n.27. Brown did not
 present this claim to the state court; thus, it is unexhausted and procedurally defaulted.
 Moreover, it is meritless and, consequently, fails to meet the Martinez exception. In
 Mendoza, the Fifth Circuit held that the courtroom demeanor of a non-testifying defendant
 is an improper subject for comment by the prosecution. 522 F.3d at 491. Here, in the passage
 Brown quotes, the State did not appear to allude to Brown’s courtroom demeanor. But even
 if it did, Brown testified; thus, the State was free to comment on his demeanor while
 testifying. Moreover, even assuming Brown has ASD, which is questionable, there was no
 evidence presented at trial of this disorder. Thus, an objection along these lines would have
 been futile. Koch, 907 F.2d at 527. Finally, Brown’s claim is nonsensical because he is
 arguing trial counsel should have lodged an objection to an argument as offending the Eighth
 Amendment when neither the State nor defense knew about the alleged ASD or its supposed
 connection to Brown’s appearance.

                                               109
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21          Page 127 of 200 PageID 649



       Lastly, Brown argues that trial counsel were ineffective for failing to object to

 aspects of the State’s closing argument. Specifically: “The State improperly appealed

 to juror’s obligations to police officers and community safety to urge jurors to sentence

 Brown to death. They implied that if jurors failed to impose a capital sentence, it

 would chill public requests for police assistance and endanger others.” ECF 29 at

 107. Brown refers to the following argument by the prosecution:

       You know, we talked about this at guilt/innocence. What changed that
       caused him in that last two weeks to kill Stella. It’s these offenses he
       doesn’t want her calling the police, he doesn't want her reporting what's
       happened. He doesn’t want her heard. And, ladies and gentlemen, the
       fact that someone would take a witness or a victim in a case and hunt
       them down and shoot them is enough for you to determine that a death
       sentence is appropriate. Think about that. Do we want people to come
       forward and ask for help?

 48 RR 60. Brown also refers to prosecution statements that the jury should consider

 the effect of the crime on law enforcement. ECF 29 at 107–08 (citing 48 RR 61–62).

 Brown argues that the prosecution’s remarks undermined confidence “that Brown’s

 death sentence was not imposed based upon a sense of obligation to protect the

 community as opposed to the individualized sentencing determination that is

 constitutionally required.” Id. at 108. Brown did not present this claim to the state

 court; thus it is unexhausted and procedurally defaulted. Moreover, it fails to meet

 the Martinez exception because it is wholly meritless and state habeas counsel was

 therefore not ineffective for failing to raise it. An objection was not warranted for two

 reasons.   First, the State’s remarks were nothing more than a plea for law

 enforcement, which is a proper argument under Texas law. Ward v. Dretke, 420 F.3d

 479, 497–98 (5th Cir. 2005). Second, a prosecutor may ask the jury to consider the

                                           110
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21        Page 128 of 200 PageID 650



 impact its verdict may have on the community as a whole or on a particular segment

 of the community, and may ask the jury to represent that segment of the community

 and to send a message to the community with its verdict.          Freeman v. State,

 340 S.W.3d 717, 729–30 (Tex. Crim. App. 2011) (although the State is generally not

 permitted to argue that the community or any segment of the community demands a

 certain verdict or punishment, the State is not prohibited from addressing the

 concerns of the community); Borjan v. State, 787 S.W.2d 53, 56–58 (Tex. Crim. App.

 1990) (comments directed toward the community in general constitute a proper plea

 for law enforcement); Munoz v. State, 803 S.W.2d 755, 756–57 (Tex. App.–Houston

 [14th Dist.] 1991, pet. ref'd) (the prosecutor made a legitimate plea for law

 enforcement in a sexual assault case when he asked the jury to send a message with

 its verdict to three segments of the community pertaining to women). The State’s

 remarks were proper under Texas law. Therefore, any objection would have been

 futile. Koch, 907 F.2d at 527. Consequently, counsel were not ineffective.

              2.    Counsel’s performance did not result in any prejudice.

       Brown fails to demonstrate any prejudice because, in addressing prejudice, he

 merely reiterates the faulty arguments he made above. For instance, his entire

 factual argument regarding prejudice is as follows:

       As explained above, the outline of a strong mitigation case can be
       gleaned from the extremely limited investigation conducted by counsel
       in acquiring records and from the information recovered in the brief time
       she was on the case by Maureen Griffin. Griffin put counsel on notice
       that Brown likely suffered from a neurodevelopmental disorder and
       mental illness (as well as from copious records including hospitalization
       for suicide), and was aware of the sexual abuse, neglect, significant
       family dysfunction, and long-term exposure to familial violence in

                                         111
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21              Page 129 of 200 PageID 651



        Brown’s childhood. See CLAIMS 1(B) and 1(D) above. Yet this
        presentation was never made to the jury.

 ECF 29 at 111. As shown, none of this is accurate. Griffin was an investigator, not

 an expert. She even conceded at the hearing that she is not qualified to screen people

 for mental illness because she does not have a medical background. 12 EHRR 126.

 On the other hand, Drs. Lundberg-Love and Cunningham addressed all of these

 issues, as Brown ultimately admits in various portions of his petition. Because the

 evidence Brown claims was not presented was in fact presented, he cannot

 demonstrate prejudice.21

        Further, Brown cannot demonstrate prejudice based on the totality of the facts.

 In finding the evidence sufficient to support the jury’s finding on future

 dangerousness, the CCA held:

        The evidence shows that [Brown] had an escalating pattern of violence
        and disrespect for the law prior to killing Ray. In the days leading up to
        the murder, [Brown] got into physical altercations with both Williams
        and Ray. He admitted that he sawed off his shotgun because he planned
        “to go back and get [Williams] with it.” When police confiscated that
        gun, [Brown] stole Wesley’s shotgun and sawed it off. He also stole Ray’s
        camera, which contained photographic evidence of their physical
        altercation on July 19. He chased Ray in his car, forced her to pull over,

 21      Brown also makes an unusual argument in his prejudice section claiming counsel’s
 ineffectiveness violated the Eighth and Fourteenth Amendments. ECF 29 at 111–12 (citing,
 e.g., Eddings v. Oklahoma, 455 U.S. 104, 114 (1982); Lockett v. Ohio, 438 U.S. 586, 605 (1978);
 Woodson v. North Carolina, 428 U.S. 280, 304 (1976)). Apart from being unexhausted and
 defaulted, the argument is meritless. Lockett and its progeny pertain to the consideration of
 mitigating evidence and hold generally that the sentencer “not be precluded from considering,
 as a mitigating factor, any aspect of a defendant’s character or record and any of the
 circumstances of the offense that the defendant proffers as a basis for a sentence less than
 death.” 438 U.S. at 604. This precedent does not pertain to trial counsel’s effectiveness.
 Moreover, Brown cites no authority for the proposition that trial counsel’s failure to
 investigate and present mitigating evidence violates the Eighth and Fourteenth
 Amendments, and the Supreme Court has never issued an opinion to that effect. Thus,
 Brown’s argument, apart from being meritless, is barred under the non-retroactivity doctrine
 of Teague v. Lane.

                                              112
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21          Page 130 of 200 PageID 652



       and “blew her head off” with Wesley’s shotgun while their two small
       children were in the back seat of Ray’s car. He intentionally killed Ray
       despite knowing that she had called the police and seeing a police car
       behind him. After committing this crime, he fled the scene and
       attempted to evade capture by the police.

       [Brown] also demonstrated a lack of remorse for murdering Ray. Shortly
       after committing the offense, [Brown] called Williams and Donna to brag
       and taunt them about killing Ray. He left Williams voicemails
       threatening to kill him and his brothers. He also sent Homerstead a
       text bragging that he “shot [Ray] in [the] head” and the “bitch is dead.”
       He later affirmed to both a television news reporter and fellow inmate
       Casper that he did not regret killing Ray. He expressed a continued
       desire to kill Williams in his letter to Casper. He also continued to blame
       Ray for her own death when he testified at trial.

 Brown v. State, 2015 WL 5453765, at *8–*9 (citations omitted). Given this evidence,

 additional evidence cumulative of that already presented would not have altered the

 jury’s verdict.   See Santellan v. Cockrell, 271 F.3d 190, 198 (5th Cir. 2001)

 (“[c]onsidering [petitioner’s] history in light of the horrific nature of this offense, a

 reasonable court could conclude that there was no substantial likelihood that the

 outcome of the punishment phase would have been altered by evidence that he

 suffered organic brain damage.”). Thus, Brown cannot demonstrate prejudice. At

 the very least, the state court’s denial of this claim is not objectively unreasonable.

 28 U.S.C. § 2254(d); Richter, 562 U.S. at 101.

       Finally, Brown argues that the errors in this case can be cumulated to

 demonstrate prejudice, citing to White v. Thaler and Richards v. Quarterman.

 ECF 29 at 111. This claim was addressed in Section I.C., supra. To restate, the claim

 is unexhausted and defaulted, Brown has failed to demonstrate any constitutional

 errors, individual errors not of constitutional dimension cannot be cumulated to form



                                           113
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21           Page 131 of 200 PageID 653



 an error worthy of relief, and the Supreme Court has never recognized a claim of

 cumulative error. Therefore, this claim must be denied.

 III.   Brown’s Claim That Counsel Labored Under a Conflict of Interest Is
        Procedurally Defaulted and Meritless.

        Brown alleges that his constitutional rights were violated because counsel was

 affected by a conflict of interest that required counsel to pick his fact investigator over

 defense strategy. ECF 29 at 113. He claims the defense intended to portray Ray in

 a bad light by highlighting her drug use, a defense trial counsel “promised” to the

 jury but on which it did not deliver. Id. at 118. James Smith’s wife could have

 corroborated this defense, but was not called. And other than Brown, “[n]o other

 witness testified that Ray used drugs.” Id. at 119. Thus, Brown alleges: “For a

 defense team to decline to call a witness who could have bolstered their defense

 merely because the defense investigator did not wish to have himself or his wife

 embarrassed at trial presented a clear conflict of interest.” Id. at 116. He further

 argues that “[t]here is no question that Wilkinson’s loyalties to Smith over his client

 prejudiced Brown. Wilkinson determined that it was more important to preserve the

 Smith[s’] standing in the community than support the defense’s own theory in the

 guilt phase of Brown’s capital trial.” Id. at 120.

        Brown concedes that he did not present this claim to the state court. Id. at

 113.   Consequently, this allegation is unexhausted and procedurally defaulted.

 Moreover, Brown cannot meet the Martinez/Trevino exception because he cannot

 show that this claim has some merit or that state habeas counsel was ineffective for

 not raising it.

                                            114
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21             Page 132 of 200 PageID 654



        In this circuit, this type of “conflict of interest” claim is evaluated under

 Strickland and not under the less demanding standard of Cuyler v. Sullivan, 446 U.S.

 335, 348 (1980). Beets v. Scott, 65 F.3d 1258, 1265–66 (5th Cir. 1995) (en banc). The

 Fifth Circuit has expressly limited Cuyler “to actual conflicts resulting from a

 lawyer’s representation of multiple criminal defendants.” Hernandez v. Johnson,

 108 F.3d 554, 559 (5th Cir. 1997) (citing Beets, 65 F.3d at 1266). In limiting Cuyler,

 the Fifth Circuit has reasoned that “Strickland more appropriately gauges an

 attorney’s conflict of interest that springs not from multiple client representation but

 from a conflict between the attorney’s personal interest and that of his client. Beets,

 65 F.3d at 1260; see also United States v. Newell, 315 F.3d 510, 516 (5th Cir. 2002)

 (noting that “Strickland’s two-pronged analysis, including its requirement of a

 showing of prejudice, governs all [non-Cuyler] attorney-client conflicts, their range

 being ‘virtually limitless’”).22

        As a preliminary matter, the Director notes that several assertions Brown

 makes in his petition are not supported by the record. First, he states that after

 discussing the conflict, “Brown’s mother (rather than Brown himself) was asked to

 make [the] choice” between Smith remaining as the investigator and Smith’s wife

 testifying. ECF 29 at 116–17. But in the portion of the hearing record Brown cites,


 22      Brown recognizes that Fifth Circuit precedent controls here, ECF 29 at 111, but he
 asserts that Cuyler should apply without providing any additional explanation. Id. Because
 Brown cites no Supreme Court case for the proposition that Cuyler presumed-prejudice
 applies in this context, his claim is Teague-barred. Likewise, he cites no precedent for the
 claim that an investigator’s supposed conflict can be imputed to trial counsel; thus, that
 argument is also Teague-barred. Moreover, even if Cuyler applied, Brown cannot show “an
 actual conflict that adversely affected counsel’s performance,” for the reasons stated herein.
 Perillo v. Johnson, 205 F.2d 775, 781–82 (5th Cir. 2000).

                                             115
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 133 of 200 PageID 655



 11 EHRR 104–05, Brown’s mother Brenda Crofford never made that statement. She

 simply said that, in the meeting, Smith stated he would have to withdraw if his wife

 testified, and he would not allow her to testify. If she did testify, the defense would

 lose its investigator. 11 EHRR 102–05. At no point here did Crofford state she had

 to make the decision about Smith rather than Brown.

       Second, Brown states: “Brown himself was never told about the conflict, let

 alone given the chance to consent to this decision.” ECF 29 at 117. However, in the

 portion of the hearing record he cites, which refers to discussions Ferguson had with

 Brown, 10 EHRR 126, Ferguson addressed sealed record sessions she had with

 Brown. She stated that during these sessions, she “personally” did not tell Brown

 about this potential conflict. 10 EHRR 120–26. Ferguson did not state that Brown

 was never informed about this issue.       Brown cites to no portion of the record

 supporting this claim. Indeed, that notion is refuted by the record. As discussed

 previously, Brown and his mother spent extensive periods of time with counsel during

 voir dire, 9 EHRR 53, 118; 10 EHRR 165, and Ferguson likewise spent a lot of time

 with Brown. 12 EHRR 67–68. Ferguson stated they discussed all issues regarding

 jury selection, guilt-innocence, and punishment with Brown.         12 EHRR 32–33.

 Ferguson also discussed this matter with Crofford and Brown’s father Biff. 11 EHRR

 54; 12 EHRR 27–28. The idea that Brown never knew about this matter—that

 neither counsel nor his family told him about it— does not withstand scrutiny.

       Third, citing to the defense’s opening statement, 40 RR 31–35, Brown portrays

 Ray’s drug use as “integral” to the defense’s overall theory. ECF 29 at 118. However,



                                          116
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21       Page 134 of 200 PageID 656



 all counsel stated during the defense’s opening argument was that the evidence might

 show Ray had drugs in her system at the time she died. 40 RR 34. That was trial

 counsel’s only mention of Ray’s purported drug use during opening argument.

       Fourth, Brown states that, other than his testimony, “[n]o other witness

 testified that Ray used drugs.” ECF 29 at 119. This is incorrect. Brown’s sister

 Taylor Harmon testified that she had seen Ray “smoke weed.” 43 RR 32. Brenda

 Crofford testified that both Brown and Ray used methamphetamine, 43 RR 45,

 although she conceded she never saw Ray use drugs.        43 RR 53.    The medical

 examiner also testified that Ray had metabolites of marijuana in her system,

 although those metabolites can be found in blood thirty days after use. 41 RR 54.

 Thus, Brown may have testified more extensively about Ray’s drug use, see 43 RR

 85–86, but he was not the only witness to mention it.

       At any rate, Brown cannot demonstrate ineffectiveness under Strickland. He

 cannot show counsel were deficient because, as shown in the paragraph above, there

 was additional evidence in the record of Ray’s drug use, including from two defense

 witnesses.   Moreover, when counsel cross-examined the medical examiner, the

 medical examiner testified that it was possible Ray could have been driving around

 “high on marijuana” at the time of the offense. 41 RR 63. Brown has also not shown

 that counsel’s decision not to delve deeper into Ray’s purported drug use was not a

 matter of reasoned trial strategy, particularly given that a strategy of focusing

 heavily on that topic, i.e., the victim’s negative character, may have been

 counterproductive. Strickland, 466 U.S. at 689 (“the defendant must overcome the



                                         117
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21        Page 135 of 200 PageID 657



 presumption that, under the circumstances, the challenged action might be

 considered sound trial strategy”).

       More importantly, Brown cannot demonstrate any prejudice for several

 reasons. First, Brown assumes that due to this alleged conflict, trial counsel were

 absolutely precluded from presenting additional testimony about Ray’s alleged drug

 use to support Brown’s testimony. However, Brown has not shown that Smith’s wife

 was the only person who could have testified about this issue, assuming it is true and

 integral to the defense’s strategy. In other words, Brown’s claim cannot succeed

 without a showing that this strategy depended solely on Smith’s wife testifying. If

 anyone else was available to testify about this matter—and, as shown, others did

 testify about Ray’s drug use—then the alleged conflict was irrelevant.       Because

 Brown has not shown that only Smith’s wife could have testified about Ray’s supposed

 drug use, he cannot carry his burden.

       Second, Brown’s claim is speculative. He states: “[Smith’s wife’s] testimony

 would have not only supported the credibility of Brown’s testimony, it would have

 supported the defense theory of the crime, and delivered on defense counsel’s promise

 to the jury that it would hear about the other side of Ray.” ECF 29 at 119. This is

 premised an assumption that Brown’s testimony combined with that addressed above

 was insufficient to support the issue of Ray’s purported drug use. Thus, Brown is

 complaining about counsel’s failure to present cumulative evidence, which is

 inadequate to demonstrate ineffectiveness. Norman, 817 F.3d at 233. Moreover, “[t]o

 prevail on an ineffective assistance claim based upon uncalled witnesses, an applicant



                                          118
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21        Page 136 of 200 PageID 658



 must name the witness, demonstrate that the witness would have testified, set out

 the content of the witness’s proposed testimony, and show that the testimony would

 have been favorable.” Gregory v. Thaler, 601 F.3d 347, 352 (5th Cir. 2010). Brown

 names the witness, Jennifer Smith, but he merely speculates as to whether she would

 have testified, the content of her testimony, and its favorability. The supposition is

 that Smith would have stated she and Ray used drugs together, but Brown offers no

 actual proof to confirm this.23 Claims of uncalled witnesses are disfavored on habeas

 review, id., in part because speculation as to what an uncalled witness would have

 testified is too uncertain. Alexander v. McCotter, 775 F.2d 595, 602 (5th Cir. 1985).

       Third, and most importantly, Brown cannot demonstrate any prejudice

 because Ray’s supposed drug use was inconsequential to the outcome. The issue at

 guilt-innocence was whether Brown committed the aggravating element. Ray’s drug

 use did not factor into whether Brown murdered her during the course of retaliation,

 obstruction, or committing a terroristic threat; the aggravating element depended on

 distinct facts not dependent on one of Ray’s supposed personal flaws. Moreover,

 Brown’s statement that the defense settled on “the bitch deserved it” defense, to

 which this matter was integral, is baseless for the reasons addressed in the prior

 sections. As shown, trial counsel’s defense was that Brown murdered Ray because

 he feared she was taking away his children, not because she “deserved it.” Her




 23    Likewise, Brown’s argument assumes Smith would not have taken the Fifth
 Amendment had she been called. That assumption is dubious given that she would have
 been admitting to illegal drug use.


                                          119
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21            Page 137 of 200 PageID 659



 alleged drug use has no bearing on this issue.24 Regarding the punishment phase,

 Brown complains that because Smith’s wife did not testify, Griffin was unable to

 incorporate her information into Brown’s social history. ECF 29 at 117–18, 21.

 Disregarding the fact that Brown argues that counsel failed to even utilize Griffin’s

 social history, Brown does not explain how this would have altered the outcome given

 that Brown’s drug use was discussed extensively during punishment by

 Drs. Lundberg-Love and Cunningham. He does not address how adding Ray’s drug

 use to the picture would have altered the outcome. His allegation is, therefore,

 conclusory.25 Miller, 200 F.3d at 282.

        Lastly, even if the Cuyler standard applied here—and it does not—Brown

 would be unable to demonstrate a meritorious claim. Regarding an actual conflict of

 interest that adversely affected counsel’s performance, “‘adverse effect’ may be

 established with evidence that some plausible alternative defense strategy or tactic

 could have been pursued, but was not because of the actual conflict impairing

 counsel’s performance.” Perillo, 205 F.3d at 781 (internal quotations and citation

 omitted). As stated, Brown has not shown that, but for the alleged conflict and

 Smith’s testimony, counsel was precluded from presenting the evidence of Ray’s drug



 24     Oddly, in his petition, Brown asserts that counsel’s failure to call Smith’s wife
 “hamstr[ung] themselves from effectively arguing their (strategically unsound) theory of the
 case to defend Brown from a capital murder conviction.” ECF 29 at 116 (emphasis added).
 If the theory was strategically unsound, then there is not a reasonable probability that
 additional evidence supporting this theory could have altered the outcome of the trial.

 25     In a footnote, Brown mentions that Wilkinson supposedly briefly represented the
 inmate whose letter was admitted at trial. ECF 29 at 115 n.28. But Brown does not claim
 that this amounted to conflicted multiple representation under Cuyler, and the Director does
 not construe Brown to make that allegation.

                                             120
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21           Page 138 of 200 PageID 660



 use because (1) that evidence was presented and (2) Brown has not shown this

 strategy depended solely on Smith testifying. United States v. Garcia-Jasso, 472 F.3d

 239, 243 (5th Cir. 2006) (a conflict is hypothetical unless attorney made a choice

 between options).    Thus, even under a less demanding standard, Brown cannot

 prevail.

        In sum, because Brown has failed to show that his Strickland claim has some

 merit, let alone that state habeas counsel was ineffective for failing to raise this claim,

 he fails to meet the Martinez/Trevino exception. Therefore, his claim is defaulted and

 alternatively meritless.

 IV.    Trial Counsel Were Not Ineffective for Not Moving for a Change of
        Venue, and Brown Was Not Deprived of Due Process by the Trial
        Court’s Failure to Change Venue.

        Brown alleges that trial counsel were ineffective for not moving for a change of

 venue and, alternatively, that the trial court erred by not sua sponte changing venue.

 ECF 29 at 121–28. Brown claims:

        Given the community bias toward Brown, as exhibited in the media,
        community social media, and the extensive inflammatory pre-trial
        coverage, it was unreasonable under prevailing professional norms for
        defense counsel to not file a motion for a change of venue. The extensive
        publicity in the town of Greenville was mainly generated by local
        newspaper and television. The victim was well-known in the community
        and an elementary school teacher. Given the localized nature of the
        adverse publicity, and the victim’s recognition in the close-knit
        community, there was no reasonable trial strategy for defense counsel
        not to move to have the trial moved out of Greenville and Hunt County.

 Id. at 123. He also claims that trial counsel’s strategy of wanting jurors who knew

 both parties was unreasonable because “[t]here could be no guarantee that whoever

 the people were ‘who knew both parties’ and ‘their actual reputation’ would make it

                                            121
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21        Page 139 of 200 PageID 661



 on the jury,” and “there was a greater chance that those people who did know the

 parties well enough to know their ‘actual reputation,’ [would] be excluded from the

 jury—either for cause or by peremptory strike.” Id. at 124. This latter claim is

 contradictory because Brown subsequently argues that many people in the jury pool

 knew the prosecutors and Ray, and the prosecution used this familiarity to its

 advantage. Id. at 124–25. Thus, Brown concedes trial counsel’s point after claiming

 it was unfounded.

       Brown’s IATC claim was adjudicated on the merits by the state court and

 rejected. Brown concedes his claim of trial court error is unexhausted. Id. at 127.

 The latter claim is defaulted, and both claims are meritless.

       A.     State court findings

       On habeas review, the state court issued the following extensive findings

 rejecting this claim:

       The Venire Panel

       ●      During general voir dire, approximately 140 prospective jurors
       appeared. 14 RR 12. Of the 140 venire members, thirty-one indicated
       that they knew about the case. [14 RR] 16. Of those thirty-one, twenty-
       one indicated that they had formed an opinion about the case. [14 RR]
       17. Thirteen venire members revealed that they knew [Brown] or his
       family. Of those thirteen, seven said they had formed an opinion about
       the case and could not be fair. Id. Fourteen venire members indicated
       that they knew Stella or her family. [14 RR] 18. Of those fourteen, eight
       revealed that they could not remain neutral. Id.

       ●      Further, of the 140 venire members, twenty—including four not
       among the thirty-one noted above—indicated that they had read about
       the case in the newspaper and had formed an opinion. [14 RR] 20. Of
       those twenty, fourteen said that the press coverage had affected their
       ability to perform their duties based solely on the evidence. [14 RR] 20–
       21.

                                          122
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21       Page 140 of 200 PageID 662



      ●      At the conclusion of general voir dire by the trial court, both the
      State and defense agreed to excuse for cause twenty-six venire members.
      [14 RR] 23. After further voir dire by the State and defense, the parties
      agreed to excuse eight more. [14 RR] 67. In total, the State and defense
      agreed to excuse thirty-four venire members for cause because they
      indicated that they could not remain impartial based on the publicity or
      allegiances to the families involved. Thus, only twenty-five percent of
      the venire knew about the case from the press coverage and stated that
      they could not set aside their views.

      ●     The Court finds that, based on the record and given the small size
      of the county, this amount does not establish inflammatory and
      widespread prejudicial coverage. See Dewberry v. State, 4 S.W.3d 735,
      745 (Tex. Crim. App. 1999) (“A trial court may use the jury selection
      process to gauge the tenor of the community as a whole.”).

      ●      The Court finds that the Court of Criminal Appeals and other
      appellate courts have found trial courts within their discretion in cases
      when the courts seated panels where 69 venire members out of 109 had
      seen publicity on the accused’s case, where 44 out of 72 had seen
      publicity on the defendant’s case, and where 52 panelists out of 64 had
      seen something on the defendant’s case. See Gonzales v. State,
      222 S.W.3d 446, 450 (Tex. Crim. App. 2007).

      ●      The Court finds that the Court of Criminal Appeals has also found
      the trial court acted within their discretion when they seated juries
      where 15 venire members out of 77 stated that they had an opinion that
      could not be set aside, and where 39 out of 112 held that same view.
      Gonzales, 222 S.W.3d at 450 (footnotes omitted).

      Seated Jurors

      ●      During individual voir dire, jurors who indicated on the juror
      questionnaire that they were aware of the case were questioned by
      either the State, the defense or both regarding their knowledge of the
      case and whether it would affect their ability to remain unbiased.
      See Applicant’s Exhibit 27.

      ●     Of the fourteen jurors selected, six—Robert Hugh Johnston,
      David Lloyd Yost, Arliri Irwin McCroskie, Jodie Alana Cannon,
      Matthew D. Bradshaw, and Lisa Gay Danley—were not asked and gave
      no indication that they knew anything about the case. See 22 RR 56–
      139; 25 RR 12–70; 30 RR 9–63; 32 RR 16–72; 37 RR 24–77, 82–120.



                                         123
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21       Page 141 of 200 PageID 663



      ●      With regard to the remaining eight, Juror Paula Pope stated that
      she heard Stella was a teacher, but that she knew nothing else about
      Stella, did not know [Brown], and does not read the paper nor watch the
      news. 15 RR 54–55.

      ●      Juror John Adel stated that he went to church with Jeff Ott, who
      is [Brown’s] cousin, and that Ott told him about the case. Adel testified
      that Ott did not mention anything to affect Adel’s impartiality because
      Ott failed to provide much detail about the crime. Adel testified that
      Ott just told him that the crime was tragic. [15 RR] 180–84.

      ●     Juror Stacy deClercq stated that she “googled” the crime after the
      general voir dire and “got, like, two lines.” She said the information she
      found on the internet would not affect her ability to remain unbiased
      because the media reports on events before all the evidence has been
      presented and, thus, she discounted the significance of news reports.
      16 RR 36–37.

      ●     Juror Mark Sweeney stated that he did not know Stella, he knew
      nothing about the case from television or news, and he had heard
      nothing at his son’s daycare about the case. 18 RR 46–47.

      ●      Juror Jimmy Don Moore stated that he knew some officers who
      worked for the Greenville Police Department, including Officer White.
      But that would not affect his impartiality. More importantly, he said
      that while he had heard about the case via word of mouth—that it
      involved a shooting into some type of car—he did not know any of the
      facts, and what he knew would not affect his ability to judge fairly.
      29 RR 36–41.

      ●      Juror Janette Manley said that she knew [Brown’s] step father—
      Charles Gafford—because she worked on her practicum with him.
      However, the relationship was strictly professional. [29 RR] 98–101.
      She also indicated that she knew some others in law enforcement, but
      that this would not affect her impartiality. [29 RR] 106–10. Further,
      she said that she knows [Brown’s] mother because his mother works for
      the dentist who treats Manley’s daughters. [29 RR] 116. However, she
      does not know [Brown], and her acquaintance with [Brown’s] mother
      would not affect her impartiality. [29 RR] 116–17. Manley testified that
      her daughter told her about the case, but only that [Brown’s] defense
      attorney’s wife is a teacher. [29 RR] 126 (“I just remember [my
      daughter] connecting maybe your wife with the case.”). Her daughter
      did not tell her anything that would cause her to form an opinion about
      the case. Id.

                                         124
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 142 of 200 PageID 664



      ●      Juror Debbie Jean Dunham testified that she knew about the case
      because she and her husband lived close to the crime scene. 35 RR 137.
      [35 RR] 138. She went in the house, and her husband went down the
      street to find out what happened. [35 RR] 139. He came back and said
      that he did not find out much, only that it appeared someone had been
      shot. [35 RR] 139–40. He provided vague details, and other than
      reading an article in the paper about the case in 2011, she did not know
      any particulars. [35 RR] 137–40. She testified that nothing about what
      she had heard would affect her ability to judge impartially. [35 RR] 140.

      ●      Juror Theresa Roseberry Sadler stated that she knew a lot of the
      Greenville police officers because her father used to be police chief. But
      she said that this would not affect her ability to judge impartially. 36 RR
      90–92. Further, like John Adel, she had heard about the case from Jeff
      Ott because they were in a prayer group. [36 RR] 92. Ott was grieving,
      and he shared some of his concerns and emotions. Id. However, Ott did
      not give her any specifics about the crime; he was simply emotional and
      talked about what was going on with his family. [36 RR] 93. Sadler
      stated that her experience with Ott would not sway her one way or
      another. [36 RR] 93–94.

      ●      The Court finds, based on the record, that the jury itself was not
      tainted by pre-trial publicity. Six of the jurors knew nothing at all about
      the case, and the remaining eight had heard about their case, but it is
      clear from their individual voir dire testimony that they did not have
      specific details regarding the crime, and there was nothing in the record
      to indicate that what little they did know about the crime would alter
      their ability to judge fairly and impartially.

      Pretrial Publicity

      ●      [Brown] attached several news articles to support his claim that
      the pre-trial publicity in this case was prejudicial. Applicant’[s] Petition
      Exhibit 16.

      ●      [The] Court finds, based on a review of these articles, that they
      essentially fall into four categories: factual reporting about the crime,
      articles of remembrance about Stella, articles pertaining to domestic
      violence awareness in the county, and reports about pre-trial hearings
      and the start of the trial. See Applicant[’s] Exhibit 16.

      ●      The Court finds that the articles submitted by [Brown] in Exhibit
      16 reporting on the instant murder generally end a few months after the
      offense occurred, more than a year and a half before trial.

                                          125
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21       Page 143 of 200 PageID 665



      ●     The Court finds that other articles about Stella’s death and
      domestic violence begin to appear in September of 2011 and 2012 and
      end in October of those same years, and that this timing coincides with
      an annual Domestic Violence Awareness Month, which occurs in
      October in Hunt County.

      ●      The Court finds that the articles written in the months leading
      up to trial are only factual recitations of the proceedings, and these
      articles are not about Stella or the domestic violence event.

      ●      The Court finds that the evidence submitted by [Brown] in
      support of his claim does not demonstrate inflammatory and prejudicial
      publicity that may have tainted his trial. See Gonzales, 222 S.W.3d at
      451 (“News stories, be it from print, radio, or television, that are
      accurate and objective in their coverage, are generally considered by this
      Court not to be prejudicial or inflammatory.”).

      ●      The Court finds that because the trial court would have acted
      within its discretion in denying a motion to change venue, trial counsel
      [were] not ineffective for failing to lodge this request. See Andrews v.
      Collins, 21 F.3d 612, 632 (5th Cir. 1994) (finding no error in the denial
      of a venue change where publicity concerning the murder was largely
      factual in nature and defendant failed to uncover deep or widespread
      prejudice against him during voir dire); Herbst v. State, 941 S.W.2d 371,
      374 (Tex. App.—Beaumont 1997[, no pet.]) (“[t]he mere fact that a crime
      was publicized in the news media does not establish prejudice or require
      a change of venue per se.”); see also Powell v. State, 898 S.W.2d 821, 826
      (Tex. Crim. App. 1994) (holding trial court did not abuse discretion in
      denying motion to transfer venue where the articles introduced by
      appellant “indicate that the underlying facts and circumstances of this
      case were publicized by the Beaumont press during the week after the
      victim’s death, almost four months before the venue hearing and eight
      months before appellant’s trial”); Nethery v. State, 692 S.W.2d 686, 694–
      95 (Tex. Crim. App. 1985) (“The few articles that were introduced
      appeared in the local newspapers immediately after the murder. The
      trial was held about four months later. Appellant has not shown that
      outside influences affected the community’s climate of opinion.”).

      ●     [Brown] fails to demonstrate deficient performance, much less
      harm, based on the alleged deficiency of trial counsel in failing to move
      to change venue. Strickland, supra. Additionally, [Brown] does not
      overcome the strong presumptions that trial counsel’s actions fell within
      the wide range of reasonable professional behavior and were motivated



                                         126
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 144 of 200 PageID 666



        by sound trial strategy. Id. at 689; Thompson [v. State], 9 S.W.3d [808,]
        813–14 [(Tex. Crim. App. 1999)]; Jackson [v. State], 877 S.W.2d [768,]
        771 [(Tex. Crim. App. 1994)].

 14 SHCR 5747–51, 5756. This decision is not objectively unreasonable.

        B.     Trial counsel were not ineffective.

        The Fourteenth Amendment protects a defendant’s Sixth Amendment right to

 have his case decided by an impartial jury, Irvin v. Dowd, 366 U.S. 717, 722 (1961),

 and a defendant may request a “transfer of the proceeding to a different district ... if

 extraordinary local prejudice will prevent a fair trial—‘a basic requirement of due

 process.’”   Skilling v. United States, 561 U.S. 358, 378 (2010) (quoting In re

 Murchison, 349 U.S. 133, 136 (1955)). The Supreme Court has stated that an

 impartial jury is not one in which the jurors must be totally ignorant of the facts and

 issues involved in the case. Irvin, 366 U.S. at 722; see also Dobbert v. Florida,

 432 U.S. 282, 301 (1977). “To hold that the mere existence of any preconceived notion

 as to the guilt or innocence of an accused, without more, is sufficient to rebut the

 presumption of a prospective juror’s impartiality would be to establish an impossible

 standard. It is sufficient if the juror can lay aside his impression or opinion and

 render a verdict based on the evidence presented in court.” Irvin, 366 U.S. at 723;

 see also Murphy v. Florida, 421 U.S. 794, 800 (1975). Even extensive community

 knowledge about the crime and the accused is insufficient to violate constitutional

 guarantees. Dobbert, 432 U.S. at 303. Moreover, relief is not warranted unless

 Brown can show a “trial atmosphere utterly corrupted by press coverage.”             Id.

 Finally, under Strickland, it is Brown’s burden to “overcome the presumption that,



                                           127
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21        Page 145 of 200 PageID 667



 under the circumstances, the challenged action might be considered sound trial

 strategy.” 466 U.S. at 689 (citation and internal quotations omitted).

              1.    Trial counsel were not deficient.

       At the state court hearing, both attorneys explained their rationale for not

 seeking a change of venue. Wilkinson discussed the pros and cons of doing a motion

 to change venue with Brown, but ultimately the decision was made not to make a

 motion, with Brown’s approval, in part because Brown’s family was respected in the

 community, there was sympathy for Brown, and Ray did not have a reputation for

 being a nice person. 10 EHRR 100–01, 169. Wilkinson did not want to attack the

 victim, and remaining in the community where the victim’s reputation was known

 would allow the defense to avoid such attacks. 10 EHRR 168. He noted that the

 media coverage was portraying Brown unfavorably and the victim favorably, and in

 a new venue that media coverage was all people would know, whereas in Hunt County

 the jurors would have more knowledge of the individuals involved. 10 EHRR 168.

       Ferguson testified that there were concerns about the publicity in the case

 because it was a “notorious case” in a small community; that she and Wilkinson

 discussed that it could “cut both ways” because there were a lot of people who knew

 the Brown family and had good opinions of them, and there were also a lot of people

 who knew that there was a “shoveling-cocaine-up-her-nose Stella”; and that if they

 moved they would have “12 strangers who have no idea of any of the dynamics” and

 “don’t care about any of the families involved.” 12 EHRR 58–59. Ferguson testified




                                         128
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21       Page 146 of 200 PageID 668



 that it was ultimately Brown’s decision as to whether they would move to change

 venue because the motion requires an affidavit from the defendant. 12 SHRR 60.

       Brown fails to demonstrate that trial counsel’s decision amounted to an

 unreasonable strategy. His argument is premised on his speculative assertion that

 trial counsel could not guarantee people who knew both Ray and the Brown family

 would sit on the jury and that it was more likely that such people would be excluded

 from the jury. ECF 29 at 124. As stated, he then contradicts himself when, in the

 very next section, he presents some evidence regarding how “tight knit” the

 community was. For instance, he states: “One of the jurors specifically knew the

 victim: ‘Juror Sadler attended high school with Stella, where Stella was the

 homecoming queen Sadler’s junior year and the two were both involved in the

 Environmental Awareness Club.’” Id. at 125 (quoting 1 SHCR 113 n.19). That proves

 counsel’s point about why keeping the trial in Hunt County was a reasonable decision.

 Brown then states: “There is no doubt the State used the juror familiarity to their

 advantage; knowing two of the jurors went to her church, prosecutor Aiken repeatedly

 invoked Christian concepts of mercy and repentance in her closing argument to argue

 for the death penalty.” Id. at 125. This is sheer speculation; Brown provides nothing

 to show the prosecutor made this or any remarks solely because she knew two of the

 jurors, let alone that he was prejudiced by it.    In short, other than conclusory

 assertions, Brown offers nothing to show counsel’s trial strategy was unreasonable

 under the circumstances. He has certainly failed to show that this “conscious and




                                         129
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21        Page 147 of 200 PageID 669



 informed decision . . . permeate[d] the entire trial with obvious unfairness.” Pape,

 645 F.3d at 291.

              2.    At any rate, Brown fails to demonstrate prejudice.

       Brown fails to demonstrate that counsel’s decision to keep the trial in Hunt

 County amounted to prejudice.       Again, his argument on prejudice is that the

 community was “close knit,” some of the jurors knew the prosecutors and the victims,

 and, in conclusory fashion, that the prosecution tailored arguments to take advantage

 of the lack of relocation. This hardly satisfies the above precedent. Brown does not

 show “extensive community knowledge about the crime and the accused,” let alone a

 “trial atmosphere utterly corrupted by press coverage.” Dobbert, 432 U.S. at 303. At

 most, he has only shown that “the community was made well aware of the charges

 against him,” which is insufficient to warrant relief. Id. (noting as well that “[o]ne

 who is reasonably suspected of murdering his children cannot expect to remain

 anonymous”).

       Regarding Brown’s reference to the Channel 11 interview, ECF 29 at 122, he

 has made no showing, and indeed does not claim, that the interview was shown

 repeatedly up until the time of trial. By contrast, in Rideau v. Louisiana, to which

 Brown compares his case, id., the Supreme Court held that in a rare case, pre-trial

 publicity can be pervasive and inflammatory essentially guaranteeing that a

 defendant cannot receive a fair trial in the county where the crime occurred. 373 U.S.

 723 (1963). In Rideau, a film of the defendant’s staged interrogation and confession

 was shown to an estimated 97,000 of the 150,000 residents of Calcasieu Parish,



                                          130
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 148 of 200 PageID 670



 Louisiana, within a three-day period two weeks before arraignment. Id. at 724–25.

 Brown fails to show that this interview or the media exposure here reached that level

 of saturation. For instance, he states: “Numerous newspaper articles also reported

 that Brown had made a videotaped confession to the police.” Id. at 122. A complaint

 about factual reporting does not suffice. Andrews, 21 F.3d at 632. Moreover, the

 Supreme Court has held that its decisions “‘cannot be made to stand for the

 proposition that juror exposure to ... news accounts of the crime ... alone

 presumptively deprives the defendant of due process.’” Skilling, 561 U.S. at 380

 (quoting Murphy, 421 U.S. at 798–99). Indeed, “[p]rominence does not necessarily

 produce prejudice, and juror impartiality . . . does not require ignorance.” Id. at 381

 (emphases in original).

       Regarding Brown’s “Facebook” evidence, he states that “at least one Facebook

 page dedicated to Ray’s memory was created after the shooting with thousands of

 members, and many members of the community changed their own Facebook profile

 photograph to a photo of Ray.” ECF 29 at 125 (internal quotations and citation

 omitted). This evidence hardly demonstrates “pervasiveness,” and Brown does not

 explain how it was inflammatory or prejudicial. Considering that Facebook and other

 social media sites are now commonplace, a change of venue would be warranted in

 every case if simply commenting on these sites was deemed prejudicial.           Irvin,

 366 U.S. at 722–23.

       In sum, Brown fails to show that trial counsel’s decision, and Brown’s decision,

 to keep the trial in Hunt County resulted in prejudice. Importantly, as the state



                                          131
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21          Page 149 of 200 PageID 671



 habeas findings show, neither the jury pool nor the jury itself was tainted by excessive

 coverage of the case. Jurors who could not remain impartial were dismissed, and

 those who ultimately sat on the jury gave no indication that they were influenced by

 press coverage or even knew much about the case. A defendant must show “particular

 jurors selected for service in his case” harbored an “actual, identifiable prejudice

 attributable to that publicity[.]” Busby v. Dretke, 359 F.3d 708, 725 (5th Cir. 2004).

 Brown has failed to do so. And as the Fifth Circuit has held, a fair trial in the face of

 even prejudicial pretrial publicity can usually be satisfied “through voir dire that

 ferrets out such prejudice.” United States v. Lipscomb, 299 F.3d 303, 344 (5th Cir.

 2002). That occurred in this case. At the very least, the state court’s rejection of this

 claim is not unreasonable.

       C.     Brown’s claim of trial court error is defaulted and
              meritless.

       Brown also alleges that the trial court should have sua sponte relocated the

 trial due to the alleged prejudicial coverage and the small size of the community.

 ECF 29 at 126–28. First, Brown concedes this claim is unexhausted. Id. at 127.

 Thus, it is procedurally defaulted. Brown, however, claims he can overcome his

 default, citing Martinez and Trevino. Id. He is incorrect. The Fifth Circuit has

 refused to extend the Martinez exception beyond the boundaries explicitly set by the

 Supreme Court in that case. In other words, the exception applies only to IATC

 claims. See Murphy v. Davis, 732 F. App’x 249, 257 (5th Cir. 2018); Reed, 739 F.3d

 at 778 n.16; In re Sepulvado, 707 F.3d 550, 554 & n.8 (5th Cir. 2013).             More

 importantly, the Supreme Court limited its holding in Martinez by declining to extend

                                           132
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21           Page 150 of 200 PageID 672



 it to claims of ineffective assistance of appellate counsel. Davila v. Davis, 137 S. Ct.

 2058, 2065–70 (2016). Because the instant claim is one of trial court error, Brown’s

 burden is higher. He must demonstrate “cause and prejudice” to overcome the bar or

 show a fundamental miscarriage of justice. Coleman, 501 U.S. at 750. “Cause”

 requires Brown to show that “some objective factor external to the defense

 impeded counsel’s efforts to comply with the State’s procedural rule.” Murray v.

 Carrier, 477 U.S. 478, 488 (1986); see also Davila, 137 S. Ct. at 2065 (a factor is only

 considered external “if it cannot fairly be attributed to the prisoner”). Brown fails to

 meet his burden because he does not even address his default, apart from his

 erroneous citations to Martinez and Trevino. He certainly has failed to show some

 external factor impeded state habeas counsel’s ability to raise this claim. Nor does

 he demonstrate prejudice under Coleman, let alone that the failure to consider the

 claim will result in a fundamental miscarriage of justice. As such, it is defaulted.

 Busby, 359 F.3d at 724 (finding similar claim defaulted).

       Second, Brown cites no Supreme Court precedent holding that a trial court

 may sua sponte change venue. In the absence of that precedent, Brown’s claim is

 barred under Teague v. Lane. And although state law permits a trial court to sua

 sponte change venue, see Tex. Code Crim. Proc. art. 31.01, “federal habeas corpus

 relief does not lie for errors of state law.” Swarthout v. Cooke, 562 U.S. 216, 219

 (2011) (internal quotations and citation omitted).




                                           133
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 151 of 200 PageID 673



       Third, for the reasons addressed above, Brown cannot show that the trial court

 should have sua sponte changed venue, or that the failure to do so resulted in a biased

 or tainted jury. Therefore, the claim is alternatively meritless.

 V.    Brown’s Claims of Prosecutorial Misconduct Are Defaulted and
       Meritless.

       In his next claim, Brown alleges that various remarks by the prosecution at

 punishment amounted to prosecutorial misconduct.          ECF 29 at 128–42.       As a

 preliminary matter, Brown claims these allegations were not presented to the state

 court and are, consequently, unexhausted. Id. at 128. He then asserts: “However,

 there is a clear path to merits review in state court, and should the claim be

 ultimately defaulted, any default is excused and this Court may review the claim de

 novo.” Id. Brown takes snippets from the prosecution’s closing arguments that were

 in fact presented as grounds for error on direct appeal—some of which the CCA

 rejected on the merits—or on state habeas review, but he reconstructs the underlying

 legal allegation and the facts in an apparent attempt to render the claims

 unexhausted and, thus, avoid any deference to the state court decision under

 § 2254(d). He should not be permitted to do so. Nelson v. Davis, 4:16-CV-904-A, 2017

 WL 1187880, at *11 (N.D. Tex. Mar. 29, 2017) (“Nor can petitioner obtain de novo

 review of claim that has been exhausted by piling on extraneous matters and alleging

 that he is presenting a new claim under Martinez. Allowing such would completely

 undermine the purpose of habeas review.”) (unpublished).            As explained below,

 because these were grounds for error addressed on appeal, the claims should be

 reviewed under § 2254(d), except where the claim is clearly unexhausted.

                                          134
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21          Page 152 of 200 PageID 674



       Further, should this Court determine the claims are unexhausted and

 defaulted, Brown cannot overcome the default because he does not provide any

 additional argument or citations regarding the exhaustion issue. If he is relying on

 the Martinez/Trevino exception, it is inapplicable because Brown is raising claims of

 prosecutorial misconduct, not IATC. Thus, he must show some objective, external

 factor impeded counsel’s failure to raise this claim in state court. Carrier, 477 U.S.

 at 488. Brown has not done so given his failure to address this matter in his petition.

 Nor does he demonstrate prejudice under Coleman or that the failure to consider the

 claim will result in a fundamental miscarriage of justice. Consequently, if they are

 unexhausted, these prosecutorial misconduct claims are defaulted.

       Brown’s claims also lack merit.      The Supreme Court has recognized that

 prosecutorial misconduct may “so infec[t] the trial with unfairness as to make the

 resulting conviction a denial of due process.” Greer v. Miller, 483 U.S. 756, 765 (1987)

 (quoting Donnelly v. DeChristoforo, 416 U.S. 637, 643 (1974)). To constitute a due

 process violation, the prosecutorial misconduct must be “‘of sufficient significance to

 result in the denial of the defendant’s right to a fair trial.’” Greer, 483 U.S. at 765

 (quoting United States v. Bagley, 473 U.S. 667, 676 (1985) (quoting United States v.

 Agurs, 427 U.S. 97, 108 (1976)). Further, the Fifth Circuit has addressed the issue

 as follows:

       We analyze prosecutorial-misconduct claims in two steps. First, we
       evaluate whether the prosecutor made an improper remark. If so, then
       we determine whether the defendant suffered prejudice. The prejudice
       step of the inquiry sets a high bar: Improper prosecutorial comments
       constitute reversible error only where the defendant’s right to a fair trial
       is substantially affected. Thus, a criminal conviction should not be

                                           135
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 153 of 200 PageID 675



       lightly overturned on the basis of a prosecutor’s comments standing
       alone. Rather, the determinative question is whether the prosecutor’s
       remarks cast serious doubt on the correctness of the jury’s verdict.

 Trottie, 720 F.3d at 253 (internal quotations and citations omitted). Further, “[t]o

 warrant a new trial, prosecutorial misconduct must be so pronounced and persistent

 that it permeates the entire atmosphere of the trial.” Id. (internal quotations and

 citation omitted); see also Styron v. Johnson, 262 F.3d 438, 449 (5th Cir. 2001).

       A.     The prosecution did not improperly comment on Brown’s
              failure to testify.

       Brown alleges that the prosecution commented on his failure to testify at the

 punishment stage of trial, referring to the following remarks:

       “Ladies and gentlemen of the jury, mercy is given by God to those who
       show true repentance. Right? True repentance. Full unadulterated,
       unmitigated responsibility. I did it. It’s my fault. I’m not blaming my
       family. I’m not blaming the victim. I’m not blaming society. I’m not
       blaming drugs. I did it. Please forgive me. Show me mercy, Lord.
       That’s how mercy is given. That’s how repentance occurs. Have you seen
       that from this Defendant? Absolutely not. So give him what he’s asking
       for.”

       “Who do we give life without parole to in a capital murder case? A
       defendant who throws himself at the mercy of the jury. . . .”

       “So it’s my fault, only me. Blame me. Punish me for what I did. No one
       else, just me. That didn’t happen and it’s not going to happen in this
       case.”

 ECF 29 at 130 (emphasis in original) (quoting 48 RR 51–53). Brown referenced this

 argument in his first two points of error on direct appeal. Appellant’s Brief at 3, 14.

 In Point of Error 1, Brown argued that the prosecution’s argument deprived him of

 vehicle to permit the jury to give a reasoned moral response to his mitigating

 evidence. Id. at 1–8. In Point of Error 2, Brown argued in part that the prosecution’s

                                          136
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21        Page 154 of 200 PageID 676



 comments to the jury “had the likely effect to further emphasize that the instructions

 required a nexus between [Brown’s] mitigating evidence and the criminal acts for

 which he had been convicted.” Id. at 12. The CCA held in part:

       [Brown] [ ] complains about the rebuttal portion of the prosecutor’s
       closing argument, which occurred after defense counsel asked the jury
       to “render the deeds of mercy” to [Brown] when deciding the special
       issues. The prosecutor responded that “mercy is given by God to those
       who show true repentance,” and that [Brown] had not done so. The
       prosecutor stated that [Brown’s] murder of Ray was “a true reflection of
       lack of mercy,” and then continued:

          [PROSECUTOR]: Who do we give life without parole to in a
          capital murder case? A defendant who throws himself at the
          mercy of the jury.

          [DEFENSE COUNSEL]: Objection, Your Honor, that is not the
          standard and she is misstating the law.

          [PROSECUTOR]: Your Honor, she argued who should and should
          not get it [and] I think I should be able to argue against it.

          THE COURT: Overruled.

          [PROSECUTOR]: A defendant throws himself on his face in front
          of the jury and said I did it all, forgive me. It’s my fault.

          [DEFENSE COUNSEL]: Objection, Your Honor, that is not the
          standard. The standard is the two special issues. That is how
          you decide.

          THE COURT: Ladies and gentlemen of the jury, you are the ones
          that decide the issues. And again, whatever the attorneys say is
          not evidence. It’s argument.

       The prosecutor’s argument about mercy was a permissible answer to the
       argument of opposing counsel. Defense counsel pleaded for the jury’s
       mercy in closing argument, and the prosecutor properly argued against
       it.




                                          137
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21          Page 155 of 200 PageID 677



 Brown v. State, 2015 WL 5453765, at *13–*14. On direct appeal, Brown did not raise

 this claim as a comment on his failure to testify at punishment. On state habeas

 review, Brown referenced the same passage but claimed that trial counsel were

 ineffective for failing to object to the prosecution’s remark as a comment on his failure

 to testify. 1 SHCR 92–97. The state habeas court rejected this claim. 14 SHCR

 5736–39 (FF 141–55). Thus, the instant claim is a hybrid of the direct appeal and

 habeas claims.    But regardless of how Brown frames this allegation, the CCA

 analyzed it correctly on direct appeal, the state court decision should be afforded

 deference under § 2254(d), and the CCA’s resolution is not objectively unreasonable

 under § 2254(d) to the extent that the claim is exhausted. Likewise, the claim fails

 under de novo review if the Court considers the current claim unexhausted.

 Moreover, regarding the state habeas IATC claim, the findings of fact are presumed

 to be correct, and Brown has failed to rebut the presumption with clear and

 convincing evidence. 28 U.S.C. § 2254(e)(1).

       Regarding a claim that the prosecution commented on a defendant’s failure to

 testify, the Fifth Circuit has held that while the Fifth Amendment prohibits a

 prosecutor from making such a comment, the issue is whether “‘the prosecutor’s

 manifest intent in making the remark must have been to comment on the defendant’s

 silence, or the character of the remark must have been such that the jury would

 naturally and necessarily construe it as a comment on the defendant’s silence.’”

 United States v. Davis, 609 F.3d 663, 685 (5th Cir. 2010) (quoting Jackson v. Johnson,

 194 F.3d 641, 652 (5th Cir. 1999)). “‘The prosecutor’s intent is not manifest if there



                                           138
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21          Page 156 of 200 PageID 678



 is some other, equally plausible explanation for the remark.’” Id. (quoting United

 States v. Grosz, 76 F.3d 1318, 1326 (5th Cir. 1996)). The Fifth Circuit has also

 rejected the argument that a prosecutor’s comment about a defendant’s lack of

 remorse was improper “[w]ithout some indication that the prosecutor was referring

 to [the defendant’s] failure to testify.” Coble, 496 F.3d at 438.

       As a preliminary matter, Brown testified at guilt-innocence. As such, the

 prosecution was clearly permitted to comment on the nature of his testimony. Brown

 seems to claim that because he did not testify at punishment, the prosecution’s

 punishment arguments were off limits.           But Brown has not shown that the

 prosecutor’s punishment arguments were not merely permissible references to his

 guilt-innocence testimony, when they likely were. See Green v. Johnson, 160 F.3d

 1029, 1042 (5th Cir. 1998) (prosecution did not comment on defendant’s failure to

 testify where defendant “testified during the guilt/innocence phase of his trial” and

 “that testimony was a before the jury in making its determinations regarding

 punishment”). Brown cites no precedent holding that where a defendant testifies at

 guilt-innocence but not punishment, the prosecution is precluded at punishment from

 commenting on the defendant’s earlier testimony.         Nor has he shown that the

 prosecution actually commented on his failure to testify at the punishment phase.

       At any rate, Brown combines portions of arguments that reveal two points:

 Brown showed a lack of remorse, and he did not deserve mercy. Regarding the

 former, the evidence supported the prosecution’s comment about a lack of remorse

 because Brown testified at guilt-innocence that he still blamed Ray for the murder.



                                           139
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21        Page 157 of 200 PageID 679



 43 RR 164–65. And after defense witnesses Morris Beene and Jason Hammock

 testified that Brown had exhibited remorse, 46 RR 14–15, 99–104, they expressed

 surprise that he still blamed Ray for the offense. 46 RR 28–29, 107. Dr. Lundberg-

 Love expressed the same. 46 RR 200. Brown also told Channel 11 he regretted killing

 Ray in front of his kids but did not regret killing her. 46 RR 159; SX 388H at 26. He

 further stated that he “wanted [Ray] dead.” SX 388H at 21. Additionally, Brown’s

 letter to Casper, in which he said that he chased Ray down and “blew her head clean

 off,” indicated a lack of remorse. 40 RR 224. Brown exhibited a lack of remorse via

 his phone calls to Donna Ray and Lauren Homerstead. 40 RR 168–69; 43 RR 70–71

 (“I shot the bitch, I told her not to fuck with my kids.”). Because the plausible

 explanation here was that Brown lacked remorse, not that he failed to testify, the

 prosecution’s remarks were not erroneous.

       Additionally, “Texas law provides that ‘proper jury argument must fall within

 one of the following categories: (1) summary of the evidence; (2) reasonable deduction

 from the evidence; (3) in response to argument of opposing counsel; and (4) plea for

 law enforcement.’”   Ward, 420 F.3d at 497 (quoting Borjan, 787 S.W.3d at 55).

 Comments that pertain to a failure to testify are permissible if they are a “fair

 response” to the defendant’s arguments. United States v. Robinson, 485 U.S. 25, 28–

 32 (1988). Here, before the State made the above argument, defense counsel asserted:

             Now, they say he’s shown no remorse, no evidence of remorse.
       Really? Did they forget about Morris Beene, who’s a counselor and a
       pastor? Did they forget about Pastor Hammock? Morris has been
       meeting with Micah once a week pretty much continuously since
       October of 2011. He’s a counselor and a pastor. He’s used to dealing
       with people who may be trying to snow him.

                                          140
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21        Page 158 of 200 PageID 680



             What did he tell you? He thought Micah Brown was sincere. He
       had no doubt that Micah Brown was sincere in his regret for what he’d
       done and that he had changed. Pastor Hammock said the same thing.

 48 RR 38. The prosecution’s argument was a clear response to defense counsel’s

 argument that Brown showed remorse. Moreover, regarding the latter point about

 Brown not deserving mercy, this will be addressed in more detail in Section V.C.2.,

 infra, but as the CCA held, the prosecution made this argument directly after Brown’s

 counsel pleaded for mercy.    Again, this was a proper response to the defense’s

 argument. Moreover, Brown has failed to point to any place in the record where the

 prosecutor specifically remarked on his failure to testify at punishment. See Davis,

 609 F.3d at 685 (“As for whether a jury would naturally and necessarily construe a

 remark as a comment on the defendant’s failure to testify, the question is not whether

 the jury possibly or even probably would view the challenged remark in this manner,

 but whether the jury necessarily would have done so.”) (internal quotations and

 citations omitted). Brown has failed to demonstrate prosecutorial misconduct.

       B.     Brown’s Eighth Amendment arguments are meritless.

       Brown alleges that various remarks by the prosecution violated the Eighth

 Amendment because “[t]he prosecutor improperly told the jury that Brown’s

 mitigation evidence must be connected to the crime,” but the Supreme Court has

 rejected a “causal nexus requirement.” ECF 29 at 131–32. He further argues that

 various other comments by the State addressing his mitigating evidence were made

 to “unconstitutionally limit the scope of mitigation the jury could consider.” Id. at

 132; see also id. at 134. As shown in the previous section, Brown raised these claims



                                          141
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21            Page 159 of 200 PageID 681



 on direct appeal. The CCA found that Brown failed to preserve error regarding one

 portion of the argument. Brown v. State, 2015 WL 5453765, at *12–*13. The Fifth

 Circuit has long held that the Texas contemporaneous objection rule is an adequate

 and independent state ground barring federal habeas relief.                 Scheanette v.

 Quarterman, 482 F.3d 815, 823 (5th Cir. 2007). But the CCA also held:

        When mitigating evidence is presented, all that is constitutionally
        required is a vehicle by which the jury can consider and give effect to the
        mitigating evidence relevant to a defendant’s background, character, or
        the circumstances of the crime. [ ] Neither the trial court’s instructions
        nor the prosecutor’s arguments deprived the jury of a vehicle by which
        to consider and give effect to the mitigating evidence, nor did they
        require a nexus between the crime and the mitigating evidence.

 Id. at *14. This decision is not objectively unreasonable under § 2254(d).

        Brown first complains about the following statement from the prosecution:

 “‘But there’s nothing special about [Mr. Brown’s family history] insofar as that it was

 sufficient to cause the Defendant to commit this offense.’” ECF 29 at 132 (emphasis in

 original) (quoting 48 RR 23). Brown also complains about the prosecution stating

 that the “‘terrible things’” in Brown’s past “‘didn’t kill Stella.’” Id. (quoting 48 RR 56).

 Brown relies on Tennard v. Dretke and Smith v. Texas26 for his “causal nexus”

 argument. ECF 29 at 131–32. The Court held in these cases that evidence need not

 be “connected” to the offense to be given mitigating effect. But both of these cases

 pertain to prior flaws in the Texas special issues that did not permit a jury to give

 effect to mitigating evidence, as well as errors in a “nexus” test employed by the Fifth

 Circuit. Smith, 543 U.S. at 43–47; Tennard, 542 U.S. at 283–89. Brown also relies


 26     543 U.S. 37 (2004).


                                             142
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 160 of 200 PageID 682



 on cases such as Lockett and Tuilaepa,27 which pertain generally to statutes that

 either did or did not permit individualized consideration of mitigating factors, as

 required under the Eighth Amendment.           Lockett, 438 U.S. at 606–08; Tuilaepa,

 512 U.S. 976–80; ECF 29 at 133. He further cites Buchanan v. Angelone for the

 proposition that a prosecutor’s comments may not foreclose the jury’s consideration

 of mitigating evidence, ECF 29 at 133, but the issue in Buchanan was whether a jury

 instruction violated constitutional principles. 522 U.S. 269, 277 (1998). In other

 words, none of these cases are directly on point.

       It is true that, in very specific instances, the Supreme Court has found a

 prosecutor’s arguments to be sufficiently egregious to run afoul of the Eighth

 Amendment. For instance, Brown cites to Caldwell v. Mississippi, 472 U.S. 320

 (1985). ECF 29 at 133. But in Caldwell, the prosecution urged the jury not to view

 itself as the final decision-maker in determining whether the defendant would die

 because a death sentence would be reviewed for correctness by the state supreme

 court. 472 U.S. at 323. The Supreme Court held that this violated the Eighth

 Amendment since it led jurors to believe that “the responsibility for determining the

 appropriateness of the defendant’s death rest[ed] elsewhere.” Id. at 328–29. In

 Abdul-Kabir v. Quarterman, the prosecution “made jurors ‘promise’ they would look

 only at the questions posed by the special issues, which, according to the prosecutor,

 required a juror to ‘put . . . out of [his] mind’ [petitioner’s] mitigating evidence.”

 550 U.S. 233, 251 (2007). The Court held that “[a]rguments like these are at odds


 27    Tuilaepa v. California, 512 U.S. 967 (1994).


                                            143
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21          Page 161 of 200 PageID 683



 with the Court’s understanding . . . that juries could and would reach mitigating

 evidence proffered by a defendant.” Id. In Brown’s case, the prosecution did not

 minimize the jury’s role in considering the special issues, nor did it tell the jury what

 evidence it could and could not consider to be mitigating. Brown cites no Supreme

 Court case holding that a prosecutor’s remarks like those here—a summary of or

 reasonable deduction from the evidence—violate the Eighth Amendment.

       Importantly, regardless of how Brown frames his “nexus” allegation, claims of

 improper prosecutorial argument are still governed by due process and not the Eighth

 Amendment, despite the above exceptions. Darden v. Wainwright, 477 U.S. 168, 181

 (1986) (standard of review for claims of prosecutorial misconduct on habeas review is

 “the narrow one of due process, and not the broad exercise of supervisory power”)

 (citation omitted).   As explained above, Brown must show that the comments

 permeated his entire trial with unfairness.      Brown has not made this showing,

 particularly considering that the jury was properly instructed on the mitigation

 special issue, “mitigating evidence” was defined, and the jury was told it need not

 agree on which evidence supported an affirmative finding to the special issue. 3 CR

 688. Jurors are presumed to follow their instructions. Weeks v. Angelone, 528 U.S.

 225, 234 (2000) (citing Richardson v. Marsh, 481 U.S. 200, 211 (1987)).

       Moreover, Brown disregards the full context of all of these arguments,

 including the above. These arguments all involve instances where the prosecution

 stated that the evidence Brown proffered was insufficient to mitigate the murder of

 Ray. See 48 RR 23–24. Specifically, the prosecution summarized the defense’s



                                           144
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 162 of 200 PageID 684



 evidence, and stated: “I want you to think about that carefully.        Sufficient is a

 keyword and the reason its key is because it has to be sufficient. It can’t just be

 mitigating. It has to be sufficient mitigating evidence.” 48 RR 24. The reason for

 this argument is that the second special issue specifically referred to “sufficient

 mitigating circumstance or circumstances.” See 3 CR 687. The prosecutor, thus,

 stated that Brown’s evidence did not satisfy this special issue, which was a proper

 summary of the evidence or reasonable deduction from the evidence. The Supreme

 Court, moreover, has rejected a very similar claim. In Boyde v. California, the

 petitioner argued the prosecution gave an argument that reinforced an impermissible

 interpretation of a statutory mitigating factor. 494 U.S. 370, 384–85 (1990). The

 Supreme Court held:

       [W]e agree with the Supreme Court of California, which was without
       dissent on this point, that “[a]lthough the prosecutor argued that in his
       view the evidence did not sufficiently mitigate Boyde’s conduct, he never
       suggested that the background and character evidence could not be
       considered.” [ ] His principal tack was not to contend that background
       and character were irrelevant, but to urge the jury that despite
       petitioner’s past difficulties, he must accept responsibility for his
       actions.

 Id. at 384 (citation omitted). Likewise, the prosecution here never stated the jury

 could not consider mitigating factors or “tried to unconstitutionally limit the scope of

 mitigation the jury could consider.”     ECF 29 at 132.       The prosecution merely

 summarized what it believed to be inadequate mitigating circumstances. Brown

 would have this Court fashion an Eighth Amendment rule that would essentially

 prohibit a prosecutor from offering the State’s perspective of a defendant’s evidence.

 Brown offers no legal authority for this proposition. Moreover, argument is not

                                           145
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21          Page 163 of 200 PageID 685



 evidence, United States v. Valas, 822 F.3d 228, 247 (5th Cir. 2016), and any error was

 cured by submission of the special issues, which have been repeatedly upheld.

 Paredes v. Quarterman, 574 F.3d 281, 294 (5th Cir. 2009).

       C.     The prosecution’s remarks did not deprive Brown of due
              process.

       Brown argues that he was deprived of due process by various other comments

 by the prosecution during final argument of the punishment phase. ECF 29 at 134–

 40. These claims lack merit.

              1.     Brown’s claim of burden shifting lacks merit.

       Brown contends that the following remark by the prosecution improperly

 shifted the burden of proof on future dangerousness to him:

       But there’s nothing special about [Brown’s mitigating evidence] insofar
       as that it was sufficient to cause the Defendant to commit this offense.
       It’s not sufficient to prove that he’s not a future danger, and it’s not
       sufficient as a mitigating circumstance to justify life without parole. It’s
       just not.

 48 RR 23 (emphasis added); ECF 29 at 134–35. This claim is likely unexhausted and

 defaulted because, although the CCA quoted this remark in a portion of its opinion

 finding Brown failed to preserve error, Brown v. State, 2015 WL 5453765, at *12–*13,

 Brown did not argue on direct appeal that this comment improperly shifted the

 burden of proof on future dangerousness to him. At any rate, the claim lacks merit.

       For some context, the prosecution made this remark after arguing the State

 had proven beyond a reasonable doubt that Brown would “commit continuing acts of

 violence in whatever society he’s in whatsoever.” 48 RR 21. The prosecution then

 moved on to a lengthy discussion of the second special issue, or the mitigation special

                                           146
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21        Page 164 of 200 PageID 686



 issue. 48 RR 21–26. While summarizing Brown’s proffered mitigating evidence via

 all the witnesses who testified at punishment on his behalf, the prosecution made the

 above remark. It appears the prosecution was simply attempting to argue that

 Brown’s evidence was insufficiently mitigating to warrant a life sentence,

 particularly given the prosecution’s repeated references to “sufficient mitigating

 evidence,” as stated in the second special issue. 48 RR 23–24, 29.

       Regardless, even if it was an erroneous comment, Brown has failed to

 demonstrate any prejudice, i.e., that the comment deprived him of a fair trial. The

 prosecution referred to its burden to prove future dangerousness three times during

 final argument, including after making the remark in question. 48 RR 13, 21, 30.

 And the trial court instructed the jurors that the State had the burden of proving the

 first special issue. 48 RR 6; 3 CR 686. As stated, jurors are presumed to follow their

 instructions. Weeks, 528 U.S. at 234. Brown has presented no evidence to the

 contrary; he has failed to show the jury did not hold the State to its burden of proof

 or that the jury was somehow confused by the remark. And he has clearly not

 demonstrated that this remark deprived him of a fair trial.

              2.    The State’s religious references were invited.

       Brown argues that “[i]n its closing argument, the prosecution repeatedly

 referenced God and equated the teachings of God to the duty of the jury. This too was

 improper.” ECF 29 at 135–38. The portion of the prosecution’s final argument to

 which Brown complains is as follows:

       Ladies and gentlemen of the jury, mercy is given by God to those who
       show true repentance. Right? True repentance. Full unadulterated,

                                          147
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 165 of 200 PageID 687



       unmitigated responsibility. I did it. It’s my fault. I’m not blaming my
       family. I’m not blaming the victim. I’m not blaming society. I’m not
       blaming drugs. I did it. Please forgive me. Show me mercy, Lord.
       That’s how mercy is given. That’s how repentance occurs. Have you
       seen that from this Defendant? Absolutely not. So give him what he’s
       asking for. That’s what they want you to do when you go back in there
       to make your decision. Think about that. . . . Stella Ray didn’t have a
       chance to fight for her life. She didn’t get a chance to repent and ask for
       God’s forgiveness for whatever she had done in her life.

 48 RR 51–52. Brown states: “Invoking religious authority and the will of God to argue

 for the death penalty is improper and highly prejudicial.” ECF 29 at 137. As shown

 in Section V.A., supra, the CCA addressed the comments pertaining to “mercy” on

 direct appeal and correctly held that the remarks were made in response to defense

 counsel’s comments about the same. Brown, however, did not argue on direct appeal

 that the prosecution improperly invoked religious references. To the extent the claim

 is unexhausted, it is procedurally barred from review. If this Court determines it is

 exhausted, the state court’s adjudication is not objectively unreasonable.

       Brown ignores that the prosecution’s comments were invited by the defense.

 At the conclusion of the defense’s argument, Brown’s trial counsel stated:

       What did Shakespeare tell us about justice and mercy? Mercy is an
       attribute of God himself. And earthly powers show themselves like God
       when mercy seasons justice. Therefore, though justice be thy plea,
       consider this. In the course of justice, none of us should see salvation.
       We pray for mercy and that prayer teaches us to render the deeds of
       mercy. . . . And if you get to that second question and are answering that
       second question, I’m asking you on Micah’s behalf, render the deeds of
       mercy. Thank you.

 48 RR 51. The State’s remarks about “God” and “repentance” occurred at the very

 beginning of its rebuttal argument just following the concluding remarks by the

 defense. 48 RR 51–52. This was unquestionably a response to the defense invoking

                                          148
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 166 of 200 PageID 688



 “God” and “mercy.” As such, it was proper. Ward, 420 F.3d at 497. Moreover, the

 prosecution did not invoke “God” as a basis for the jury to impose a death sentence.

 The prosecution argued that Brown did not deserve mercy due to his lack of remorse,

 which was also invited. There was nothing improper about this argument.

             3.     The alleged inflammatory remarks were a
                    reasonable deduction from the evidence, plea for
                    law enforcement, and invited by the defense.

       Brown argues that the prosecution made inflammatory remarks during final

 argument. ECF 29 at 139–40. Specifically, he refers to the following:

             You know, he saws off one shotgun for Tracy Williams. You can
       see that. He sawed that off thinking about killing Tracy Williams.
       That’s his own testimony to Dr. Love. That’s a future danger right here.

             And when it didn’t work, when Stella turned him in and he got it
       taken away, heck, he got another -- he got another one. Went and got
       Wesley’s gun. Was that an accident that he took Wesley’s gun? You
       know, there’s been all this talk about what a gun enthusiast he was and
       how he loved to shoot. Why did he have to go get Wesley’s gun.

             But you want proof of future danger? Here you go. He sat down
       and sawed that sucker off himself, himself, because he didn’t have that
       one anymore. Better yet, you want proof of future danger. Let’s stick
       some bullets in this sucker, lay it on the table and let the Defendant just
       walk out of this courtroom.

       [DEFENSE COUNSEL]: Objection, Your Honor. That is improper
       argument and she knows it. She knows better. She’s trying to inflame
       this jury. That is not a proper argument.

       [PROSECUTION]: It is absolutely proper, Your Honor.

       THE COURT: Overruled.

       [PROSECUTION]: Stick bullets in it and let him walk out of this
       courtroom. Do you think Tracy Williams would make it out of the
       courthouse alive?



                                          149
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 167 of 200 PageID 689



       [DEFENSE COUNSEL]: Your Honor, I'm going to object again. She’s
       mischaracterizing everything. This jury knows Mr. Brown is never
       going to walk out of this courtroom out into the public again regardless
       of which sentence they impose.

       THE COURT: Overruled.

       [PROSECUTION]: So my question to you, ladies and gentlemen, I load
       the shotgun. I lay it on the table. I let him walk out of the courthouse.
       In your mind, think this question, would Tracy Williams make it out of
       the courthouse doors alive? What do you think?

 48 RR 53–55. Brown argues: “These inflammatory comments suggested to the jury

 that if it did not enter a death sentence, it was essentially placing a loaded shotgun

 in Brown’s hands and placing members of the community, specifically Mr. Williams,

 in danger.” ECF 29 at 139. Brown states the comment was constitutionally improper

 because the prosecution implied a non-death sentence for Brown meant a death

 sentence for Williams. Id. at 140. Brown raised a similar claim on state habeas

 review, but he argued that trial counsel were ineffective for failing to object, when in

 fact counsel did object. 1 SHCR 97–100. He did not raise the claim as one of

 prosecutorial misconduct. Consequently, this claim is unexhausted and defaulted.

 Nonetheless, the trial court found that counsel could not have been ineffective

 because the prosecution’s remarks were not improper.          14 SHCR 5741.       These

 findings are entitled to a presumption of correctness, and Brown has failed to rebut

 the presumption with clear and convincing evidence.

       Here, the prosecution was not attempting to inflame the jury or inject new facts

 into the proceedings. The argument was a summation of the evidence followed by a

 reasonable deduction from the evidence. In his letter to Casper, Brown said he did



                                           150
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 168 of 200 PageID 690



 not regret killing Ray and “I would do the same to Tracy if I had the chance.” SX 86.

 He left Williams voicemails following the crime in which he threatened to kill

 Williams and his brothers. Brown v. State, 2015 WL 5453765, at *4. And Brown

 testified at trial that he intended to use the sawed-off shotgun to kill Williams. 43 RR

 193. The prosecution’s point was not that Brown would ever be able to walk out the

 court room but that Brown still held a grudge and would harm Williams if he could.

 This spoke directly to the future-dangerousness special issue and was also a proper

 plea for law enforcement.

       Moreover, the prosecution’s remarks were not improper because they were a

 response to defense counsel’s arguments. Specifically:

       The point Dr. Cunningham made after the fight with Tracy, Micah went
       and took meth, got all hopped up, going to go saw off a shotgun and said
       yeah I’m going to go kill Tracy. And then what happened. The drugs
       wore off a bit. And in the cool morning light, he realized I don’t need to
       do that. Now, he was still messed up because he was thinking suicide.
       But have you heard any evidence that he ever did anything to Tracy
       other than make ugly phone calls after this event? No. He didn’t go
       back over and blow Tracy’s head off.

 48 RR 43–44. Because defense counsel addressed the conflict between Brown and

 Williams and implied that Brown had no intention of harming Williams, the

 prosecution was permitted to offer a counter argument. There was nothing improper

 about this argument, and Brown’s claim is meritless.

       D.     Brown’s cumulative error argument is defaulted and
              meritless.

       Brown claims he is entitled to relief because “[c]umulatively, it is clear that

 these constitutional errors prejudiced Brown.”       ECF 29 at 141.      This claim is



                                           151
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 169 of 200 PageID 691



 unexhausted and defaulted because Brown did not raise it in state court. It is also

 Teague-barred for the reasons stated above. Regardless, it lacks merit. As shown,

 the complained-of remarks above were proper given the full context. There can be no

 prejudice based on cumulation when there is no error to cumulate. Turner, 481 F.3d

 at 301. Brown’s argument that “[t]he improper statements by the prosecutor . . . are

 precisely the types of arguments the Supreme Court has identified as arguments that

 would deprive a petitioner of a fair trial,” ECF 29 at 140, is refuted by the record.

 Further, for the reasons addressed above, Brown has failed to demonstrate that the

 comments amounted to persistent and pronounced misconduct that deprived him of

 a fundamentally fair trial. See Harris v. Cockrell, 313 F.3d 238, 245 (5th Cir. 2002).

 Thus, he is not entitled to relief.

 VI.    Brown’s Claims Pertaining to His Confession and Channel 11
        Interview Are Defaulted and/or Meritless.

        Brown argues that his constitutional rights were violated by the trial court’s

 admission of his custodial confession into evidence and his Channel 11 interview. He

 claims his confession should have been suppressed because he invoked his right to

 counsel, he did not knowingly, intelligently, or voluntarily waive his right to counsel,

 and he was denied counsel for his television interview. ECF 29 at 142–48. He also

 claims that the admission of these statements “fatally infected” his trial. Id. at 148–

 49. Brown then alleges that trial counsel were ineffective for not moving to suppress

 these statements. Id. at 149–50.

        Brown states that these claims were raised in “similar form” in state court “but

 because the state courts failed to meet the standards that would trigger deference

                                           152
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21        Page 170 of 200 PageID 692



 under § 2254(d), this Court may consider the claim de novo.” Id. at 142. This is only

 partially correct. Brown did not challenge the admission of his statements on direct

 appeal. On state habeas review, he claimed that counsel were ineffective for failing

 to move to suppress these two statements, 1 SHCR 103–07, but he did not allege that

 his constitutional rights were violated by the admission of his statements. Thus, his

 IATC claim is exhausted, but his Fifth Amendment claim is not. The latter, therefore,

 is procedurally defaulted.

       In a footnote, Brown states he “can overcome any default as the ineffective

 assistance of Brown’s direct appeal counsel in failing to raise this claim constitutes

 cause for the default and resulted in prejudice to Brown.” ECF 29 at 142 n.36 (citing

 Evitts v. Lucey, 469 U.S. 387 (1985)). However, the defense did not move to suppress

 the confession and did not object before it was played for the jury. 40 RR 197–98.

 Because error was not preserved, appellate counsel could not have been ineffective.

 Davila, 137 S. Ct. at 2067; Givens v. Cockrell, 265 F.3d 306, 310 (5th Cir. 2001)

 (holding appellate counsel not ineffective for failing to raise claim on appeal where

 error was not preserved; thus, raising the claim would have been frivolous).

 Consequently, appellate counsel’s failure to challenge the statements cannot

 constitute cause. Brown, moreover, fails to demonstrate cause and prejudice under

 Carrier and Coleman.

       Regarding the IATC claim, the state court found that when Brown was

 questioned by the police, he did not make an unequivocal request for counsel and,

 thus, the trial court would not have erred in denying a motion to suppress; trial



                                          153
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 171 of 200 PageID 693



 counsel were not deficient for not seeking to suppress the statement for that reason;

 even if Brown’s statement could be construed as a request for counsel, Brown waived

 his rights when he continued to speak to the questioning officer, whose remarks were

 informational and not “badgering”; trial counsel made a legitimate strategic decision

 not to challenge the confession based on their understanding of the law at the time;

 and Brown was not harmed by the admission of the confession because identity was

 not an issue and the confession was cumulative of other evidence including Brown’s

 own testimony. 14 SHCR 5743–45. Regarding the television interview, the state

 court found that the interview was not the product of a custodial interrogation; there

 was no evidence the television interviewer was acting pursuant to any agreement or

 agency with law enforcement; because the trial court would not have erred in denying

 a motion to suppress this statement, trial counsel could not have been deficient for

 not filing a motion to suppress; and Brown was not harmed by the admission of the

 statement because identity was not an issue and it was cumulative of other evidence

 including his testimony.     14 SHCR 5746.      The CCA adopted this finding and

 concluded that trial counsel were not ineffective. Ex parte Brown, 2019 WL 4317041,

 at *1. This decision is not objectively unreasonable.

       A.     In addition to being defaulted, Brown’s claims of trial
              court error are meritless.

              1.     Brown did not unequivocally request counsel.

       Brown claims that when he was interrogated, he asserted his right to counsel

 and, thus, the police questioning should have ceased. ECF 29 at 144–45. He is

 incorrect. The relevant part of the police interview is as follows:

                                           154
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21      Page 172 of 200 PageID 694



      INVESTIGATOR: Have a seat right over there, Micah. Micah, I’m [ ]
      Felicia Lineman [White], a detective up here. This is Jamie Fuller.
      She’s also an investigator up here. Okay.

      THE DEFENDANT: Okay.

      INVESTIGATOR: Before we do anything, let me read you this. You
      know you have the right to remain silent. Anything you say can and
      will be used against you in court. You have the right to consult with an
      attorney and have an attorney present during questioning. If you
      cannot afford an attorney, one can be provided to before any questioning
      at no cost. Do you understand these rights?

      THE DEFENDANT: Yes.

      INVESTIGATOR: Okay. With these rights in mind, do you wish to me
      speak to me now?

      THE DEFENDANT: Well, I don’t mind speaking to you, but I -- I feel
      like I’ve -- like I need a lawyer.

      INVESTIGATOR: Do what?

      THE DEFENDANT: I feel like I need a lawyer present to answer any
      questions.

      INVESTIGATOR: I’m just going to ask you about what happened. And
      you and I know both what happened.

      THE DEFENDANT: Yeah. Yeah, we – I’ll go ahead and tell you.

      INVESTIGATOR: Okay. Are you sure?

      THE DEFENDANT: Yeah.

      INVESTIGATOR: Okay. And after this we’ll go smoke cigarettes, all
      right?

      THE DEFENDANT: All right.

      INVESTIGATOR: Deal? Okay. First of all, let me start out getting your
      full name.




                                        155
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 173 of 200 PageID 695



 SX 388A at 2–3. Brown then confessed to murdering Ray and explained to the police

 how it transpired. Id. at 3–18.

       The procedural safeguards established in Miranda v. Arizona protect an

 accused’s Fifth Amendment privilege against self-incrimination during custodial

 interrogation. 384 U.S. at 478–79. Prior to custodial interrogation, the subject is to

 be informed that (1) he has the right to remain silent; (2) anything said can and will

 be used against him in court; (3) he has the right to consult with counsel prior to

 questioning; (4) he has a right to have counsel present at the interrogation; and (5) if

 he cannot afford an attorney, one will be appointed. Id. at 468–70, 479. Further, “[i]f

 the individual states that he wants an attorney, the interrogation must cease until

 an attorney is present.” Id. at 474.

       As a preliminary matter, Brown’s claim of trial court error in admitting his

 confession fails because he is complaining of an error that did not occur—he did not

 object or challenge the admission of the confession at trial, thus there was no adverse

 ruling. See Schumacher v. State, 72 S.W.3d 43, 50 (Tex. App.—Texarkana 2001, pet.

 ref’d) (trial court was not required to take action sua sponte to determine the

 voluntariness of defendant’s confession where defendant failed to pursue motion to

 ruling). Brown cites no Supreme Court precedent mandating that a trial court is

 required to sua sponte review a confession for the voluntariness of a Miranda waiver.

 Therefore, his claim is Teague-barred.

       Regarding the merits of Brown’s claim, in Davis v. United States, the Supreme

 Court held that the invocation of the right to counsel “‘requires, at a minimum, some



                                           156
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21           Page 174 of 200 PageID 696



 statement that can reasonably be construed to be an expression of a desire for the

 assistance of an attorney.’” 512 U.S. 452, 459 (1994) (quoting McNeil v. Wisconsin,

 501 U.S. 171, 178 (1991)). The Court stated that the police need not cease questioning

 a suspect if the suspect makes an ambiguous or equivocal reference to an attorney

 that the officer would have understood “only that the suspect might be invoking the

 right to counsel.” Id. (emphasis in original). Essentially, a suspect is required to

 unambiguously request counsel, and “a statement either is such an assertion of the

 right to counsel or it is not.” Id. (quoting Smith v. Illinois, 469 U.S. 91, 97–98 (1984)).

 Thus, the Court set out a bright line rule: in order to invoke the right to counsel

 during questioning, the suspect must invoke his right to have counsel present

 “sufficiently clearly that a reasonable police officer in the circumstances would

 understand the statement to be a request for an attorney. If the statement fails to

 meet the requisite level of clarity, [Edwards v. Arizona] does not require that the

 officers stop questioning the suspect.” Id.

       The Davis Court held that a suspect’s statement during interrogation that

 “maybe I should talk to a lawyer” did not satisfy this standard. Id. at 462. Brown’s

 case is similar. He said that he did not mind speaking to Officer White, but that he

 “felt” like he needed a lawyer. Officer White then stated her intentions and expressed

 the fact that the crime was no mystery. At that point, Brown agreed to talk. Officer

 White asked, “Are you sure?” Brown reiterated his decision to speak.

       Brown did not unequivocally assert his right to counsel. Instead, he indicated

 his desire to talk, accompanied by expression of a feeling that talking in the presence



                                            157
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21          Page 175 of 200 PageID 697



 of counsel might be better.      The Fifth Circuit has consistently found similar

 statements to be equivocal under Davis. White v. Thaler, 522 F. App’x 226, 231 (5th

 Cir. 2013) (suspect’s statement “I have a right to a, one ... I definitely have the right

 to have a lawyer present” was merely an acknowledgement of his right to counsel and

 not an unequivocal assertion of that right) (unpublished); United States v. Carrillo,

 660 F.3d 914, 923 (5th Cir. 2011) (under the circumstances, suspect’s statement “I

 wish I had a lawyer here” was not an invocation of the right to counsel); United States

 v. Montes, 602 F.3d 381, 385 (5th Cir. 2010) (statements “Maybe I should get an

 attorney” or “Do I need an attorney?” did not amount to clear invocation of the right

 to counsel); United States v. Gibson, 108 F. App’x 975, 976 (5th Cir. 2004) (statements

 “Do I need an attorney?” and “Well, this sounds serious. Maybe I need to talk to an

 attorney” did not constitute unequivocal requests for counsel) (unpublished). And

 other federal appellate courts have held that ambiguous statements such as Brown’s

 do not amount to a clear request for counsel. United States v. Havlik, 710 F.3d 818,

 821–22 (8th Cir. 2013) (“In response to an officer’s statement that he had the right to

 counsel, Havlik responded: ‘I don’t have a lawyer. I guess I need to get one, don’t I?’

 This question is insufficient to trigger an obligation to cease questioning.”); Henness

 v. Bagley, 644 F.3d 308, 319–20 (6th Cir. 2011) (“I think I need a lawyer” not an

 unambiguous request for counsel); United States v. Williams, 446 F. App’x 587, 590

 (4th Cir. 2011) (holding that defendant’s statement “I don’t think I want to say

 anything more until I talk to a lawyer” was substantially similar to statements found

 to be equivocal) (unpublished).     Similarly, absent a specific request to have an



                                           158
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21          Page 176 of 200 PageID 698



 attorney present for questioning, Brown’s assertion that he felt like he needed an

 attorney was not an unequivocal invocation of that right. See Hogue v. State, No. 11-

 11-00143-CR, 2013 WL 1748836, *3 (Tex. App.⎯Eastland Apr. 18, 2013, no pet.)

 (“The statements, ‘I feel like I need a lawyer’ and ‘I think I need a lawyer,’ are

 substantially the same and, under federal and Texas case law, do not unambiguously

 tell police the defendant is invoking his right to counsel.”) (unpublished).

       Further, after Brown stated that he would talk to Officer White, Officer White

 asked Brown if he was sure about agreeing to talk. Brown responded: “Yeah.” Thus,

 Officer White attempted to ascertain whether Brown was invoking his right, and he

 stated that he was not. Given that Brown waived his rights after Officer White asked

 a clarifying question, it was proper for her to question Brown. Davis, 512 U.S. at 461

 (although it is not required, “when a suspect makes an ambiguous or equivocal

 statement it will often be good police practice for the interviewing officers to clarify

 whether or not he actually wants an attorney.”); see also Barnes v. Johnson, 160 F.3d

 218, 225 (5th Cir. 1998). In fact, Brown testified at trial that he spoke to the police

 voluntarily, which forecloses his claim. 43 RR 156.

       Brown cites Smith v. Illinois in support of his claim, ECF 29 at 144–45, but

 this case is not on point. In Smith, which was decided before Davis, the Supreme

 Court held that it did not need to decide the standard for an ambiguous or equivocal

 assertion of the right to counsel because the defendant’s request was unequivocal.

 469 U.S. at 95–97, 99–100. Specifically, after being advised of his right to counsel,

 the defendant said, “Uh, yeah. I'd like to do that.” Id. at 93, 97. The Court noted that



                                           159
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21        Page 177 of 200 PageID 699



 with the possible exception of the word “uh,” the defendant’s statement was neither

 indecisive nor ambiguous. Id. at 97. Moreover, the issue in Smith was that the lower

 courts found the assertion equivocal based on arguably ambiguous comments the

 defendant made after he said “I’d like to do that.” Id. at 97–98. Thus, the Court held

 that “an accused’s postrequest responses to further interrogation may not be used to

 cast retrospective doubt on the clarity of the initial request itself.”    Id. at 100

 (emphasis in original). Smith did not address the issue before the Davis Court, and

 it does not pertain to the issue here.

              2.     If Brown’s remark is construed as a request for
                     counsel, he subsequently waived that right and
                     chose to speak with police.

       To the extent that Brown did request counsel, his immediate change of heart

 also precludes relief. In Edwards v. Arizona, the Supreme Court held that after an

 accused invokes his right to counsel, he is not subject to further interrogation until

 counsel has been made available unless the accused initiates further conversation

 with police. 451 U.S. at 484–85. But the Fifth Circuit has rejected “an interpretation

 of Edwards’ prophylactic rule that is divorced from the context of badgering police

 conduct from which the rule sprang.” Plazinich v. Lynaugh, 843 F.2d 836, 838–39

 (5th Cir. 1988). In Plazinich, the accused spoke to an attorney but subsequently

 changed his mind and agreed to talk to the police. “Presumably, this change of heart

 occurred because Officer Rossi informed Plazinich that his co-defendant had

 attempted suicide because she was afraid she would face responsibility for the whole

 crime herself. It is difficult to conceive, however, that one informational comment



                                          160
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 178 of 200 PageID 700



 made to a defendant can be so ‘overreaching’ as to violate the spirit of Edwards.” Id.

 at 839. The court further stated that while Officer Rossi technically spoke first, he

 made only an informational comment; Plazinich actually initiated further dialogue

 with Rossi. Id. Rossi’s informational comment did not violate Edwards because “it

 emphasizes that the police have fatally erred only when they recommence

 interrogation after an accused has asserted his right to counsel. Officer Rossi’s

 reporting to Plazinich one true fact concerning his co-defendant cannot be interpreted

 to have reinstituted custodial interrogation.” Id. (citations and footnote omitted). As

 the court noted, “The Supreme Court later characterized the [Edwards] holding as ‘in

 effect a prophylactic rule, designed to protect an accused in police custody from being

 badgered by police officers in the manner in which the defendant in Edwards was.’”

 Id. at 838 (quoting Oregon v. Bradshaw, 462 U.S. 1039, 1044 (1983)).

       Here, after Brown said he “felt” like he needed a lawyer, Officer White did not

 commence interrogation, nor did she ask a question. She simply stated the purpose

 of her questioning, followed by a remark indicating that both she and Brown knew

 what happened. At most, Officer White’s remark was informational and certainly not

 “badgering” as prohibited by Edwards. See Enoch v. Gramley, 70 F.3d 1490, 1500

 (7th Cir. 1995) (“Briefly reciting to a suspect in custody the basis for holding him,

 without more, cannot be the functional equivalent of interrogation.”). The fact that

 Brown immediately agreed with the officer and chose to speak indicates that Officer

 White’s comment was not overreaching. Brown’s remark reveals that he desired to

 waive the right to counsel and confess. Thus, to the extent Brown initially invoked



                                          161
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21          Page 179 of 200 PageID 701



 his right to counsel, his confession was admissible because he initiated

 communication. Finally, as stated, Brown conceded at trial that he voluntarily spoke

 to police. 43 RR 156. Clearly his confession was admissible.

                 3.    Brown’s claim that he did not knowingly,
                       voluntarily, or intelligently waive his Miranda
                       rights is defaulted and meritless.

        Brown alleges that he did not knowingly, voluntarily, or intelligently waive his

 Miranda rights due to his alleged mental impairments.             ECF 29 at 145–46.

 Specifically:

        Because of his neurodevelopmental disorders, Brown likely did not
        understand his Miranda rights when they were read to him before being
        immediately pressed by the investigator to confess. Moreover, due to
        his Autism Spectrum Disorder, Brown covers his communication deficits
        and the inability to understand spoken language by being agreeable.
        Though Brown’s confession may have been voluntary, he did not have
        the mental capacity to intelligently and knowingly waive his right to an
        attorney.

 Id. at 146 (footnote omitted). Brown did not raise this claim on direct appeal or state

 habeas review.       Thus, it is unexhausted and procedurally defaulted.      Moreover,

 Brown fails to address his default and, consequently, does not demonstrate cause and

 prejudice under Coleman to overcome it.

        Further, Brown’s claim has no merit.        The sole concern under the Fifth

 Amendment is government coercion, nothing else. Colorado v. Connelly, 479 U.S.

 157, 170 (1986). “Although mental condition may be a significant factor in the

 voluntariness calculus, ‘this fact does not justify a conclusion that a defendant’s

 mental condition, by itself and apart from its relation to official coercion, should ever

 dispose of the inquiry into constitutional ‘voluntariness.’” Carter v. Johnson, 131 F.3d

                                           162
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 180 of 200 PageID 702



 452, 462 (5th Cir. 1997) (quoting Connelly, 479 U.S. at 164). The voluntariness of the

 Fifth Amendment waiver of self-incrimination depends on the absence of police

 overreaching. Connelly, 479 U.S. at 170. “Indeed, the Fifth Amendment privilege is

 not concerned ‘with moral and psychological pressures to confess emanating from

 sources other than official coercion.’” Id. (quoting Oregon v. Elstad, 470 U.S. 298, 305

 (1985)). The requirement of official coercion applies equally in the context of a waiver

 of a suspect’s Miranda rights. Id. at 169–70 (“There is obviously no reason to require

 more in the way of a ‘voluntariness’ inquiry in the Miranda waiver context than in

 the Fourteenth Amendment confession context.”); United States v. Gonzales-Gomez,

 703 F. App’x 335, 339 (5th Cir. 2017) (evidence of police coercion is “a key

 consideration in whether a waiver of Miranda rights is involuntary.”) (unpublished).

       Here, Brown does not refer to any coercion that rendered his waiver

 involuntary. Instead it is premised only on his alleged mental impairments. Under

 the above precedent, his assertions are insufficient to state a valid claim for relief.

 Moreover, Brown’s claim is conclusory because he simply claims that these supposed

 impairments influenced his waiver.       He offers nothing in the way of proof or

 additional argument to support his claim, other than a citation to his prior arguments

 addressed in Section II. See ECF 29 at 146 n.39. Because conclusory allegations do

 not state a valid claim for relief, Koch, 907 F.2d at 531, his claim must be denied.

              4.     Brown fails to demonstrate any harm.

       The Supreme Court has held that trial error is governed by a lower harmless-

 error test on collateral review. Brecht v. Abrahamson, 507 U.S. 619, 623, 637–38



                                           163
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21          Page 181 of 200 PageID 703



 (1993). Pursuant to Brecht, federal habeas relief may not be granted for trial error

 that, although of constitutional magnitude, did not have a “substantial and injurious

 effect or influence in determining the jury’s verdict.” Id. at 637 (quoting Kotteakos v.

 United States, 328 U.S. 750, 776 (1946)); see also Robertson v. Cain, 324 F.3d 297,

 306–07 (5th Cir. 2003) (holding the Brecht standard survived enactment of the

 AEDPA); Goodwin v. Johnson, 132 F.3d 162, 181 (5th Cir. 1997) (“The admission of

 confessions obtained in violation of Edwards and its progeny constitutes trial error,

 and is therefore amenable to harmless error analysis.”).

       Regarding his confession, Brown cannot demonstrate any harm under Brecht

 because, as the state court found, identity was never an issue in this case—there is

 no question that Brown murdered Ray. Likewise, any claim that the confession was

 critical to the aggravating factor is undermined by the record. The State proved the

 aggravating element by all the facts and circumstances leading up to the crime and

 occurring just after. This included statements Brown made such as his letter to

 Casper, his news interview, calls he made to others, and phone messages he left. And

 nearly all the details from Brown’s confession came out when he testified at trial.

 Indeed, the State’s case that Brown demonstrated a lack of remorse and was a future

 danger did not hinge on the confession. For example, Brown demonstrated a lack of

 remorse when he testified at trial and said he blamed Ray for pushing him to the

 limit. 43 RR 164–65. In fact, he agreed when the prosecution asked him if the “hole

 in her head” was Ray’s fault. 43 RR 165. In Brown’s letter to Casper, where he said

 he “blew” Ray’s head “clean off,” Brown also stated: “I still don’t regret it one bit. To



                                           164
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21          Page 182 of 200 PageID 704



 be honest, I would do the same to Tracy [Williams] if I had the chance.” SX 86. Brown

 called Williams and “left him a voicemail stating ‘she’s dead’ and, ‘I shot her in the

 head, which is what I had intended for you.’ He added, ‘I’ll probably be dead soon.

 Otherwise, you’re a dead man.’ He also left Williams a second voicemail in which he

 threatened Williams and his brothers.” Brown v. State, 2015 WL 5453765, at *4.

 Homerstead testified that Brown told her in a call: “I shot the bitch, I told her not to

 fuck with my kids.” 43 RR 70–71. Given this evidence, the confession was not crucial

 to the outcome of either phase. Thus, contrary to Brown’s claim, ECF 29 at 148–49,

 its admission did not have a “substantial or injurious effect” on the jury’s verdict.

       B.     Brown’s claim that the trial court erred in admitting his
              television interview is defaulted and meritless.

       Brown claims that the admission of his television interview violated his

 constitutional rights because it occurred without the benefit of counsel. ECF 29 at

 146–48. First, this claim is unexhausted and procedurally defaulted because Brown

 did not raise this as a claim of trial court error on habeas review, but rather as an

 IATC claim. 1 SHCR 104–06. Brown has failed to allege any cause or prejudice to

 overcome his default.

       Second, Brown’s claim is Teague-barred because he is claiming the trial court

 should have sua sponte reviewed this interview for purposes of Miranda. Brown cites

 no Supreme Court authority holding that a trial court is required to do so.

       Third, the claim is patently meritless. In Miranda, the Supreme Court held

 that the procedural safeguards announced there applied to custodial interrogation.

 “By custodial interrogation, we mean questioning initiated by law enforcement officers

                                           165
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 183 of 200 PageID 705



 after a person has been taken into custody or otherwise deprived of his freedom of

 action in any significant way. 384 U.S. at 444 (emphasis added); see also Oregon v.

 Mathiason, 429 U.S. 492, 494 (1977). The CCA has likewise held that Article 38.22

 of the Texas Code of Criminal Procedure, which codifies the Miranda warnings, does

 not apply to non-law enforcement personnel who are not state agents. Escamilla v.

 State, 143 S.W.3d 814, 822 (Tex. Crim. App. 2004) (citing Paez v. State, 681 S.W.2d

 34, 36–37 (Tex. Crim. App. 1984)); see also id. at 822–24 (holding that a television

 reporter does not qualify as a state agent even where the police asked a reporter to

 get the suspect to talk because he refused to speak with police).

       Further, the Fifth Circuit just recently rejected the claim Brown is raising. In

 Broadnax v. Lumpkin, the petitioner claimed that he was denied the right to counsel

 while giving voluntary media interviews that occurred after he had been taken before

 a magistrate. 987 F.3d 400, 414 (5th Cir. 2021). Although the petitioner claimed the

 interviews constituted a “critical stage” of his trial, the Fifth Circuit noted that he

 “signed the stations’ request forms seeking interviews, the reporters were not

 employed by law enforcement, and no law enforcement officer had requested that they

 conduct the interviews.” Id. The district court “examined whether the reporters who

 interviewed Broadnax were acting as agents of the State. Concluding they were not,

 the district court held that Broadnax’s Sixth Amendment claims lacked merit.” Id.

 at 414–15. The court noted that the district court considered the Fifth Circuit’s test

 “for determining whether an informant was a government agent: whether the

 informant ‘(1) was promised, reasonably led to believe, or actually received a benefit



                                          166
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 184 of 200 PageID 706



 in exchange for soliciting information from the defendant; and (2) acted pursuant to

 instructions from the State, or otherwise submitted to the State’s control.’” Id. at 415

 (quoting Creel v. Johnson, 162 F.3d 385, 393 (5th Cir. 1998)). The court held:

       There is no evidence in the record supporting either of these claims. The
       mere fact that reporters followed Sheriff’s Department procedures to
       request interviews does not prove that they submitted to the State’s
       control or received some benefit. The district court correctly observed
       that “[t]o hold otherwise would transform every media interview
       conducted with an individual under custodial detention into a custodial
       interrogation by a de facto state agent.”

 Id. The Fifth Circuit then held that because the petitioner “cite[d] no legal authority

 for the proposition that voluntary media interviews, conducted within days of an

 initial appearance, are a ‘critical stage’ of a prosecution requiring the presence of

 defense counsel,” his claim was barred under Teague as “ensconced in AEDPA.” Id.

 (citing Woods v. Donald, 575 U.S. 312, 317 (2015) & Teague, 489 U.S. at 299–310).

       This authority forecloses Brown’s claim.         Miranda applies only to law

 enforcement officers. But even if it arguably applies to someone else, such as a

 television reporter, there must still be evidence that an interviewer received some

 benefit in exchange for the interview or “acted pursuant to instructions from the

 State, or otherwise submitted to the State’s control.”       Brown provides no such

 evidence. He simply states, in conclusory fashion: “The Hunt County Sheriff’s Office

 knew of and facilitated the news interview, providing Channel 11 access and space to

 conduct the interview. The reporter who interviewed Brown likely ‘intended to assist

 law enforcement efforts or to further [their] own ends.’” ECF 29 at 148 (emphasis




                                           167
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21             Page 185 of 200 PageID 707



 added) (quoting United States v. Blocker, 104 F.3d 720, 725 (5th Cir. 1997)).28

 Brown’s supposition fails to satisfy Broadnax.          There is nothing to suggest the

 Channel 11 reporter was acting as an agent for the State. In fact, Brown testified at

 trial that he gave the interview voluntarily. 43 RR 156. Finally, under Broadnax,

 Brown’s claim is Teague-barred. For these reasons, his claim must be denied.

        C.     Trial counsel were not ineffective.

        As stated, Brown presented the instant issue as an IATC claim on state habeas

 review. The state court’s rejection of this claim is not objectively unreasonable. For

 the reasons addressed above, Brown’s statements were admissible. His custodial

 statement was admissible under Davis and its progeny, and the television interview

 was admissible because Brown was not questioned by a law enforcement official and

 there is nothing to suggest the interviewer was acting as an agent for the State.

 Counsel, who would not have succeeded in suppressing these statements, is not

 required to make futile motions. Koch, 907 F.2d at 527.

        Further, trial counsel addressed this matter during the state habeas hearing.

 Wilkinson testified that the defense did not file a motion to suppress Brown’s

 custodial statement because he believed, based on the caselaw, that such a motion

 would have been frivolous given that Brown continued to speak to law enforcement




 28      Brown cites Blocker in support of his claim, arguing that a test employed in that case
 applies here and that he satisfies the test. ECF 29 at 147–48. But in Blocker, the Fifth
 Circuit addressed a Fourth Amendment issue and articulated a test to determine if a private
 party was acting as an agent of the government for purposes of conducting a search of
 another’s person or property. 104 F.3d at 725. The issue there did not involve eliciting
 statements from the accused. Regardless, because Brown offers only supposition to support
 his claim rather than evidence, he fails to meet any test.

                                             168
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 186 of 200 PageID 708



 and waived his rights.    10 EHRR 97, 167.      Regarding the television interview,

 Wilkinson said he did not try to determine if the interviewer was acting as an agent

 for the State. 10 EHRR 97–98. But he stated that “the feeling was that [news

 interview] was coming in no matter what and the police video wasn’t going to hurt or

 help one way or the other.” 10 EHRR 167. Ferguson testified that she and Wilkinson

 discussed Brown’s confession and did not believe they would be able to keep it out

 based on the caselaw at the time requiring the invocation of Miranda rights to be

 “deliberate” and “very clear.” 12 SHRR 57. Given the existing law, trial counsel were

 correct, and their decision not to move to suppress these statements amounted to

 reasonable trial strategy. Strickland, 466 U.S. at 689.

       Finally, Brown cannot demonstrate any prejudice regarding the confession.

 Brown’s custodial confession was cumulative because the jury did not learn anything

 from the confession that it did not acquire from other sources. The killer’s identity

 was a non-issue since Brown freely admitted to many people, including the jury, that

 he murdered Ray. Therefore, suppression of the confession could have only impacted

 the State’s case regarding the aggravating element. But here it does not because

 Brown did not mention anything in his confession pertaining to the aggravators that

 was not elicited elsewhere, as stated above. Also, as discussed, the confession was

 not critical to punishment. There is not a reasonable probability that the outcome of

 either phase would have been different but for counsel’s failure to suppress the

 confession. At the very least, the state court’s denial of Brown’s IATC claim is not

 objectively unreasonable, and the Court should deny habeas relief.



                                         169
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 187 of 200 PageID 709



 VII.   Brown’s Claim of Juror Misconduct Is Inadequately Briefed,
        Conclusory, and Meritless.

        Brown alleges that juror misconduct at both phases of his trial deprived him

 of his right to be tried by a fair and impartial jury. ECF 29 at 151–52. The problem

 with this claim is that Brown does not name the juror(s) or the nature of the

 misconduct. He only states: “Given the excessive news coverage, the jury was exposed

 to extrinsic information about the case on which it was empaneled”; “it is likely there

 was additional juror misconduct such as considering extraneous information in

 deliberations among other things”; and “instances of misconduct demonstrate that

 jurors were improperly influenced in multiple ways.” Id. at 152. The claim regarding

 media coverage was addressed above in Brown’s venue allegation. The remainder of

 the allegation is inadequately briefed and waived. Blakely v. City of Laurel, 644 F.

 App’x 319, 320 (5th Cir. 2016) (unpublished); Hughes v. Dretke, 412 F.3d 582, 597

 (5th Cir. 2005); United States v. Medoc Health Services LLC, 470 F.Supp.3d 638, 660

 n.11 (N.D. Tex. 2020); Ruiz v. Davis, No. 3:12-CV-5112-N, 2018 WL 6591687, at *12

 (N.D. Tex. Dec. 14, 2018) (unpublished). And because Brown renders these assertions

 without any support, they are conclusory. Koch, 907 F.2d at 531.

        Brown states that a juror misconduct claim was presented to the state courts.

 ECF 29 at 151. This is correct, 1 SHCR 129–34, but the Fifth Circuit has declined to

 consider arguments not explicitly made with only a citation to a lower court brief.

 Beazley v. Johnson, 242 F.3d 248, 266 (5th Cir. 2001); United States v. Hall, 152 F.3d

 381, 398 n.9 (5th Cir. 1998). To the extent Brown can incorporate by reference his

 state habeas claim, that claim is meritless and was properly rejected by the state

                                          170
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21        Page 188 of 200 PageID 710



 court, precluding relief under AEDPA. 14 SCHR 5753; Ex parte Brown, 2019 WL

 4317041 at *1. On state habeas review, Brown alleged that Juror Stacy deClercq

 considered information beyond the scope of the evidence and the trial court’s

 instructions during deliberations. 1 SHCR 129–34. He presented an affidavit from

 deClercq,   who   provided   information about     her   thought   processes   during

 deliberations, among them that she believed Brown did not commit capital murder;

 although she tried to sway others, she was unsuccessful and changed her vote; she

 voted to convict because she believed Brown’s case would get reversed on appeal; and

 she argued against a death sentence but felt like she was fighting a losing battle and

 changed her vote on punishment. 1 SHCR 131, 223–25. Thus, Brown claimed that

 deClercq searched for a reason to convict despite instructions to the contrary. Id.

       However, under Texas law, a juror can only testify whether any outside

 influence was improperly brought to bear upon any juror or to rebut a claim that a

 juror was not qualified to serve. Coyler v. State, 428 S.W.3d 117, 122–26 (Tex. Crim.

 App. 2014). This is to prevent exactly what Brown is attempting: to obtain relief by

 attacking his verdict via a disgruntled juror. Id. at 123. In Texas, a juror “is not

 permitted to testify about any events or statements occurring during jury

 deliberations, any of the jurors’ mental processes, or how an improper

 outside influence actually affected the jurors.” Id. Moreover, “external events or

 information, unrelated to the trial, which happen to cause jurors to feel personal

 pressure to hasten (or end) deliberations are not ‘outside influences’ because those




                                          171
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21           Page 189 of 200 PageID 711



 pressures are caused by a juror’s personal and emotional reaction to information that

 is irrelevant to the trial issues.” Id. at 125.

        Texas law is also consistent with federal precedent. The constitutional right

 to a jury trial “guarantees to the criminally accused a fair trial by a panel of impartial,

 ‘indifferent’ jurors.” Irvin, 366 U.S. at 722. Only jury misconduct that deprives the

 defendant of a fair and impartial trial warrants granting a new trial. De La Rosa v.

 Texas, 743 F.2d 299, 304 (5th Cir. 1984).         But federal courts also prohibit the

 admission of juror testimony to impeach a jury verdict. Warger v. Shauers, 574 U.S.

 40, 50–53 (2014) (juror’s affidavit regarding foreperson’s conduct during deliberations

 was internal matter, and thus it was not admissible under exception to Federal Rule

 of Evidence generally barring evidence about any statement made during jury

 deliberations unless it pertains to evidence of extraneous prejudicial information);

 Tanner v. United States, 483 U.S. 107, 117 (1987) (unless a situation falls into an

 exception for external influence, “the Court [has] adhered to the common-law rule

 against admitting juror testimony to impeach a verdict”); Young v. Davis, 835 F.3d

 520, 529 (5th Cir. 2016) (“[W]e have repeatedly held that [Federal Rule of Evidence]

 606(b) forbids consideration of juror affidavits in federal habeas cases.”); Pyles v.

 Johnson, 136 F.3d 986, 991 (5th Cir. 1998).

        Here, deClercq’s affidavit is precisely the type of evidence this precedent was

 designed to preclude. Juror deClercq did not refer to any specific outside influence

 that altered the deliberative process. Instead her affidavit pertained to how she felt,

 what she thought, and the circumstances originating in the jury room and between



                                            172
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 190 of 200 PageID 712



 the jurors. See 14 SHCR 5753. Even if, in hindsight, she believes she was mistaken,

 that is irrelevant for purposes on this habeas proceedings. In short, the Court cannot

 consider the affidavit since it is nothing more than an attack on the deliberations and

 jury verdict. And Brown has failed to demonstrate any juror misconduct, let alone

 misconduct that deprived him of a fair trial. This claim should be denied.

 VIII. Brown’s Claim Challenging the Texas Special Issues Is Partially
       Defaulted and Meritless.

       Brown argues that he was tried under an unconstitutional statutory scheme

 and that the trial court erred in not declaring Texas Code of Criminal Procedure,

 Article 37.071 unconstitutional. ECF 29 at 153–60. Specifically, Brown argues that

 the future-dangerousness special issue fails to narrow the class of defendants eligible

 for the death penalty and fails to define the terms “probability,” “criminal acts of

 violence,” or “continuing threat to society”; that the mitigation special issue fails to

 adequately define “mitigation evidence”; and that Texas’s “10-12” rule is

 unconstitutional. Id. Brown raised the claim regarding the “10-12” rule on state

 habeas review, 1 SHCR 119–28, and the state court properly rejected it. 14 SHCR

 5752–53; Ex parte Brown, 2019 WL 4317041, at *1. This decision is not objectively

 unreasonable. The first two claims, however, are unexhausted and procedurally

 barred, and Brown fails to allege cause and prejudice to overcome his default.

       At any rate, these claims are meritless. First, Brown’s claim about the future-

 dangerousness special issue lack merit. The Fifth Circuit has repeatedly rejected the

 same arguments about the failure to define the terms in this special issue.

 See Sprouse v. Stephens, 748 F.3d 609, 622–23 (5th Cir. 2014) (denying COA on

                                           173
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21           Page 191 of 200 PageID 713



 complaints about the lack of definitions of “probability,” “criminal acts of violence,”

 and “continuing threat to society” in a Texas capital sentencing jury charge); Paredes,

 574 F.3d at 294 (holding the terms “probability,” “criminal acts of violence,” and

 “continuing threat to society” “have a plain meaning of sufficient content that the

 discretion left to the jury is no more than that inherent in the jury system itself”);

 Leal v. Dretke, 428 F.3d 543, 552–53 (5th Cir. 2005) (listing numerous Fifth Circuit

 opinions rejecting complaints about the failure of Texas courts to define the terms

 “probability,” “criminal acts of violence,” and “continuing threat to society”).

 Likewise, the Fifth Circuit has held that the Texas scheme does not fail to narrow the

 class of defendants eligible for the death penalty. White, 522 F. App’x at 235; Taylor

 v. Thaler, 397 F. App’x 104, 108–10 (5th Cir. 2010) (unpublished); Sonnier v.

 Quarterman, 476 F.3d 349, 366–67 (5th Cir. 2007). Moreover, because the Supreme

 Court has never held that Texas’s capital sentencing statute contains vague terms

 that require definitions, Brown’s claim is barred under non-retroactivity doctrine of

 Teague v. Lane. See Kerr v. Thaler, 384 F. App’x 400, 404 (5th Cir. 2010).

       Second, regarding Brown’s claim that the second special issue fails to define

 “mitigation evidence” or “mitigating circumstances,” the Fifth Circuit has routinely

 rejected this claim. Hummel v. Davis, 908 F.3d 987, 994 (5th Cir. 2018) (holding that

 Article 37.071 § 2(e)(1) offers a “broad definition of mitigating evidence”), cert. denied,

 140 S. Ct. 160 (2019); Sprouse, 748 F.3d at 622 (denying a COA on this same issue);

 Blue v. Thaler, 665 F.3d 647, 665–66 (5th Cir. 2011) (rejecting argument that the

 definition of mitigating evidence is unconstitutionally narrow and holding that



                                            174
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21        Page 192 of 200 PageID 714



 Article 37.071 does not unconstitutionally preclude the jury from considering as a

 mitigating factor any aspect of a defendant’s character or record and any of the

 circumstances of the offense the defendant proffers as a basis for a life sentence);

 Beazley, 242 F.3d at 260 (holding that “the definition of mitigating evidence does not

 limit the evidence considered” under the mitigation special issue). And because the

 Supreme Court has never held the second special issue is unconstitutional because it

 fails to define the term “mitigation evidence,” Brown’s claim is Teague-barred.

       Lastly, regarding Brown’s challenge to the “10-12” rule, the Supreme Court

 has rejected the theory that a trial court’s failure to instruct the jury as to the

 consequences of deadlock gives rise to an Eighth Amendment violation. Jones v.

 United States, 527 U.S. 373, 381–82 (1999). Brown’s various complaints about the

 “10-12” rule have also been rejected on numerous occasions by the Fifth Circuit.

 Davila v. Davis, 650 F. App’x 860, 871–72 (5th Cir. 2016), aff’d on other grounds, 137

 S. Ct. 2058 (2017); Carter v. Stephens, 805 F.3d 552, 556–57 (5th Cir. 2015); Reed,

 739 F.3d at 779; Blue, 665 F.3d at 669–70; Druery, 647 F.3d at 542–44. And because

 the Supreme Court has never held that this particular rule is unconstitutional,

 Brown’s claim is Teague-barred. Blue, 665 F.3d at 670. Finally, Brown cites to Juror

 deClercq’s affidavit in support of his argument, ECF 29 at 160, but for the reasons

 provided in the section above, this Court cannot consider it.




                                          175
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 193 of 200 PageID 715



 IX.   Brown’s Claim That the Texas Sentencing Scheme Is Unconstitutional
       Because It Fails to Narrow the Class of Death Eligible Defendants and
       Is Arbitrarily and Disproportionately Applied Is Defaulted and
       Meritless.

       Brown argues that Texas’s capital sentencing scheme is unconstitutional

 because it fails to narrow the class of death eligible offenders. He also argues that it

 is arbitrarily and disproportionately applied and fails to ensure a comparative

 proportionality review of Brown’s death sentence, rendering the sentence

 unconstitutional. ECF 29 at 160–64. Although Brown raised a slightly similar claim

 in state court, that claim was premised on race and geographical factors. 1 SHCR

 134–43.   Brown did not raise this particular claim in state court.         Thus, it is

 unexhausted and procedurally defaulted, and Brown fails to demonstrate cause and

 prejudice to overcome his default.

       Moreover, Brown’s claim has no merit. His claim that the scheme fails to

 adequately narrow the class of death eligible offenders was addressed above.

 Additionally, the Supreme Court has repeatedly upheld the constitutionality of the

 Texas death-penalty scheme. Johnson v. Texas, 509 U.S. 350, 362 (1993) (holding its

 previous opinions upholding the Texas capital sentencing scheme found no

 constitutional deficiency in the means used to narrow the group of offenders subject

 to capital punishment because the statute itself adopted different classifications of

 murder for that purpose); Graham v. Collins, 506 U.S. 461 (1993); Franklin v.

 Lynaugh, 487 U.S. 164 (1988); Jurek v. Texas, 428 U.S. 262 (1976). And in Sonnier,

 the Fifth Circuit found that “the Texas capital sentencing scheme bears some striking

 similarities to the Kansas scheme” which was at issue in Kansas v. Marsh, 548 U.S.

                                           176
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21        Page 194 of 200 PageID 716



 163 (2006). 476 F.3d at 365. “[U]nder both Texas law and Kansas law, the death

 penalty is only an option for those defendants convicted of the crime of capital

 murder.” Id. Further, under Section 19.03 of the Texas Penal Code, “[t]his distinction

 between capital murder and other categories of murder is the initial narrowing of the

 class of persons who may potentially face the death penalty.” Id. at 366. Then, if a

 defendant is convicted of capital murder, he only becomes eligible if the State seeks

 a separate hearing on punishment. Id. Under both the Texas and Kansas schemes,

 “the government must prove beyond a reasonable doubt the existence of one or more

 statutorily enumerated aggravating circumstances.” Id. The court held:

       [T]he Texas scheme, like the one in place in Kansas, is constitutionally
       valid under the rationale provided in Marsh, in that it rationally
       narrows the classes of defendants determined to be eligible and selected
       for the death penalty. The Texas capital sentencing scheme, like the
       Kansas system, limits the death penalty, first, to defendants convicted
       of capital murder under one or more of the aggravating circumstances
       inherent in the definition of that crime, and, second, to those capital
       murderers who are determined to be eligible for the death penalty by
       virtue of the jury’s finding of an additional aggravating circumstance in
       respect to their character, background, and crime, i.e., the probability
       that they will commit criminal acts of violence that would constitute a
       continuing threat to society.

 Id. at 366–67.

       Brown’s claim is foreclosed by this precedent. Moreover, he simply renders

 general assertions that the scheme is too broad and “encompasses the vast majority

 of murders actually committed.”     ECF 29 at 160–62.      But as the Fifth Circuit

 explained, Section 19.03 distinguishes between capital and non-capital murder.

 Brown offers no evidence to the contrary. Further, in Woods v. Johnson, the Fifth

 Circuit found that the Jurek Court “held that the constitutionally required narrowing

                                          177
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 195 of 200 PageID 717



 function . . . under the Texas scheme was adequately performed at the guilt/innocence

 stage by the narrow categories of murder meeting the statutory definition of capital

 murder.” 75 F.3d 1017, 1033 (5th Cir. 1996). The court pointed out that Jurek was

 subsequently confirmed by the Supreme Court in Lowenfield v. Phelps, 484 U.S. 231

 (1988). Id. at 1033–34. Indeed, in Lowenfield, the Court held: “We see no reason why

 this narrowing function may not be performed by jury findings at either the

 sentencing phase of the trial or the guilt phase. Our opinion in Jurek [ ] establishes

 this point.” 484 U.S. at 244–45. In short, there is no merit to Brown’s claim.

       Brown’s claim of a lack of comparative proportionality review is likewise

 meritless. The Supreme Court has rejected the argument that a state appellate court

 is required to independently re-weigh aggravating and mitigating evidence. Pulley

 v. Harris, 465 U.S. 37, 50–51 (1984) (“There is [ ] no basis in our cases for holding

 that comparative proportionality review by an appellate court is required in every

 case in which the death sentence is imposed and the defendant requests it.”). The

 Fifth Circuit has also consistently held no such “proportionality review” of a capital

 sentence is constitutionally mandated. Cobb v. Thaler, 682 F.3d 364, 381 (5th Cir.

 2012) (holding that Pulley forecloses petitioner’s claim that he was entitled to

 proportionality review); Roach v. Quarterman, 220 F. App’x 270, 275–76 (5th Cir.

 2007) (holding that “appellate review of the proportionality of a death sentence is not

 required where a statute properly channels a sentencer’s discretion”) (unpublished).

 And because the Supreme Court has never held that the Texas special issues fail to




                                          178
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 196 of 200 PageID 718



 narrow the class of eligible offenders or that the Texas scheme requires

 proportionality review, Brown’s claim is barred under Teague.

       Lastly, although Brown’s claim about “proportionality review” is mainly a

 facial challenge to the Texas scheme, he does argue that it worked to his detriment

 by comparing his case to others he considers more extreme where the defendant

 received life without parole. ECF 29 at 163. But Brown brutally hunted down and

 murdered his ex-wife in front of their children, stated he did not regret it, and then

 continued to blame her for his actions even at trial. He also expressed his intention

 to kill Tracy Williams. The facts were sufficient to warrant a death sentence. See also

 Brown v. State, 2015 WL 5453765, at *8–*9.

 X.    Brown’s Claims That He Was Deprived of Effective Assistance of State
       Habeas Counsel and That Other Infirmities Occurred In His State
       Habeas Proceeding Are Not Cognizable.

       Brown alleges that he was deprived of a fair state habeas proceeding due to

 various deficiencies, for instance the trial court making evidentiary rulings that

 precluding him from presenting certain evidence at the habeas hearing. He also

 alleges that his state habeas counsel was ineffective for several reasons, including

 focusing too heavily on ASD and failing to timely submit reports and evidence from

 experts and other witnesses. ECF 29 at 164–68. These claims are not cognizable.

       It is well settled in this circuit that alleged infirmities in state habeas

 proceedings are not cognizable grounds for federal habeas relief.        Henderson v.

 Stephens, 791 F.3d 567, 578 (5th Cir. 2015); Ladd v. Stevens, 748 F.3d 637, 644 (5th

 Cir. 2014); Tercero v. Stephens, 738 F.3d 141, 147 (5th Cir. 2013); In re Gentras,



                                          179
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21         Page 197 of 200 PageID 719



 666 F.3d 910, 911 (5th Cir. 2012); Kinsel v. Cain, 647 F.3d 265, 273 & n.32 (5th Cir.

 2011); Beazley, 242 F.3d at 271. Likewise, complaints of ineffective assistance of state

 habeas counsel are not cognizable grounds for federal habeas relief, including post-

 Martinez and Trevino. 28 U.S.C. § 2254(i) (“The ineffectiveness or incompetence of

 counsel during Federal or State collateral post-conviction proceedings shall not be a

 ground for relief in a proceeding arising under section 2254.”); Davila, 137 S. Ct. at

 2068 (recognizing that the Court has never held the Constitution guarantees a

 postconviction right to counsel); Martinez, 566 U.S. at 17 (recognizing that § 2254(i)

 still precludes a petitioner from relying on ineffective assistance of postconviction

 counsel as a ground for relief); Stevens v. Epps, 618 F.3d 489, 502 (5th Cir. 2010);

 Haynes v. Quarterman, 526 F.3d 189, 195 (5th Cir. 2008); Beazley, 242 F.3d at 271.

       The Director also notes that Brown’s complaints are unfounded. He received

 an five-day evidentiary hearing in state court. 7 EHRR–12 EHRR. The hearing

 record contains numerous volumes of exhibits from the State and Brown. 13 EHRR–

 22 EHRR. And the state habeas clerk’s record consists of fourteen volumes. 1 SHCR–

 14 SHCR. Brown was well represented on sate habeas review and received multiple

 opportunities to present evidence to the trial court and make his case. Thus, even if

 this Court could review the instant claim, it would lack merit. Finally, contrary to

 Brown’s claim, ECF 29 at 166, he is not entitled to bypass the state rules of evidence

 simply because this is a capital proceeding. Pennsylvania v. Finley, 481 U.S. at 555,

 557, 559 (1987) (where a State allows for post-conviction proceedings, “the Federal

 Constitution [does not] dictate[] the exact form such assistance must assume.”).



                                           180
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21        Page 198 of 200 PageID 720



 XI.   Brown’s Claim of Cumulative Error Is Procedurally Defaulted and
       Meritless.

       In his final claim, Brown argues that the cumulative effect of all of the alleged

 errors raised in his petition substantially prejudiced him and undermined the

 reliability of his trial. Thus, he argues he is entitled to relief based on cumulative

 error. ECF 29 at 168–70. Brown concedes he never raised this claim in state court

 and that it is unexhausted, but he claims he can “overcome any default of this claim

 by showing cause and prejudice, including because of the ineffective assistance of

 appellate and state post-conviction counsel.” Id. at 168. Brown is incorrect because

 this is not an IATC claim. As such, the Coleman and Carrier standard apply, and he

 must demonstrate cause and prejudice to overcome his default, where cause is an

 objective external factor that impeded counsel’s ability to raise this claim in state

 court. Carrier, 477 U.S. at 488. Or he must show a fundamental miscarriage of

 justice, i.e., that he is actually innocent of capital murder or his death sentence.

 Sawyer v. Whitley, 505 U.S. 333, 339–40, 349 (1992). Brown offers no evidence or

 argument to meet this standard; thus, the instant claim is defaulted.

       Further, as explained in Section I.C. supra, when none of the alleged errors

 are of constitutional dimension, there is nothing to cumulate. Because Brown has

 failed to show he is entitled to relief on any claim, his claim of cumulative error

 necessarily fails, even under de novo review.




                                          181
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21        Page 199 of 200 PageID 721



                                   CONCLUSION

       For the foregoing reasons, the Director respectfully requests that this Court

 deny Brown’s petition for federal habeas relief, deny his requests for an evidentiary

 hearing and discovery, deny his additional requests, ECF 29 at 170, and deny a COA.

 See Alexander v. Johnson, 211 F.3d 895, 898 (5th Cir. 2000) (explaining that the

 district court has the power to sua sponte deny a certificate of appealability without

 prior briefing and argument by counsel).

                                        Respectfully submitted,

                                        KEN PAXTON
                                        Attorney General of Texas

                                        BRENT WEBSTER
                                        First Assistant Attorney General

                                        JOSH RENO
                                        Deputy Attorney General
                                        For Criminal Justice

                                        EDWARD L. MARSHALL
                                        Chief, Criminal Appeals Division


                                        /s/ Erich Dryden
                                        *ERICH DRYDEN
 *Attorney-in-Charge                    Assistant Attorney General
                                        State Bar No. 24008786
                                        Erich.Dryden@oag.texas.gov

                                        P.O. Box 12548, Capitol Station
                                        Austin, Texas 78711-2548
                                        (512) 936-1400
                                        (512) 320-8132 (Fax)

                                        ATTORNEYS FOR RESPONDENT




                                          182
Case 3:19-cv-02301-L-BN Document 40 Filed 05/07/21      Page 200 of 200 PageID 722



                          CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Answer has been

 served electronically to Timothy Gumkowski and Maureen Franco on May 7, 2021.



                                       /s/ Erich Dryden
                                       ERICH DRYDEN
                                       Assistant Attorney General




                                        183
